 



Exhibit 10.1

Published CUSIP Number: ___________

CREDIT AGREEMENT

among

CENTEX CORPORATION,
Borrower

BANK OF AMERICA, N.A.,
Administrative Agent

and

THE LENDERS NAMED HEREIN,
Lenders

$1,500,000,000

Dated as of July 1, 2005

JPMORGAN CHASE BANK, N.A.
and
THE ROYAL BANK OF SCOTLAND PLC,
Co-Syndication Agents

CITICORP NORTH AMERICA, INC.,
and
CREDIT SUISSE, Cayman Islands Branch
Co-Documentation Agent

BNP PARIBAS,
and
CALYON NEW YORK BRANCH,
Senior Managing Agents

SUNTRUST BANK,
THE BANK OF TOKYO MITSUBISHI, LTD.,
and
LLOYDS TSB BANK PLC,
Managing Agents

BANC OF AMERICA SECURITIES LLC,
Sole Lead Arranger and Sole Book Manager

Credit Agreement

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
SECTION 1 DEFINITIONS AND TERMS
    1  
1.1 Definitions
    1  
1.2 Number and Gender of Words; Other References
    16  
1.3 Accounting Principles
    17  
1.4 Time References
    17  
1.5 Letter of Credit Amounts
    17  
 
       
SECTION 2 BORROWING PROVISIONS
    17  
2.1 Commitments
    17  
2.2 Lenders; Increase in Total Commitment
    18  
2.3 Voluntary Termination or Reduction of Commitments
    19  
2.4 Borrowing Procedure
    19  
2.5 Letters of Credit
    20  
 
       
SECTION 3 TERMS OF PAYMENT
    28  
3.1 Notes and Payments
    28  
3.2 Interest and Principal Payments
    29  
3.3 Interest Options
    29  
3.4 Quotation of Rates
    30  
3.5 Default Rate
    30  
3.6 Interest Recapture
    30  
3.7 Interest Calculations
    30  
3.8 Maximum Rate
    30  
3.9 Interest Periods
    31  
3.10 Conversions; Continuations
    31  
3.11 Order of Application
    31  
3.12 Right of Set-off; Adjustments
    32  
3.13 Booking Borrowings
    32  
 
       
SECTION 4 CHANGE IN CIRCUMSTANCES
    33  
 
       
Credit Agreement
       

i



--------------------------------------------------------------------------------



 



                Page  
4.1 Increased Cost and Reduced Return
    33  
4.2 Limitation on Types of Borrowings
    34  
4.3 Illegality
    34  
4.4 Treatment of Affected Loans
    34  
4.5 Compensation
    35  
4.6 Taxes
    35  
 
       
SECTION 5 FEES
    37  
5.1 Treatment of Fees
    37  
5.2 Fees of Administrative Agent
    37  
5.3 Facility Fees
    37  
5.4 Utilization Fee
    37  
5.5 Letter of Credit Fees
    37  
5.6 Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer
    38  
 
       
SECTION 6 CONDITIONS PRECEDENT
    38  
6.1 Conditions Precedent to Closing
    38  
6.2 Conditions to all Credit Extensions
    39  
 
       
SECTION 7 REPRESENTATIONS AND WARRANTIES
    40  
7.1 Purpose of Credit Facility
    40  
7.2 Existence, Good Standing, Authority, and Authorizations
    40  
7.3 Subsidiaries; Capital Stock
    40  
7.4 Authorization and Contravention
    40  
7.5 Binding Effect
    41  
7.6 Financial Statements
    41  
7.7 Litigation, Claims, Investigations
    41  
7.8 Taxes
    41  
7.9 Environmental Matters
    41  
7.10 Employee Benefit Plans
    42  
7.11 Properties; Liens
    42  
7.12 Government Regulations
    42  
7.13 Transactions with Affiliates
    42  
 
       
Credit Agreement
       

ii



--------------------------------------------------------------------------------



 



                Page  
7.14 No Default
    42  
7.15 Solvency
    42  
7.16 Compliance with Legal Requirements
    42  
7.17 Full Disclosure
    43  
7.18 Senior Debt
    43  
 
       
SECTION 8 AFFIRMATIVE COVENANTS
    43  
8.1 Use of Proceeds
    43  
8.2 Books and Records
    43  
8.3 Items to be Furnished
    43  
8.4 Inspections
    45  
8.5 Taxes
    45  
8.6 Payment of Obligations
    46  
8.7 Maintenance of Existence, Assets, and Business
    46  
8.8 Insurance
    46  
8.9 Preservation and Protection of Rights
    46  
8.10 Environmental Laws
    46  
8.11 Compliance with Legal Requirements
    46  
8.12 Designation of Unrestricted Subsidiaries
    47  
 
       
SECTION 9 NEGATIVE COVENANTS
    48  
9.1 Employee Benefit Plans
    48  
9.2 Liens
    48  
9.3 Subsidiary Indebtedness; Limitations on Upstreaming
    49  
9.4 Transactions with Affiliates
    49  
9.5 Compliance with Documents
    50  
9.6 Assignment
    50  
9.7 Fiscal Year and Accounting Methods
    50  
9.8 Government Regulations
    50  
9.9 Sale of Assets
    50  
9.10 Mergers and Dissolutions; Sale of Capital Stock
    50  
9.11 New Business
    50  
9.12 Financial Covenants
    51  
 
       
Credit Agreement
       

iii



--------------------------------------------------------------------------------



 



                Page  
SECTION 10 DEFAULT
    51  
10.1 Payment of Obligation
    51  
10.2 Covenants
    51  
10.3 Debtor Relief
    51  
10.4 Judgments and Attachments
    52  
10.5 Government Action
    52  
10.6 Misrepresentation
    52  
10.7 Change of Control
    52  
10.8 Default Under Other Debt and Agreements
    52  
10.9 Employee Benefit Plans
    52  
10.10 Validity and Enforceability of Loan Documents
    53  
 
       
SECTION 11 RIGHTS AND REMEDIES
    53  
11.1 Remedies Upon Default
    53  
11.2 Borrower Waivers
    54  
11.3 Performance by Administrative Agent
    54  
11.4 Delegation of Duties and Rights
    54  
11.5 Not in Control
    54  
11.6 Course of Dealing
    55  
11.7 Cumulative Rights
    55  
11.8 Application of Proceeds
    55  
11.9 Certain Proceedings
    55  
11.10 Expenses; Indemnification
    56  
 
       
SECTION 12 ADMINISTRATIVE AGENT
    57  
12.1 Appointment and Authorization of Administrative Agent
    57  
12.2 Delegation of Duties
    57  
12.3 Liability of Administrative Agent
    57  
12.4 Reliance by Administrative Agent
    58  
12.5 Notice of Event of Default
    58  
12.6 Credit Decision; Disclosure of Information by Administrative Agent
    58  
12.7 Indemnification of Administrative Agent
    59  
12.8 Administrative Agent in its Individual Capacity
    59  
12.9 Successor Administrative Agent
    60  
 
       
Credit Agreement
       

iv



--------------------------------------------------------------------------------



 



                Page  
12.10 Administrative Agent May File Proofs of Claims
    60  
12.11 Other Agent; Arrangers; and Managers
    61  
 
       
SECTION 13 MISCELLANEOUS
    61  
13.1 Headings
    61  
13.2 Nonbusiness Days
    61  
13.3 Communications
    62  
13.4 Form and Number of Documents
    63  
13.5 Exceptions to Covenants
    63  
13.6 Survival
    63  
13.7 Governing Law
    63  
13.8 Invalid Provisions
    64  
13.9 Entirety
    64  
13.10 Jurisdiction; Venue; Service of Process; Jury Trial
    64  
13.11 Amendments, Consents, Conflicts, and Waivers
    65  
13.12 Multiple Counterparts
    65  
13.13 Successors and Assigns; Assignments and Participations
    66  
13.14 Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances
    68  
13.15 Limited Waiver
    68  
13.16 Confidentiality
    68  
13.17 USA Patriot Act Notice
    69  
 
       
Credit Agreement
       

v



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

         
Exhibit A
  -   Form of Revolving Note
Exhibit B
  -   Form of Compliance Certificate
Exhibit C-1
  -   Form of Notice of Borrowing
Exhibit C-2
  -   Form of Notice of Conversion/Continuation
Exhibit C-3
  -   Form of Notice of Prepayment
Exhibit D
  -   Form of Opinion of Counsel
Exhibit E
  -   Form of Assignment and Acceptance Agreement
 
       
Schedule 1.1
  -   Existing Letters of Credit
Schedule 2.1
  -   Lenders and Commitments; Addresses for Notice
Schedule 7.3
  -   Subsidiaries and Stock

Credit Agreement

vi



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

     THIS CREDIT AGREEMENT is entered into as of July 1, 2005 (the “Closing
Date”) among CENTEX CORPORATION, a Nevada corporation (“Borrower”), Lenders
(hereinafter defined), and BANK OF AMERICA, N.A., as Administrative Agent
(hereinafter defined) and as an L/C Issuer (hereinafter defined).

R E C I T A L S

     A. Borrower has requested that Lenders extend credit to Borrower in the
form of this Agreement, providing for, among other things, a revolving credit
facility in the aggregate principal amount of up to $1,500,000,000.

     B. Upon and subject to the terms and subject to the conditions of this
Agreement, Lenders are willing to extend such credit to Borrower.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1 DEFINITIONS AND TERMS.

     1.1 Definitions.

     As used herein:

     Adjusted Eurodollar Rate means, for any Eurodollar Borrowing for any
Interest Period therefor, the rate per annum (rounded upwards, if necessary, to
the nearest 1/100th of 1%) determined by Administrative Agent to be equal to the
quotient obtained by dividing (a) the Eurodollar Rate for such Eurodollar
Borrowing for such Interest Period by (b) one (1) minus the Reserve Requirement
for such Eurodollar Borrowing for such Interest Period.

     Administrative Agent means Bank of America, N.A., and its permitted
successors and assigns as “Administrative Agent” for Lenders under this
Agreement.

     Affiliate of any Person means any other Person who directly or indirectly
controls, or is controlled by, or is under common control with, such Person,
and, for purposes of this definition only, “control,” “controlled by,” and
“under common control with” mean possession, directly or indirectly, of the
power to direct or cause the direction of management or policies (whether
through ownership of voting securities, by contract, or otherwise).

     Agent-Related Persons means Administrative Agent, together with its
Affiliates (including Arranger), and the officers, directors, employees, agents
and attorneys-in-fact of such Persons and Affiliates.

     Agreement means this Credit Agreement (as the same may hereafter be
amended, modified, supplemented, or restated from time to time).

Credit Agreement

 



--------------------------------------------------------------------------------



 



     Applicable Lending Office means, for each Lender and for each Type of
Borrowing, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated on Schedule 2.1 or such other office as such Lender may from time to
time specify to Administrative Agent and Borrower by written notice in
accordance with the terms hereof as the office by which its Borrowings of such
Type are to be made and maintained.

     Applicable Margin means, as of any date of determination, the interest
margin over the Prime Rate or the Adjusted Eurodollar Rate, and the applicable
fees payable pursuant to Section 5.3 and Section 5.4, as the case may be, that
corresponds to the Moody’s Rating, the S & P Rating, and the Fitch Rating set
forth below on such date of determination:

                                                              Applicable Margin
    Applicable Margin             Applicable Margin                   for Prime
Rate     for Eurodollar     Applicable Margin     for Utilization   Level  
Moody’s Rating   S & P Rating   Fitch Rating   Borrowings     Borrowings     for
Facility Fees     Fees  
1
  A3 or higher   A- or higher   A- or higher     0.0000 %     0.3000 %    
0.1000 %     0.1250 %
2
  Baa1   BBB+   BBB+     0.0000 %     0.3750 %     0.1250 %     0.1250 %
3
  Baa2   BBB   BBB     0.0000 %     0.4750 %     0.1500 %     0.1250 %
4
  Baa3   BBB-   BBB-     0.0000 %     0.5750 %     0.1750 %     0.1250 %
5
  Ba1 or lower or Not Rated    BB+ or lower or Not Rated   BB+ or lower or Not
Rated     0.0000 %     0.7750 %     0.2250 %     0.2500 %

For purposes of the foregoing: (a) if a Debt Rating is issued by only two (2) of
Moody’s, S & P, and Fitch, and (i) such Debt Ratings shall fall within different
Levels (but not more than one (1) Level apart), then the Applicable Margin shall
be determined by reference to the numerically lower Level (e.g. if the S & P
Rating is at Level 1 and the Moody’s Rating is at Level 2, then the Applicable
Margin shall be determined by reference to Level 1), or (ii) such Debt Ratings
shall fall within different Levels (two (2) or more Levels apart), the
Applicable Margin shall be determined by reference to the Level that is one
Level higher than the numerically lowest Level (e.g., if the S & P Rating is in
Level 1 and the Moody’s Rating is in Level 3, then the Applicable Margin shall
be determined by reference to Level 2); and (b) if a Debt Rating is issued by
each of Moody’s, S & P, and Fitch, then the Applicable Margin shall be
determined by reference to the Level that corresponds to the lower of the two
highest Debt Ratings (e.g. if the Moody’s Rating is at Level 1, the S & P Rating
is at Level 2, and the Fitch Rating is at Level 3, then the Applicable Margin
shall be determined by reference to Level 2). The pricing that is effective on
the Closing Date is that under Level 3. Thereafter, each change in the
Applicable Margin shall be effective on the earlier of: (i) the actual date of
delivery by Borrower to Administrative Agent of notice of a change in S & P
Rating, Moody’s Rating, or Fitch Rating pursuant to Section 8.3(g); and (ii) the
date on which Borrower is obligated to deliver notice of a change in S & P
Rating, Moody’s Rating, or Fitch Rating to Administrative Agent pursuant to
Section 8.3(g).

Credit Agreement

2



--------------------------------------------------------------------------------



 



     Approved Fund is defined in Section 13.13(g).

     Arranger means Banc of America Securities LLC, and its successors and
permitted assigns in its capacity as “Sole Lead Arranger” under the Loan
Documents.

     Attorney Costs means and includes all reasonable fees, expenses, and
disbursements of any law firm or other external counsel.

     Authorizations means all filings, recordings, and registrations with, and
all validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.

     Borrower is defined in the preamble to this Agreement.

     Borrowing means any amount disbursed (a) by one or more Credit Parties to
Borrower under the Loan Documents, whether such amount constitutes an original
disbursement of funds or the Conversion or Continuation of an amount
outstanding, or (b) by any Credit Party in accordance with, and to satisfy the
obligations of Borrower under, any Loan Document.

     Borrowing Date means any date on which a Credit Extension is made by
Lenders pursuant to the receipt by Administrative Agent of a Notice of Borrowing
from Borrower.

     Business Day means (a) for all purposes, any day other than Saturday,
Sunday, and any other day on which commercial banking institutions are required
or authorized by any Legal Requirement to be closed at the place of
Administrative Agent’s Payment Office or payments cannot be made on the United
States Fedwire System, and (b) in addition to the foregoing, in respect of any
Eurodollar Borrowing, a day on which dealings in United States dollars are
conducted in the London interbank market and commercial banks are open for
international business in London.

     Capitalized Lease Obligations means all obligations under Capital Leases
taken at the amount thereof accounted for as liabilities in accordance with
GAAP.

     Capital Lease means any capital lease or sublease which should be
capitalized on a balance sheet in accordance with GAAP.

     Cash Collateralize is defined in Section 2.5(i).

     Change in Control means, with respect to any Person, any event or series of
events by which:

     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such Person or its Subsidiaries, and any Person acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a Person or group shall be deemed to have
“beneficial ownership” of all securities that such Person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of fifty
percent (50%) or more of the equity securities of such Person entitled to vote
for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option
right); or

Credit Agreement

3



--------------------------------------------------------------------------------



 



     (b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any Person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

     Closing Date is defined in the preamble to this Agreement.

     Commitment means, for any Lender at any date of determination, the amount
stated beside each Lender’s name as set forth on Schedule 2.1 or on the
most-recently amended Schedule 2.1, if any, prepared by Administrative Agent
pursuant to Section 2.2 or Section 13.13 (which amount is subject to increase,
reduction, or cancellation in accordance with this Agreement).

     Companies means, as of any date, Borrower and each of its Subsidiaries, and
Company means any one of the Companies.

     Compliance Certificate means a certificate signed by a Responsible Officer,
substantially in the form of Exhibit B.

     Consequential Loss is defined in Section 4.5.

     Consolidated Adjusted Net Income means, for any period of determination,
consolidated net earnings (after income taxes and without deduction for losses)
of the Companies, but excluding (a) gains from extraordinary items for such
period, and (b) any aggregate net gain during such period arising from the sale,
exchange, or other disposition of capital assets by the Companies (including any
fixed assets, whether tangible or intangible, all inventory sold in conjunction
with the disposition of fixed assets, and all securities (other than securities
sold in the ordinary course of business)).

     Consolidated Debt means, as of any date of determination, (a) all Debt
(other than (x) with respect to undrawn Performance Letters of Credit and
(y) Contingent Obligations with respect to guaranties of undrawn Performance
Letters of Credit of Persons other than Borrower or a Restricted Subsidiary) of
the Restricted Companies, on a consolidated basis, minus (b) Excess Cash not
subject to any Liens or other restrictions not inherent in the particular
investment or obligation; provided that, for purposes of Section 8.12,
Consolidated Debt means, as of the date of determination, all Debt of the
Restricted Companies, on a consolidated basis.

     Consolidated EBITDA means, for any period of determination and without
duplication, the EBITDA of the Restricted Companies, on a consolidated basis.

     Consolidated Interest Expense means, for any period of determination, the
Interest Expense of the Restricted Companies, on a consolidated basis.

Credit Agreement

4



--------------------------------------------------------------------------------



 



     Consolidated Tangible Net Worth means, as of any date of determination,
Tangible Net Worth of the Companies (other than any Excluded Subsidiary), on a
consolidated basis determined in accordance with GAAP.

     Constituent Documents means, with respect to any Person, its articles or
certificate of incorporation, bylaws, partnership agreement, organizational
documents, limited liability company agreement, trust agreement, or such other
documents as may govern such Person’s formation, organization, and management.

     Contingent Obligations means as to any Person any obligation of such Person
guaranteeing any Debt, leases, dividends, or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and any other obligation of such Person, whether or not
contingent, pursuant to which such Person is liable under or with respect to a
primary obligation of a primary obligor, in each case that would be included on
a balance sheet of such Person (or disclosed and assigned a monetary value in
the footnotes thereto) properly prepared in accordance with GAAP as a
“Contingent Obligation.”

     Continue, Continuation, and Continued refers to the continuation pursuant
to Section 3.10 of a Eurodollar Borrowing from one Interest Period to the next
Interest Period.

     Convert, Conversion, and Converted refers to a conversion pursuant to
Section 3.10 of one Type of Borrowing into another Type of Borrowing.

     Credit Extension means, for any Credit Party, the funding of its portion of
a Borrowing or an L/C Credit Extension.

     Credit Parties means Administrative Agent, L/C Issuers, and Lenders, and
Credit Party means any one of the Credit Parties.

     Cumulative Consolidated Net Income means the sum of Quarterly Consolidated
Net Income for the fiscal quarter ended June 30, 2005, and for each succeeding
fiscal quarter during the term hereof.

     Current Financials means, at the time of any determination thereof, the
most recently delivered to the Credit Parties of either (a) the Financial
Statements for the fiscal year ended March 31, 2005, calculated on a
consolidated basis for the Companies, or (b) the Financial Statements required
to be delivered under Section 8.3(a) or 8.3(b), as the case may be.

     Debt means (without duplication), for any Person, the sum of the following:
(a) all liabilities, obligations, and indebtedness of such Person for money
borrowed; (b) all liabilities, obligations, and indebtedness of such Person
which is evidenced by bonds, notes, debentures, or other similar instruments;
(c) all Capitalized Lease Obligations of such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property, all
conditional sale obligations of such Person, and obligations of such Person
under any title retention agreement (but excluding trade accounts payable
arising in the ordinary course of business that are not past-due for more than
ninety (90) days); (e) all Contingent Obligations of such Person; (f) all
obligations of the type referred to in clauses (a) and (b) preceding of other
Persons secured by any Lien on any property or asset of such Person (whether or
not such obligation is assumed by such Person); (g) the face amount of all
letters of credit and banker’s acceptances issued for the account of such
Person, and without duplication, all drafts drawn and unpaid thereunder; (h) all
Stock

Credit Agreement

5



--------------------------------------------------------------------------------



 



of such Person subject to repurchase or redemption by such Person other than at
the sole option of such Person; (i) all obligations of such Person to purchase
Stock (or other property) which arise out of or in connection with the sale by
such Person of the same or substantially similar Stock (or property); and
(j) net obligations of such Person arising under Financial Hedges entered into
by such Person as determined in accordance with GAAP.

     Debtor Relief Laws means the Bankruptcy Code of the United States of
America and all other applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, fraudulent
transfer or conveyance, suspension of payments, or similar Legal Requirements
from time to time in effect affecting the Rights of creditors generally.

     “Debt Rating” means any one of the Moody’s Rating, the S & P Rating, and
the Fitch Rating, and “Debt Ratings” means each Debt Rating taken collectively.

     Defaulting Lender means, as of any date, any Lender that has (a) failed to
make a Credit Extension required to be made by it hereunder, or (b) given notice
to Administrative Agent or Borrower that it will not make, or that it has
disaffirmed or repudiated any obligation to make, any Credit Extension hereunder
(unless such notice is given by all Lenders).

     Default Rate means, (i) with respect to any Borrowing, on any date, a per
annum rate of interest equal from day to day to the lesser of (a) the
non-default interest rate applicable to such Borrowing, plus two percent (2%)
and (b) the Maximum Rate, and (ii) with respect to any other Obligation under
the Loan Documents, the lesser of (a) the Prime Rate plus the then-effective
Applicable Margin for Prime Rate Borrowings, plus two percent (2%) and (b) the
Maximum Rate.

     Dollars and the symbol $ mean lawful money of the United States of America.

     EBITDA means, with respect to any Person for any fiscal period, an amount
equal to (a) consolidated net income of such Person for such period, minus (b)
the sum of (i) income tax credits, (ii) interest income, (iii) gains from
extraordinary items for such period, and (iv) any aggregate net gain during such
period arising from the sale, exchange, or other disposition of capital assets
by such Person (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets, and all
securities (other than securities sold in the ordinary course of business)), in
each case to the extent included in the calculation of consolidated net income
of such Person for such period in accordance with GAAP, but without duplication,
minus (c) any cash payments made in respect of any item of extraordinary loss
accrued during a prior period and added back to EBITDA in such prior period
pursuant to clause (d)(v) below, plus (d) the sum of (i) any provision for
income taxes, (ii) Interest Expense, (iii) the amount of depreciation and
amortization for such period, (iv) the amount of any deduction to consolidated
net income as the result of any stock option expense, (v) the amount of any item
of extraordinary loss not paid in cash in such period, and (vi) the absolute
value of any aggregate net loss during such period arising from the sale,
exchange, or other disposition of capital assets by such Person (including any
fixed assets, whether tangible or intangible, all inventory sold in conjunction
with the disposition of fixed assets, and all securities (other than securities
sold in the ordinary course of business)), in each case to the extent included
in the calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication.

     Eligible Assignee is defined in Section 13.13(g).

Credit Agreement

6



--------------------------------------------------------------------------------



 



     Employee Plan means an employee pension benefit plan covered by Title IV of
ERISA and established or maintained by Borrower or any ERISA Affiliate, but not
including any Multiemployer Plan.

     Environmental Law means any Legal Requirement relating to protection of the
public health and welfare and/or the environment, including any Legal
Requirement relating to: the generation, processing, treatment, storage,
transport, disposal, investigation, and remediation or other management of
Hazardous Materials; the storage, handling, use, and transport of chemicals and
Hazardous Materials; and protection of areas of particular environmental
concern, including wetlands, areas inhabited by endangered species, historic
sites, and areas above protected aquifers.

     Equity Issuance means the issuance or sale by any Restricted Company of any
Stock, other than present and future Stock issued to other Companies or to
employees, directors, officers, or consultants of any of the Companies.

     ERISA means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and rulings thereunder.

     ERISA Affiliate means any company or trade or business (whether or not
incorporated) which, for purposes of Title IV of ERISA, is a member of
Borrower’s controlled group or which is under common control with Borrower
within the meaning of Section 414(b), (c), (m), or (o) of the Tax Code.

     Eurodollar Borrowing means a Borrowing bearing interest at the sum of the
Adjusted Eurodollar Rate plus the Applicable Margin for Eurodollar Borrowings.

     Eurodollar Rate means, for any Eurodollar Borrowing for any Interest
Period, the rate per annum equal to the British Bankers Association LIBOR Rate
(BBA LIBOR), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the Eurodollar Rate for such Interest Period shall be the rate per annum
determined by Administrative Agent to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Borrowing being made, continued or
converted by Administrative Agent and with a term equivalent to such Interest
Period would be offered by Administrative Agent’s London Branch to major banks
in the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two (2) Business Days prior to the commencement of such
Interest Period.

     Event of Default is defined in Section 10.

     Excess Cash means, for the Restricted Companies as of any date of
determination thereof, (a) cash, plus (b) time deposits with, and certificates
of deposit, bank notes and bankers’ acceptances issued by, any Lender or any
domestic bank, savings bank or savings and loan association having capital,
surplus and undivided profits aggregating at least $1,000,000,000, plus
(c) investments in direct obligations of the United States of America or any
agency, government-sponsored enterprise or instrumentality thereof, or
obligations fully guaranteed by the United States of America or any agency,
government-sponsored enterprise or instrumentality thereof, provided that such
obligations mature within one (1) year of the date of acquisition thereof, plus
(d) investments in commercial paper rated (at the time

Credit Agreement

7



--------------------------------------------------------------------------------



 



of purchase) in one of the two highest short-term rating categories by two
(2) or more national credit rating agencies and maturing not more than two
hundred and seventy (270) days from the date of creation thereof, plus
(e) repurchase agreements involving any of the obligations described in clauses
(b), (c) and (d) above so long as the other party to the repurchase agreement
has short-term unsecured debt obligations or short-term deposits rated (at the
time of purchase) in the highest grade by two (2) or more national credit rating
agencies, plus (f) investments in direct obligations of any money-market fund or
other similar investment company that is rated “AAAm” or “AAAm-G” by S & P and
“Aaa” by Moody’s or whose investments consist, directly or indirectly, primarily
of short-term money market securities, which may include obligations described
in the foregoing clauses of this definition, minus (g) $15,000,000; provided
that in no event shall Excess Cash be less than zero.

     Excluded Subsidiary means any Unrestricted Subsidiary that has a continuing
default or event of default under any Debt in excess of $25,000,000 at any time.

     Excluded Taxes is defined in Section 4.6(a).

     Exhibit means an exhibit to this Agreement unless otherwise specified.

     Existing L/C Facility means the Letter of Credit and Reimbursement
Agreement dated as of July 16, 2004, among Centex Corporation, as Borrower, the
Lenders party thereto, and Bank of America, N.A., as Administrative Agent, as
such agreement may have been modified, amended, or restated.

     Existing Letters of Credit means those certain letters of credit listed on
Schedule 1.1 and any renewals and amendments thereof, and Existing Letter of
Credit means any one of the Existing Letters of Credit.

     Existing Revolver Credit Facility means the Credit Agreement dated as of
July 16, 2004, among Borrower, as borrower, the Lenders party thereto, and Bank
of America, N.A., as Administrative Agent, as such agreement may have been
modified, amended, or restated.

     Federal Funds Rate means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Administrative Agent or its successors on such day on such transactions as
determined by Administrative Agent.

     Fee Letter means that certain letter agreement dated May 9, 2005 among
Administrative Agent, Arranger, and Borrower, as amended.

     Financial Hedge means a swap, collar, floor, cap, or other contract which
is intended to reduce or eliminate the risk of fluctuations in interest rates.

     Financial Statements means balance sheets, statements of operations,
statements of stockholders’ equity, and statements of cash flows prepared in
accordance with GAAP, which statements of operations and statements of cash
flows shall be in comparative form to the corresponding period of the preceding

Credit Agreement

8



--------------------------------------------------------------------------------



 



fiscal year, and which balance sheets and statements of stockholders’ equity
shall be in comparative form to the prior fiscal year-end figures.

     Fitch means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc., or any
successor thereto.

     Fitch Rating means the most recently-announced rating from time to time of
Fitch assigned to any class of long-term senior, unsecured debt securities
issued by Borrower, as to which no letter of credit, guaranty, or third-party
credit support is in place, regardless of whether all or any part of such Debt
has been issued at the time such rating was issued.

     Fund is defined in Section 13.13(g).

     GAAP means generally accepted accounting principles in the United States of
America as set forth in the opinions and pronouncements of the American
Institute of Certified Public Accountants and the statements and pronouncements
of the Financial Accounting Standards Board which are applicable from time to
time.

     Governmental Authority means any applicable (a) local, state, municipal,
federal, or foreign judicial, executive, or legislative instrumentality,
(b) private arbitration board or panel, or (c) central bank.

     Hazardous Material means “hazardous substance,” “pollutant or contaminant,”
and “petroleum,” and “natural gas liquids” as those terms are defined or used in
Section 101 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 96.01 et seq.), as amended or supplemented from time
to time, and any other substances regulated because of their effect or potential
effect on public health and the environment including PCBs, lead paint,
asbestos, urea formaldehyde, radioactive materials, putrescible materials,
petroleum distillates, medical waste, and infectious materials.

     Increasing Lender is defined in Section 2.2(b).

     Indemnified Liabilities is defined in Section 11.10(b).

     Indemnitees is defined in Section 11.10(b).

     Interest Coverage Ratio means, as of any date of determination thereof, the
ratio of (a) Consolidated EBITDA, plus net income of each Unrestricted
Subsidiary (without duplication and determined in accordance with GAAP) that is
earned and eligible for distribution, to (b) Consolidated Interest Expense, in
each case for the most-recent four (4) fiscal quarters ending on or prior to the
date of determination.

     Interest Expense means, for any period of calculation thereof, for any
Person, the aggregate amount of all interest (including facility and utilization
fees) on all Debt of such Person, whether paid in cash or accrued as a liability
and payable in cash during such period, including (a) imputed interest on
Capitalized Lease Obligations, (b) the amortization of any original issue
discount on any Debt, (c) the interest portion of any deferred payment
obligation, (d) all commissions, discounts, and other fees and charges owed with
respect to letters of credit or bankers’ acceptance financing, (e) net interest
costs associated with Financial Hedges, and (f) the interest component of any
Debt that is guaranteed or

Credit Agreement

9



--------------------------------------------------------------------------------



 



secured by such Person, and all cash premiums or penalties for the repayment,
redemption, or repurchase of Debt.

     Interest Period is determined in accordance with Section 3.9.

     L/C Advance means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Pro Rata Part.

     L/C Borrowing means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Prime Rate Borrowing.

     L/C Credit Extension means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal,
amendment, or increase of the amount thereof.

     L/C Issuers means (a) with respect to any commercial Letters of Credit,
Bank of America, N.A., and (b) with respect to any standby Letters of Credit,
(i) Bank of America, N.A., JPMorgan Chase Bank, N.A., Suntrust Bank, BNP
Paribas, Comerica Bank, and (ii) such other Lenders which agree, at the request
of Borrower and with written notice to Administrative Agent, to issue one or
more standby Letters of Credit pursuant to the terms and conditions of this
Agreement, and L/C Issuer means any one of the L/C Issuers.

     L/C Obligations means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.5. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time), such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

     Legal Requirements means all applicable statutes, laws, treaties,
ordinances, tariff requirements, rules, regulations, orders, writs, injunctions,
decrees, judgments, opinions, or interpretations of any Governmental Authority.

     Lenders means, on any date of determination, the financial institutions
named on Schedule 2.1 (as the same may be amended from time to time by
Administrative Agent to reflect the admission of a Subsequent Lender in
accordance with Section 2.2(b) and assignments made in accordance with Section
13.13(b)), and subject to the terms and conditions of this Agreement, their
respective successors and assigns.

     Letter of Credit Application means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by each L/C Issuer.

     Letter of Credit Expiration Date means the date that is one (1) year after
the Termination Date.

     Letter of Credit Sublimit means an amount equal to $500,000,000, unless the
Letter of Credit Sublimit is increased pursuant to Section 2.5(k). The Letter of
Credit Sublimit is part of, and not in addition to, the Commitment.

Credit Agreement

10



--------------------------------------------------------------------------------



 



     Letters of Credit means, collectively, each of the letters of credit issued
hereunder and each Existing Letter of Credit, and Letter of Credit means any one
of the Letters of Credit. A Letter of Credit hereunder shall be a standby or
commercial letter of credit.

     Leverage Ratio means, as of any date of determination thereof, the ratio of
(a) Consolidated Debt outstanding on such date minus Subordinated Debt in an
amount not to exceed $200,000,000, to (b) the sum of (i) Consolidated Debt
outstanding on such date, plus (ii) Consolidated Tangible Net Worth as of such
date determined in accordance with GAAP.

     Lien means any lien, mortgage, security interest, pledge, assignment,
charge, title retention agreement, or encumbrance of any kind, and any other
Right of or arrangement with any creditor (other than under or relating to
subordination or other intercreditor arrangements) to have its claim satisfied
out of any property or assets, or the proceeds therefrom, prior to the general
creditors of the owner thereof.

     Litigation means any action by or before any Governmental Authority.

     Loan Documents means (a) this Agreement, the Notes, and the Fee Letter,
(b) the Letters of Credit and Letter of Credit Applications, (c) all agreements,
documents, or instruments in favor of any Credit Party ever delivered by
Borrower pursuant to this Agreement or otherwise delivered in connection with
all or any part of the Obligation, and (d) any and all future renewals,
extensions, restatements, reaffirmations, or amendments of, or supplements to,
all or any part of the foregoing.

     Material Adverse Event means any set of one or more circumstances or events
which, individually or collectively, could reasonably be expected to result in
any (a) material impairment of the ability of Borrower to perform any of its
payment or other material obligations under the Loan Documents, (b) material and
adverse effect on the business, properties, condition (financial or otherwise),
or results of operations of the Companies (taken as a whole), (c) material and
adverse effect on the validity or enforceability of any of the Loan Documents or
the Rights of any Credit Party thereunder, or (d) Potential Default or Event of
Default. The term Material Adverse Event is used in this Agreement to qualify
certain of the representations, warranties, and covenants contained herein, but
is not, in and of itself, a condition precedent to any Borrowings hereunder or
an independent representation (except as provided in the last sentence of
Section 7.6), covenant, or Event of Default.

     Maximum Amount and Maximum Rate respectively mean, for each Lender, the
maximum non-usurious amount and the maximum non-usurious rate of interest which,
under all Legal Requirements, such Lender is permitted to contract for, charge,
take, reserve, or receive on the Obligation.

     Moody’s means Moody’s Investors Service, Inc. and any successor thereto.

     Moody’s Rating means the most recently-announced rating from time to time
of Moody’s assigned to any class of long-term senior, unsecured debt securities
issued by Borrower, as to which no letter of credit, guaranty, or third-party
credit support is in place, regardless of whether all or any part of such Debt
has been issued at the time such rating was issued.

     Multiemployer Plan means a multiemployer plan as defined in Section 3(37)
or 4001(a)(3) of ERISA or Section 414(f) of the Tax Code to which any Company or
any ERISA Affiliate is making, or has made, or is accruing, or has accrued, an
obligation to make contributions.

Credit Agreement

11



--------------------------------------------------------------------------------



 



     Net Proceeds means, with respect to any Equity Issuance by Borrower or any
Restricted Subsidiary, the amount of cash received by such Company in connection
with such transaction after deducting therefrom the aggregate, without
duplication, of the following amounts to the extent properly attributable to
such transaction: (a) reasonable brokerage commissions, attorneys’ fees,
finder’s fees, financial advisory fees, accounting fees, underwriting fees,
investment banking fees, and other similar commissions and fees (and expenses
and disbursements of any of the foregoing), in each case, to the extent paid or
payable by such Company; (b) printing and related expenses and filing,
recording, or registration fees or charges or similar fees or charges paid by
such Company; and (c) taxes paid or payable by such Company to any Governmental
Authority as a result of such transaction.

     Notes means each revolving note substantially in the form of Exhibit A,
executed by Borrower, and all modifications, amendments, renewals, extensions,
and restatements of all or any part thereof, and Note means any one of the
Notes.

     Notice of Borrowing means a notice substantially in the form of
Exhibit C-1.

     Notice of Conversion/Continuation means a notice substantially in the form
of Exhibit C-2.

     Notice of Prepayment means a notice substantially in the form of
Exhibit C-3.

     Obligation means all present and future indebtedness, liabilities, and
obligations, and all renewals and extensions thereof, or any part thereof, now
or hereafter owed to any Credit Party or any Affiliate of any Credit Party by
Borrower pursuant to any Loan Document, together with all interest accruing
thereon, fees, costs, and expenses (including all Attorney Costs incurred in the
enforcement or collection thereof) payable under the Loan Documents (including
any amounts payable under Section 4).

     Participant is defined in Section 13.13(d).

     Payment Office means Administrative Agent’s office located at Dallas, Texas
or such other office as Administrative Agent shall notify Borrower and the
Credit Parties in writing.

     PBGC means the Pension Benefit Guaranty Corporation, or any successor
thereof, established pursuant to ERISA.

     Performance Letter of Credit means any letter of credit issued: (a) on
behalf of a Person in favor of a Governmental Authority, including, without
limitation, any utility, water, or sewer authority, or other similar entity, for
the purpose of assuring such Governmental Authority that such Person or an
Affiliate of such Person will properly and timely complete work it has agreed to
perform for the benefit of such Governmental Authority; (b) in lieu of cash
deposits to obtain a license, in place of a utility deposit, or for land option
contracts; (c) in lieu of other contract performance, to secure performance
warranties payable upon breach, and to secure the performance of labor and
materials, including, without limitation, construction, bid, and performance
bonds; or (d) to secure refund or advance payments on contractual obligations
where default of a performance-related contract has occurred.

     Permitted Liens means Liens permitted under Section 9.2 as described in
such Section.

     Person means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

Credit Agreement

12



--------------------------------------------------------------------------------



 



     Platform has the meaning specified in Section 8.3(i).

     Potential Default means the occurrence of any event or existence of any
circumstance which, with the giving of notice or lapse of time or both, would
become an Event of Default.

     Prime Rate means, for any day, a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate for such day plus one-half of one percent
(0.5%), and (b) the per annum rate of interest in effect for such day as
publicly announced from time to time by Bank of America, N.A. as its prime rate,
which rate may not be the lowest rate of interest charged by Bank of America,
N.A. to its customers for such day. The “prime rate” is a rate set by Bank of
America, N.A. based upon various factors including its costs and desired return,
general economic conditions, and other factors, and it is used as a reference
point for pricing of some loans which may be priced at, above, or below such
announced rate. Any change in Bank of America, N.A.’s “prime rate” or the
Federal Funds Rate shall be effective on the effective date of such change in
the “prime rate” or the Federal Funds Rate.

     Prime Rate Borrowing means a Borrowing bearing interest at the sum of the
Prime Rate plus the Applicable Margin for Prime Rate Borrowings.

     Principal Debt means, for a Credit Party and at any time, the unpaid
principal balance of all outstanding Borrowings from such Credit Party hereunder
as of such date.

     Pro Rata or Pro Rata Part, for each Lender, means (a) for purposes of any
commitment to fund Borrowings in respect of this Agreement, respectively, the
percentage stated opposite such Lender’s name as set forth on Schedule 2.1 or on
the most recently amended Schedule 2.1, if any, prepared by Administrative Agent
pursuant to Section 2.2 or Section 13.13, (b) for purposes of sharing any amount
or fee payable to any Lender, the proportion which the portion of the Principal
Debt (whether held directly or through a participation in respect of the Letters
of Credit and determined after giving effect thereto) owed to such Lender bears
to the Principal Debt owed to all Lenders at the time in question, and (c) for
all other purposes, the proportion which the portion of the Principal Debt owed
to such Lender bears to the Principal Debt owed to all Lenders at the time in
question, or if no Principal Debt is outstanding, then the proportion that the
aggregate of such Lender’s Commitment bears to the Total Commitment then in
effect.

     Quarterly Consolidated Net Income means, for any fiscal quarter,
Consolidated Adjusted Net Income for such quarter; provided that if Consolidated
Adjusted Net Income for any quarter is less than $0, then Quarterly Consolidated
Net Income for such fiscal quarter shall be equal to $0.

     Recourse Debt means all Debt of each Unrestricted Subsidiary on which any
Restricted Company is obligated, as a guarantor or otherwise.

     Register is defined in Section 13.13(c).

     Regulation D means Regulation D of the Board of Governors of the Federal
Reserve System, as amended.

     Regulation U means Regulation U of the Board of Governors of the Federal
Reserve System, as amended.

Credit Agreement

13



--------------------------------------------------------------------------------



 



     Release means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing into the
environment (including air, groundwater, surface water, soil, other
environmental media, or natural resources).

     Reportable Event shall have the meaning specified in Section 4043 of ERISA
or the regulations issued thereunder in connection with an Employee Plan,
excluding events for which the notice requirement is waived under applicable
PBGC regulations other than those events described in Sections 2615.11, 2615.15
and 2615.19 of such regulations, including each such provision as it may
subsequently be renumbered.

     Representatives means representatives, officers, directors, employees,
attorneys, and agents.

     Required Lenders means (a) on any date of determination prior to
termination of the Total Commitment, those Lenders (other than Defaulting
Lenders) collectively holding more than fifty percent (50%) of the Total
Commitment (excluding the Commitments of any Defaulting Lenders), or (b) on any
date of determination occurring after the Total Commitment has terminated, those
Lenders collectively holding more than fifty percent (50%) of the Total
Outstandings (excluding the Principal Debt and Pro Rata Part of all L/C
Obligations of any Defaulting Lenders).

     Reserve Requirement means, at any time, the maximum rate at which reserves
(including any marginal, special, supplemental, or emergency reserves) are
required to be maintained under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) by member
banks of the Federal Reserve System against “Eurocurrency liabilities” (as such
term is used in Regulation D). Without limiting the effect of the foregoing, the
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (a) any category of liabilities which
includes deposits by reference to which the Adjusted Eurodollar Rate is to be
determined, or (b) any category of extensions of credit or other assets which
include Eurodollar Borrowings. The Adjusted Eurodollar Rate shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Requirement.

     Responsible Officer of Borrower means its (or any) chairman, vice chairman,
president, chief executive officer, chief financial officer, executive vice
president, senior vice president, or treasurer, or, for all purposes under the
Loan Documents, any other officer designated from time to time by the Board of
Directors or Executive Committee of the Board of Directors of Borrower, which
designated officer is acceptable to Administrative Agent.

     Restricted Company means Borrower and each Restricted Subsidiary.

     Restricted Subsidiary means each of Borrower’s Subsidiaries, other than
Unrestricted Subsidiaries.

     Rights means rights, remedies, powers, privileges, and benefits.

     Sarbanes-Oxley means the Sarbanes-Oxley Act of 2002.

     Schedule means, unless specified otherwise, a schedule attached to this
Agreement, as the same may be supplemented and modified from time to time in
accordance with the terms of the Loan Documents.

Credit Agreement

14



--------------------------------------------------------------------------------



 



     Securities Laws means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the Securities and Exchange Commission (or any Governmental Authority
succeeding to any of its principal functions) or the Public Company Accounting
Oversight Board, as each of the foregoing may be amended and in effect on any
applicable date hereunder.

     Solvent means, as to a Person, that (a) the aggregate fair market value of
such Person’s assets exceeds its liabilities (whether contingent, subordinated,
unmatured, unliquidated, or otherwise), (b) such Person has sufficient cash flow
to enable it to pay its Debts as they mature, and (c) such Person does not have
unreasonably small capital to conduct such Person’s businesses.

     S & P means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

     S & P Rating means the most recently-announced rating from time to time of
S & P assigned to any class of long-term senior, unsecured debt securities
issued by Borrower, as to which no letter of credit, guaranty, or third-party
credit support is in place, regardless of whether all or any part of such Debt
has been issued at the time such rating was issued.

     Stock means all shares, options, warrants, general or limited partnership
interests, membership interests, or other ownership interests (regardless of how
designated) of or in a corporation, partnership, limited liability company,
trust, or other entity, whether voting or nonvoting, including common stock,
preferred stock, or any other similar “equity security” (as such term is defined
in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended).

     Subordinated Debt means any Debt of Borrower (a) subordinated to the
Obligation and including customary provisions regarding payment blockage,
payover, standstill, voting rights, and notices, (b) which, as of the date of
calculation, is not considered a “current liability” in accordance with GAAP,
and (c) which requires no payments of principal until its maturity.

     Subsequent Lender is defined in Section 2.2(b).

     Subsidiary means, in respect of any Person (herein referred to as the
“Parent”), any corporation, partnership, limited liability company, association,
or other business entity (a) of which Stock representing more than fifty percent
(50%) of the equity or more than fifty percent (50%) of the ordinary voting
power or more than fifty percent (50%) of the general partnership interests are,
at the time any determination is being made, owned, Controlled, or held, or (b)
which is, at the time any determination is made, otherwise Controlled, by the
Parent or one or more Subsidiaries of the Parent or by the Parent and one or
more Subsidiaries of the Parent. “Control” shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of Stock, by contract, or
otherwise, and “Controlling” and “Controlled” shall have meanings correlative
thereto.

     Tangible Net Worth means, for any Person as of any date of determination,
the consolidated stockholders’ equity of such Person determined in accordance
with GAAP, less (without duplication), the sum of the following: (a) all
intangibles determined in accordance with GAAP (including, without limitation,
goodwill and deferred or capitalized acquisition costs), (b) unamortized Debt
discount and

Credit Agreement

15



--------------------------------------------------------------------------------



 



expense, (c) any non-cash gain (or plus any non-cash loss, as applicable)
resulting from any mark-to-market adjustments made directly to consolidated
stockholders’ equity as a result of fluctuations in the value of financial
instruments owned by Borrower or any of its Subsidiaries as mandated under FAS
133, and (d) all reserves (except contingency reserves not allocated to specific
purposes and not deducted from assets, which are properly treated as
appropriations of surplus or retained earnings) and any write-up in book value
of assets resulting from a revaluation of such asset subsequent to March 31,
2005.

     Tax Code means the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated thereunder.

     Taxes means, for any Person, taxes, assessments, duties, levies, imposts,
deductions, charges, or withholdings, or other governmental charges or levies
imposed upon such Person, its income, or any of its properties, franchises, or
assets.

     Termination Date means the earlier of (a) July 1, 2010, and (b) the
effective date of any termination or cancellation of all of Lenders’ Commitments
to lend under, and in accordance with, this Agreement.

     Total Commitment means, on any date of determination, the sum of all
Commitments for all Lenders (as the same may have been reduced, increased, or
canceled in accordance with this Agreement) then in effect, which sum shall not
exceed $1,500,000,000 unless the Total Commitment is increased pursuant to
Section 2.2(b).

     Total Outstandings means the aggregate amount of Total Principal Debt plus,
without duplication, all L/C Obligations.

     Total Principal Debt means, at any time, the sum of the Principal Debt of
all Lenders.

     Type means any type of Borrowing determined with respect to the interest
option applicable thereto.

     Unreimbursed Amount has the meaning set forth in Section 2.5(c)(i).

     Type means any type of Borrowing determined with respect to the interest
option applicable thereto.

     Unrestricted Subsidiary means any Subsidiary (a) that is designated as an
Unrestricted Subsidiary on the Closing Date and listed on Schedule 7.3, or
(b) as otherwise designated in a writing delivered to Administrative Agent and
meeting the requirements set forth in Section 8.12.

     Wholly-owned when used in connection with any Subsidiary shall mean a
Subsidiary of which all of the issued and outstanding shares of Stock (except
shares required as directors’ qualifying shares) shall be owned by Borrower or
one or more of its Wholly-owned Subsidiaries.

     1.2 Number and Gender of Words; Other References. Unless otherwise
specified in the Loan Documents, (a) where appropriate, the singular includes
the plural and vice versa, and words of any gender include each other gender,
(b) heading and caption references may not be construed in interpreting
provisions, (c) monetary references are to currency of the United States of
America, (d) section, paragraph, annex, schedule, exhibit, and similar
references are to the particular Loan Document in which

Credit Agreement

16



--------------------------------------------------------------------------------



 



they are used, (e) references to “telecopy,” “facsimile,” “fax,” or similar
terms are to facsimile or telecopy transmissions, (f) references to “including”
mean including without limiting the generality of any description preceding that
word, (g) the rule of construction that references to general items that follow
references to specific items are limited to the same type or character of those
specific items is not applicable in the Loan Documents, (h) references to any
Person include that Person’s heirs, personal representatives, successors,
trustees, receivers, and permitted assigns, (i) references to any Legal
Requirement include every amendment or supplement to it, rule and regulation
adopted under it, and successor or replacement for it, and (j) references to any
Loan Document or other document include every renewal and extension of it,
amendment and supplement to it, and replacement or substitution for it.

     1.3 Accounting Principles. All accounting and financial terms used in the
Loan Documents and the compliance with each financial covenant therein shall be
determined in accordance with GAAP, and all accounting principles shall be
applied on a consistent basis so that the accounting principles in a current
period are comparable in all material respects to those applied during the
preceding comparable period. If Borrower or any Credit Party determines that a
change in GAAP from that in effect on the date hereof has altered the treatment
of certain financial data to its detriment under this Agreement, then such party
may, by written notice to the others and Administrative Agent not later than ten
(10) days after the effective date of such change in GAAP, request renegotiation
of the financial covenants affected by such change. If Borrower and Required
Lenders have not agreed on revised covenants within thirty (30) days after
delivery of such notice, then, for purposes of this Agreement, GAAP will mean
generally accepted accounting principles without giving effect to the change
that gave rise to the renegotiation.

     1.4 Time References. Unless otherwise specified in the Loan Documents
(a) time references are to time in Chicago, Illinois, and (b) in calculating a
period from one date to another, the word “from” means “from and including” and
the word “to” or “until” means “to but excluding.”

     1.5 Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

SECTION 2 BORROWING PROVISIONS.

     2.1 Commitments. Subject to and in reliance upon the terms, conditions,
representations, and warranties in the Loan Documents, each Lender severally and
not jointly agrees to lend to Borrower such Lender’s Pro Rata Part of one or
more Borrowings not to exceed such Lender’s Commitment, which may be repaid and
reborrowed from time to time in accordance with the terms and provisions of the
Loan Documents subject to the following conditions:

     (a) each Borrowing requested by Borrower hereunder must occur on a Business
Day and no later than the Business Day immediately preceding the Termination
Date;

     (b) each Borrowing requested by Borrower must be in the amount of (i)
$5,000,000 or a greater integral multiple of $1,000,000 (if a Prime Rate
Borrowing), or (ii) $5,000,000 or a greater integral multiple of $1,000,000 (if
a Eurodollar Borrowing);

     (c) the Total Outstandings may not exceed the Total Commitment; and

Credit Agreement

17



--------------------------------------------------------------------------------



 



     (d) no Lender’s Principal Debt plus, without duplication, such Lender’s Pro
Rata Part of the L/C Obligations may exceed such Lender’s Commitment.

     2.2 Lenders; Increase in Total Commitment.

     (a) The Lenders on the Closing Date shall be the Lenders set forth on
Schedule 2.1 on the Closing Date.

     (b) At any time after the Closing Date through the date that is one
(1) year prior to the Termination Date, Administrative Agent may, from time to
time at the request of Borrower, increase the Total Commitment by (i) admitting
additional Lenders hereunder (each a “Subsequent Lender”), or (ii) increasing
the Commitment of any Lender (each an “Increasing Lender”), subject to the
following conditions:

     (A) each Subsequent Lender is an Eligible Assignee;

     (B) Borrower executes (i) a new Note payable to the order of a Subsequent
Lender, if requested, or (ii) a replacement Note payable to the order of an
Increasing Lender if such Increasing Lender previously received a Note;

     (C) each Subsequent Lender executes and delivers to Administrative Agent a
signature page to this Agreement;

     (D) after giving effect to the admission of any Subsequent Lender or the
increase in the Commitment of any Increasing Lender, the Total Commitment does
not exceed $2,250,000,000 less the amount of any previous reductions pursuant to
Section 2.3;

     (E) each increase in the Total Commitment shall be in the amount of
$10,000,000 or a greater integral multiple of $500,000;

     (F) no admission of any Subsequent Lender shall increase the Commitment of
any existing Lender without the written consent of such Lender;

     (G) no Potential Default or Event of Default exists or would occur after
giving effect to such increase;

     (H) no Lender shall be an Increasing Lender without the written consent of
such Lender; and

     (I) the amount of all increases in the Total Commitment pursuant to this
Section 2.2 shall not exceed $750,000,000 in the aggregate.

After the admission of any Subsequent Lender or the increase in the Commitment
of any Increasing Lender, Administrative Agent shall promptly provide to each
Lender and to Borrower a new Schedule 2.1 to this Agreement. In the event that
there are any Borrowings outstanding after giving effect to an increase in the
Total Commitment pursuant to this Section 2.2, upon notice from Administrative
Agent to each Lender, the amount of such Borrowings owing to each Lender shall
be appropriately adjusted to

Credit Agreement

18



--------------------------------------------------------------------------------



 



reflect the new Pro Rata Parts of Lenders, and Borrower shall pay any
Consequential Losses associated therewith pursuant to Section 4.5.

     2.3 Voluntary Termination or Reduction of Commitments. Without premium or
penalty, and upon giving not less than ten (10) Business Days prior written and
irrevocable notice to Administrative Agent, Borrower may permanently terminate
in whole or in part the Total Commitment; provided that: (a) each partial
termination shall be in the amount of $5,000,000 or a greater integral multiple
of $1,000,000; (b) the amount of the Total Commitment may not be reduced below
the Total Outstandings; (c) if, after giving effect to any reduction of the
Total Commitment, the Letter of Credit Sublimit exceeds fifty percent (50%) of
the amount of the Total Commitment, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess; and (d) each reduction shall
be allocated Pro Rata among Lenders in accordance with their respective Pro Rata
Parts. Promptly after receipt of such notice of termination or reduction,
Administrative Agent shall notify each Lender of the proposed termination or
reduction. Such termination or partial reduction of the Total Commitment shall
be effective on the Business Day specified in Borrower’s notice (which date must
be at least ten (10) Business Days after Borrower’s delivery of such notice). In
the event that the Total Commitment is reduced to zero and there is no
outstanding Principal Debt or L/C Obligations, this Agreement shall be
terminated to the extent specified in Section 13.14, and all facility fees and
other fees then earned and unpaid hereunder and all other amounts of the
Obligation then due and owing shall be immediately due and payable, without
notice or demand by any Credit Party.

     2.4 Borrowing Procedure. The following procedures apply to Borrowings
(other than Conversions and Continuations of Borrowings):

     (a) Notice of Borrowing. Each Borrowing shall be made pursuant to a Notice
of Borrowing delivered to Administrative Agent requesting that Lenders fund a
Borrowing on a Borrowing Date, which notice (i) shall be irrevocable and binding
on Borrower, (ii) shall specify the Borrowing Date, amount, Type, and (for a
Borrowing comprised of Eurodollar Borrowings) Interest Period, and (iii) must be
received by Administrative Agent no later than 11:00 a.m. on the third (3rd)
Business Day preceding the Borrowing Date for any Eurodollar Borrowing or on the
Borrowing Date for any Prime Rate Borrowing. Administrative Agent shall promptly
notify each Lender with respect to Administrative Agent’s receipt of each Notice
of Borrowing.

     (b) Funding. Each Lender shall remit its Pro Rata Part of each requested
Borrowing to Administrative Agent at its Payment Office in funds which are or
will be available for immediate use by Administrative Agent by 2:00 p.m. on the
Borrowing Date therefor. Subject to receipt of such funds, Administrative Agent
shall (unless to its actual knowledge any of the conditions precedent therefor
have not been satisfied by Borrower or waived by Required Lenders) make such
funds available to Borrower by causing such funds to be deposited by 3:00 p.m.
on the Borrowing Date to Borrower’s account as designated to Administrative
Agent by Borrower. Notwithstanding the foregoing, unless Administrative Agent
shall have been notified by a Lender prior to a Borrowing Date that such Lender
does not intend to make available to Administrative Agent such Lender’s Pro Rata
Part of the applicable Borrowing, Administrative Agent may assume that such
Lender has made such proceeds available to Administrative Agent on such date, as
required herein, and Administrative Agent may (unless to its actual knowledge
any of the conditions precedent therefor have not been satisfied by Borrower or
waived by Required Lenders), in reliance upon such assumption (but shall not be
required to), make available to Borrower a corresponding amount in accordance
with the foregoing terms, but, if such corresponding amount is not in fact made
available to Administrative Agent by such Lender on such Borrowing Date, then
Administrative Agent shall be entitled to recover such corresponding amount on
demand (i) from such

Credit Agreement

19



--------------------------------------------------------------------------------



 



Lender, together with interest at the Federal Funds Rate during the period
commencing on the date such corresponding amount was made available to Borrower
and ending on (but excluding) the date Administrative Agent recovers such
corresponding amount from such Lender, or (ii) if such Lender fails to pay such
corresponding amount forthwith upon such demand, then from Borrower, together
with interest at a rate per annum equal to the applicable rate for such
Borrowing during the period commencing on such Borrowing Date and ending on (but
excluding) the date Administrative Agent recovers such corresponding amount from
Borrower. The obligations of Lenders hereunder to remit their Pro Rata Part of
each requested Borrowing are several and not joint. The failure of any Lender to
make its Pro Rata Part of any Borrowing on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to make
its Pro Rata Part of any Borrowing.

     2.5 Letters of Credit.

     (a) The Letter of Credit Sublimit.

     (i) Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.5, (1) from time to time on any Business Day during the period from
the Closing Date until the Termination Date, to make L/C Credit Extensions for
the account of Borrower or for the account of Borrower and one or more of its
Subsidiaries (provided that the issuance of a Letter of Credit for the account
of a Subsidiary of Borrower shall not relieve Borrower of any of its obligations
under this Agreement), and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, (2) from time to time on
any Business Day during the period from the Termination Date until the Business
Day immediately prior to the Letter of Credit Expiration Date, to amend Letters
of Credit previously issued by it in accordance with subsection (b) below;
provided that no such amendment shall renew, extend, or increase any such Letter
of Credit, and (3) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of Borrower or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Outstandings shall not exceed the Total Commitment,
(y) the aggregate outstanding amount of the Principal Debt of any Lender plus,
without duplication, such Lender’s Pro Rata Part of all L/C Obligations shall
not exceed such Lender’s Commitment, and (z) the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by Borrower for the issuance
or amendment of a Letter of Credit shall be deemed to be a representation by
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly Borrower may, during
the foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

     (ii) No L/C Issuer shall issue any Letter of Credit if:



  (A)   any order, judgment, or decree of any Governmental Authority with
jurisdiction over such L/C Issuer shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Legal
Requirement applicable to such L/C Issuer or any request or directive

Credit Agreement

20



--------------------------------------------------------------------------------



 



      (whether or not having the force of law) from any Governmental Authority
with jurisdiction over such L/C Issuer shall prohibit, or request that such L/C
Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon such L/C Issuer with respect to
such Letter of Credit any restriction, reserve, or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost, or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;     (B)   the expiry date of such
requested Letter of Credit would occur after the earlier of (i) the Letter of
Credit Expiration Date or (ii) the date that is thirty-six (36) months after the
date of issuance, unless the Required Lenders have approved such expiry date;  
  (C)   the issuance of such Letter of Credit would violate any applicable Legal
Requirement or one or more policies of such L/C Issuer with respect to the
issuance of letters of credit generally;     (D)   such Letter of Credit is in
an initial amount less than $10,000 (unless otherwise agreed to by
Administrative Agent and the applicable L/C Issuer) or is to be used for a
purpose other than general corporate needs including insurance bonding
requirements or denominated in a currency other than Dollars;     (E)   a
default of any Lender’s obligation to fund under Section 2.1(c) exists or any
Lender is at such time a Defaulting Lender hereunder, unless (1) such L/C Issuer
has entered into satisfactory arrangements with Borrower or such Lender to
eliminate such L/C Issuer’s risk with respect to such Lender, or (2) after
giving effect to such Letter of Credit, the Total Outstandings do not exceed the
Total Commitment excluding the Commitment of such Defaulting Lender. Nothing
contained in this Section 2.5(a)(ii)(E) shall relieve any Lender from liability
to Borrower for any breach of its obligations arising under this Agreement,
including its obligations under Section 2.1(c)(iv); or     (F)   such L/C Issuer
has received notice (which may be by telephone or in writing) on or before the
date of such issuance from Administrative Agent, any Lender, or Borrower that
one of more of the applicable conditions specified in Section 6.2 have not been
satisfied.

     (iii) No L/C Issuer shall be obligated to amend (which may include
renewals, extensions, or increases in a Letter of Credit) any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

Credit Agreement

21



--------------------------------------------------------------------------------



 



     (b) Procedures for Issuance and Amendment of Letters of Credit.

     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Borrower delivered to an L/C Issuer (with a copy to
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Borrower. Such
Letter of Credit Application must be received by an L/C Issuer and
Administrative Agent not later than 11:00 a.m. at least five (5) Business Days
(or such later date and time as such L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to such L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the name
and address of any Subsidiary that is an account party along with Borrower; and
(H) such other matters as such L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the applicable L/C Issuer: (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such L/C Issuer
may reasonably require.

     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such Letter of Credit Application
from Borrower and, if not, the L/C Issuer will provide Administrative Agent with
a copy thereof. Upon receipt by such L/C Issuer of confirmation from
Administrative Agent that the requested issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions
hereof, such L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of Borrower or Borrower and the specified Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with such L/C Issuer’s usual and customary business practices. If, prior to the
issuance of a Letter of Credit, the applicable L/C Issuer receives a request
from Borrower to review the Letter of Credit to be issued, such L/C Issuer shall
send a copy of such proposed Letter of Credit to Borrower for review.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
such L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Pro Rata Part times the amount of such Letter of
Credit.

     (iii) If Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit such L/C Issuer to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
by Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed in
writing by such L/C Issuer, Borrower shall not be required to make a specific
request to such L/C Issuer for any such renewal. Once an Auto-Renewal Letter of
Credit has been issued, such L/C Issuer shall be permitted to renew such Letter
of Credit at any time prior to the Letter of Credit Expiration Date; provided,
however, that such

Credit Agreement

22



--------------------------------------------------------------------------------



 



L/C Issuer shall not permit any such renewal if (A) such L/C Issuer has
determined that it could not at such time issue such Letter of Credit in its
renewed form under the terms hereof (by reason of the provisions of Section
2.5(a)(ii) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is two Business Days before
the Nonrenewal Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such renewal or (2) from the Administrative
Agent, any Lender or Borrower that one or more of the applicable conditions
specified in Section 6.2 is not then satisfied.

     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to Borrower and
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

     (c) Drawings and Reimbursements; Funding of Participations.

     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall
promptly notify Borrower and Administrative Agent thereof. Not later than
11:00 a.m. on the date of any payment by any L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), Borrower shall reimburse such L/C Issuer
through Administrative Agent in an amount equal to the amount of such drawing
(prior to any conversion into a Borrowing, the “Unreimbursed Amount”); provided
that if the Honor Date for such Letter of Credit occurs prior to the Termination
Date, then, unless Borrower reimburses L/C Issuer through Administrative Agent
in respect of such drawing prior to 11:00 a.m. on such Honor Date, such
Unreimbursed Amount shall automatically convert into a Prime Rate Borrowing. In
such event, Borrower shall be deemed to have requested a Prime Rate Borrowing to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.1 for the
principal amount of Prime Rate Borrowings, but subject to the amount of the
unutilized portion of the Total Commitment and the conditions set forth in
Section 6.2 (other than the delivery of a Notice of Borrowing). Any notice given
by the applicable L/C Issuer or Administrative Agent pursuant to this
Section 2.5(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

     (ii) Each Lender shall upon any notice pursuant to Section 2.5(c)(i) make
funds available to Administrative Agent for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Pro Rata
Part of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by Administrative Agent, whereupon, subject to the
provisions of Section 2.5(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Prime Rate Borrowing to Borrower in such amount.
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.

     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Prime Rate Borrowing because the conditions set forth in Section 6.2 cannot
be satisfied or for any other reason, Borrower shall be deemed to have incurred
from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to Administrative Agent for

Credit Agreement

23



--------------------------------------------------------------------------------



 



the account of the applicable L/C Issuer pursuant to Section 2.5(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.5.

     (iv) If Borrower fails to reimburse the applicable L/C Issuer on any Honor
Date, then Administrative Agent shall, upon notice from the applicable L/C
Issuer, notify each Lender of the Honor Date, the Unreimbursed Amount, whether
the Unreimbursed Amount has been converted into a Prime Rate Borrowing, and such
Lender’s Pro Rata Part of such Unreimbursed Amount or Borrowing. Each Lender
(including the Lender acting as L/C Issuer) shall upon any such notice make
funds available to Administrative Agent for the account of the applicable L/C
Issuer at the Applicable Lending Office of Administrative Agent in an amount
equal to its Pro Rata Part of such Unreimbursed Amount or Borrowing not later
than 1:00 p.m. on the Business Day specified in such notice by Administrative
Agent. Administrative Agent shall remit the funds so received to the applicable
L/C Issuer.

     (v) Until each Lender funds its participation, Pro Rata Part of a
Borrowing, or L/C Advance pursuant to Section 2.5(c)(iv) to reimburse the
applicable L/C Issuer for any amount drawn under any Letter of Credit, interest
in respect of such Lender’s Pro Rata Part of such amount shall be solely for the
account of such L/C Issuer.

     (vi) Each Lender’s obligation to fund participations, Borrowings, or L/C
Advances to reimburse each L/C Issuer for amounts drawn under Letters of Credit
issued in accordance with this Agreement, as contemplated by this
Section 2.5(c), shall inure to the benefit of all parties to this Agreement and
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense, or
other right which such Lender may have against an L/C Issuer, Borrower, or any
other Person for any reason whatsoever, (B) the occurrence or continuance of an
Event of Default or Potential Default, (C) any amendment, renewal, or extension
of any Letter of Credit, or (D) any other occurrence, event, or condition,
whether or not similar to any of the foregoing. No such making of an L/C Advance
shall relieve or otherwise impair the obligation of Borrower to reimburse the
applicable L/C Issuer for the amount of any payment made by the applicable L/C
Issuer under any Letter of Credit, together with interest as provided herein.

     (vii) If any Lender fails to make available to Administrative Agent for the
account of an L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.5(c) by the time specified in
Section 2.5(c)(iv), such L/C Issuer shall be entitled to recover from such
Lender (acting through Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of an L/C Issuer submitted to any Lender (through Administrative
Agent) with respect to any amounts owing under this Section 2.5(c)(vii) shall be
conclusive absent manifest error.

     (d) Repayment of Participations or Borrowings.

     (i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s funding of its
participation in an Unreimbursed Amount or Pro Rata Part of a Borrowing or L/C
Advance as a result of such payment in accordance with Section 2.5(c), if
Administrative Agent receives for the account of such L/C

Credit Agreement

24



--------------------------------------------------------------------------------



 



Issuer any payment in respect of the related Unreimbursed Amount or Borrowing or
interest thereon (whether directly from Borrower or otherwise) Administrative
Agent will distribute to such Lender its Pro Rata Part thereof in the same funds
as those received by Administrative Agent.

     (ii) If any payment received by Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.5(c)(i) is required to be returned under any of
the circumstances described in Section 13.14 (including pursuant to any
settlement entered into by an L/C Issuer in its discretion), each Lender shall
pay to Administrative Agent for the account of such L/C Issuer its Pro Rata Part
thereof on demand of Administrative Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect.

     (e) Obligations Absolute. The obligation of Borrower to reimburse an L/C
Issuer for each drawing under each Letter of Credit and to repay each Borrowing
or L/C Borrowing shall be absolute, unconditional, and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

     (ii) the existence of any claim, counterclaim, set-off, defense, or other
right that Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), any L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby,
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

     (iii) any draft, demand, certificate, or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid, or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

     (iv) any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver, or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
promptly notify the applicable L/C Issuer. Borrower shall be conclusively

Credit Agreement

25



--------------------------------------------------------------------------------



 



deemed to have waived any such claim against each L/C Issuer and their
correspondents unless such notice is given as aforesaid.

     (f) Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates, and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. No L/C Issuer, Agent-Related Person,
or any of the respective correspondents, participants, or assignees of any L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable, (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct, or (iii) the due execution,
effectiveness, validity, or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. Borrower hereby assumes
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit; provided, however, that this assumption is
not intended to, and shall not, preclude Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. No L/C Issuer, Agent-Related Person, or any of the
respective correspondents, participants, or assignees of any L/C Issuer, shall
be liable or responsible for any of the matters described in Sections 2.5(e)(i)
through (v); provided, however, that anything in such clauses or elsewhere in
this Agreement or any other Loan Document to the contrary notwithstanding,
Borrower may have a claim against an L/C Issuer, and an L/C Issuer may be liable
to Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by Borrower which Borrower proves
were caused by such L/C Issuer’s willful misconduct, bad faith, or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

     (g) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by
any L/C Issuer and Borrower when a Letter of Credit is issued, (i) the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each commercial Letter of Credit.

     (h) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

     (i) Cash Collateral. If, as of the Termination Date, any Letter of Credit
may for any reason remain outstanding and partially or wholly undrawn, Borrower
shall immediately Cash Collateralize the then-undrawn amount of all outstanding
Letters of Credit (in an amount equal to such outstanding amount determined as
of the Termination Date). For purposes hereof, “Cash Collateralize” means to
pledge and deposit with or deliver to Administrative Agent, for the ratable
benefit of each L/C Issuer and the

Credit Agreement

26



--------------------------------------------------------------------------------



 



Lenders, as collateral for the undrawn amount of all outstanding Letters of
Credit, cash or deposit account balances pursuant to documentation in form and
substance satisfactory to Administrative Agent and each L/C Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. Effective as of the time Borrower is required under this
Section 2.5(i) or any other provision of this Agreement or the Loan Documents to
Cash Collateralize the then-undrawn amount of all outstanding Letters of Credit,
Borrower hereby grants to Administrative Agent, for the ratable benefit of each
L/C Issuer and the Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing in an amount
equal to such undrawn amount of outstanding Letters of Credit. Cash collateral
shall be maintained in blocked, non-interest bearing deposit accounts at
Administrative Agent. Cash collateral shall be released from such Lien as and to
the extent that Letters of Credit expire or terminate or are drawn upon and
reimbursed.

     (j) L/C Issuer Reporting Requirements. Each L/C Issuer shall, no later than
the third (3rd) Business Day following the last day of each month, provide to
Administrative Agent a schedule of the Letters of Credit issued by it, in form
and substance reasonably satisfactory to Administrative Agent, showing the date
of issuance of each Letter of Credit, the account party, the original face
amount (if any), the expiration date, and the reference number of any Letter of
Credit outstanding at any time during such month, and showing the aggregate
amount (if any) payable by Borrower to such L/C Issuer during the such month
pursuant to Section 5.5. Promptly after the receipt of such schedule from each
L/C Issuer, Administrative Agent shall provide to Lenders a summary of such
schedules.

     (k) Increase of Letter of Credit Sublimit. At any time after the Closing
Date and prior to the Termination Date, Administrative Agent shall, from time to
time upon three (3) Business Days written request from Borrower, increase the
Letter of Credit Sublimit subject to the following conditions:

     (i) after giving effect to the increase in the Letter of Credit Sublimit,
the Total Outstandings do not exceed the Total Commitments, and the Letter of
Credit Sublimit does not exceed an amount equal to fifty percent (50%) of the
Total Commitments;

     (ii) each increase in the Letter of Credit Sublimit shall be in the amount
of $10,000,000 or a greater integral multiple of $500,000; and

     (iii) no Potential Default or Event of Default exists or would occur after
giving effect to such increase.

     (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of Borrower, and that Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.

Credit Agreement

27



--------------------------------------------------------------------------------



 



SECTION 3 TERMS OF PAYMENT.

     3.1 Notes and Payments.

     (a) Notes. The Credit Extensions owed to each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by Administrative
Agent in the ordinary course of business. The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions owed to such Lender and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of Borrower hereunder to pay
any amount owing with respect to the Obligation. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of Administrative Agent in respect of such matters, the accounts and
records of Administrative Agent shall control in the absence of manifest error.
Upon the request of any Lender made through Administrative Agent, Borrower shall
execute and deliver to such Lender (through Administrative Agent) a Note, which
shall evidence the Borrowings owed to such Lender and shall be in the face
amount of such Lender’s Commitment in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of Borrowings and payments with respect
thereto.

     (b) Payments Generally. Each payment or prepayment on the Obligation is due
and must be paid by Borrower to Administrative Agent at its Payment Office in
Dollars and in immediately available funds, without set-off, deduction, defense,
recoupment, or counterclaim, by 12:00 noon on the day due. Payments made after
12:00 noon shall be deemed made on the Business Day next following. If any
payment or prepayment on the Obligation is stated to be due on a day that is not
a Business Day, such payment shall be due on the next following Business Day,
and, to the extent applicable, interest and fees shall continue to accrue until
such payment or prepayment is actually made. Administrative Agent shall pay to
each Lender any payment or prepayment to which such Lender is entitled hereunder
on the same day Administrative Agent shall have received the same from Borrower;
provided that such payment or prepayment is received by Administrative Agent
prior to 12:00 noon, and otherwise before 12:00 noon on the Business Day next
following. If and to the extent Administrative Agent shall not make such
payments to Lenders when due as set forth in the preceding sentence, then such
unpaid amounts shall accrue interest, payable by Administrative Agent, at the
Federal Funds Rate from the due date until (but not including) the date on which
Administrative Agent makes such payments to Lenders.

     (c) Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders or any L/C Issuer hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or the applicable L/C Issuer, as the case may be, the amount due. In
such event, if Borrower has not in fact made such payment, then each of the
Lenders or the applicable L/C Issuer, as the case may be, severally agrees to
repay to Administrative Agent forthwith on demand the amount so distributed to
such Lender or such L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to Administrative Agent, at the greater
of the Federal Funds Rate and a rate determined by Administrative Agent in
accordance with banking industry rules on interbank compensation.

     A notice of Administrative Agent to any Lender with respect to any amount
owing under this subsection (c) shall be conclusive, absent manifest error.

Credit Agreement

28



--------------------------------------------------------------------------------



 



     3.2 Interest and Principal Payments.

     (a) Interest Payments. Interest on each Eurodollar Borrowing shall be due
and payable as it accrues on the last day of its respective Interest Period and
on the Termination Date, as applicable; provided that, with respect to
Eurodollar Borrowings having an Interest Period in excess of three (3) months,
Borrower shall pay interest on the respective dates that fall every three
(3) months after the beginning of such Interest Period and on the expiration of
each Interest Period. Interest on each Prime Rate Borrowing shall be due and
payable as it accrues on each March 31, June 30, September 30, and December 31,
and on the Termination Date.

     (b) Mandatory Payments.

     (i) The Total Principal Debt is due and payable on the Termination Date.

     (ii) On any date of determination, if the Total Outstandings exceed the
Total Commitment, then Borrower shall prepay the Principal Debt and/or Cash
Collateralize or cause to be canceled the undrawn amount of outstanding Letters
of Credit in at least the amount of such excess, together with (A) all accrued
and unpaid interest on the Principal Debt prepaid, and (B) any Consequential
Loss arising as a result thereof.

     (iii) All mandatory payments pursuant to this Section 3.2(b) shall be
applied to the unpaid Principal Debt Pro Rata except as otherwise specifically
provided herein.

     (c) Voluntary Prepayments. After giving Administrative Agent a Notice of
Prepayment, Borrower may voluntarily prepay all or any part of the Principal
Debt from time to time and at any time, in whole or in part, without premium or
penalty; provided that: (i) such notice must be received by Administrative Agent
by 11:00 a.m. on (A) the third (3rd) Business Day preceding the date of
prepayment of a Eurodollar Borrowing, and (B) one (1) Business Day prior to a
prepayment of a Prime Rate Borrowing; (ii) each such partial prepayment must be
in the amount of $5,000,000 or a greater integral multiple of $1,000,000
(whether a Eurodollar Borrowing or a Prime Rate Borrowing); (iii) all accrued
interest on the Principal Debt being prepaid must also be paid in full, to the
date of such prepayment if such voluntary prepayment is a prepayment of all
outstanding Principal Debt and a termination of all Commitments under this
Agreement or if the Principal Debt being prepaid is a Eurodollar Borrowing; and
(iv) Borrower shall pay any related Consequential Loss (for any Eurodollar
Borrowing) within ten (10) days after demand therefor. Each Notice of Prepayment
shall specify the prepayment date and the Type of Borrowing(s) and amount(s) of
such Borrowing(s) to be prepaid and shall constitute a binding obligation of
Borrower to make a prepayment on the date stated therein. Administrative Agent
shall promptly notify each Lender of the contents of each Notice of Prepayment
upon its receipt.

     3.3 Interest Options. Except where specifically otherwise provided,
Borrowings shall bear interest at a rate per annum equal to the lesser of (a) as
to the respective Type of Borrowing (as designated by Borrower in accordance
with this Agreement), the Prime Rate plus the Applicable Margin for Prime Rate
Borrowings or the Adjusted Eurodollar Rate plus the Applicable Margin for
Eurodollar Borrowings, and (b) the Maximum Rate. Each change in the Prime Rate,
Applicable Margin, or the Maximum Rate, subject to the terms of this Agreement,
will become effective, without notice to Borrower or any other Person, upon the
effective date of such change.

Credit Agreement

29



--------------------------------------------------------------------------------



 



     3.4 Quotation of Rates. A Responsible Officer may call Administrative Agent
on or before the date on which a Notice of Borrowing is to be delivered by
Borrower in order to receive an indication of the rates then in effect, but such
indicated rates shall neither be binding upon Administrative Agent or Lenders
nor affect the rate of interest which thereafter is actually in effect when the
Notice of Borrowing is given.

     3.5 Default Rate. At the option of Required Lenders at any time while an
Event of Default exists and to the extent permitted by all Legal Requirements,
all past due Principal Debt and all past due accrued interest thereon, and fees
and expenses payable hereunder and under the other Loan Documents shall bear
interest at the Default Rate until paid, regardless whether such payment is made
before or after entry of a judgment.

     3.6 Interest Recapture. If the designated rate applicable to any Borrowing
exceeds the Maximum Rate, then the rate of interest on such Borrowing shall be
limited to the Maximum Rate, but any subsequent reductions in such designated
rate shall not reduce the rate of interest thereon below the Maximum Rate until
the total amount of interest accrued thereon equals the amount of interest which
would have accrued thereon if such designated rate had at all times been in
effect. In the event that at maturity (stated or by acceleration), or at final
payment of the Total Principal Debt, the total amount of interest paid or
accrued is less than the amount of interest which would have accrued if such
designated rates had at all times been in effect, then, at such time and to the
extent permitted by all Legal Requirements, Borrower shall pay an amount equal
to the difference between (a) the lesser of the amount of interest which would
have accrued if such designated rates had at all times been in effect and the
amount of interest which would have accrued if the Maximum Rate had at all times
been in effect, and (b) the amount of interest actually paid or accrued on the
Total Principal Debt.

     3.7 Interest Calculations.

     (a) All computations of interest for Prime Rate Borrowings shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of interest shall be calculated on the basis of
actual number of days (including the first (1st) day but excluding the last day)
elapsed but computed as if each calendar year consisted of 360 days. All
interest rate determinations and calculations by Administrative Agent shall be
conclusive and binding absent manifest error.

     (b) The provisions of this Agreement relating to the calculation of the
Prime Rate and the Adjusted Eurodollar Rate are included only for the purpose of
determining the rate of interest or other amounts to be paid hereunder that are
based upon such rate.

     3.8 Maximum Rate. Regardless of any provision contained in any Loan
Document, no Credit Party shall ever be entitled to contract for, charge, take,
reserve, receive, or apply, as interest on the Obligation, or any part thereof,
any amount in excess of the Maximum Rate, and if any Credit Party ever does so,
then such excess shall be deemed a partial prepayment of principal and treated
hereunder as such and any remaining excess shall be refunded to Borrower. In
determining if the interest paid or payable exceeds the Maximum Rate, Borrower
and the Credit Parties shall, to the maximum extent permitted under all Legal
Requirements, (a) treat all Borrowings as but a single extension of credit (and
the Credit Parties and Borrower agree that such is the case and that provision
herein for multiple Borrowings is for convenience only), (b) characterize any
non-principal payment as an expense, fee, or premium rather than as interest,
(c) exclude voluntary prepayments and the effects thereof, and (d) amortize,
prorate, allocate, and spread the total amount of interest throughout the entire
contemplated term of the Obligation;

Credit Agreement

30



--------------------------------------------------------------------------------



 



provided that if the Obligation is paid and performed in full prior to the end
of the full contemplated term thereof, and if the interest received for the
actual period of existence thereof exceeds the Maximum Amount, then the Credit
Parties shall refund such excess, and, in such event, the Credit Parties shall
not, to the extent permitted by all Legal Requirements, be subject to any
penalties provided by any Legal Requirements for contracting for, charging,
taking, reserving, or receiving interest in excess of the Maximum Amount.

     3.9 Interest Periods. When Borrower requests any Eurodollar Borrowing,
Borrower may elect the interest period (each an “Interest Period”) applicable
thereto, which shall be, at Borrower’s option, one (1) month or two (2), three
(3), or six (6) months, in each case to the extent available from each Lender;
provided, however, that: (a) the initial Interest Period for a Eurodollar
Borrowing shall commence on the date of such Borrowing (including the date of
any Conversion thereto), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period applicable thereto expires; (b) if any Interest Period for a
Eurodollar Borrowing begins on a day for which there is no numerically
corresponding Business Day in the calendar month at the end of such Interest
Period, then such Interest Period shall end on the next Business Day immediately
following what otherwise would have been such numerically corresponding day in
the calendar month at the end of such Interest Period (unless such date would be
in a different calendar month from what would have been the month at the end of
such Interest Period, or unless there is no numerically corresponding day in the
calendar month at the end of the Interest Period; whereupon, such Interest
Period shall end on the last Business Day in the calendar month at the end of
such Interest Period); (c) no Interest Period may be chosen with respect to any
portion of the Total Principal Debt which would extend beyond the scheduled
repayment date (including any dates on which mandatory prepayments are required
to be made) for such portion of the Total Principal Debt; and (d) no more than
an aggregate of five (5) Interest Periods shall be in effect at one time.

     3.10 Conversions; Continuations. Borrower may (a) Convert a Eurodollar
Borrowing on the last day of an Interest Period to a Prime Rate Borrowing,
(b) Convert a Prime Rate Borrowing at any time to a Eurodollar Borrowing, and
(c) elect to Continue a Borrowing by selecting a new Interest Period (in the
case of a Eurodollar Borrowing), by giving a Notice of Conversion/Continuation
to Administrative Agent no later than 11:00 a.m. on the third (3rd) Business Day
prior to the date of Conversion or the last day of the Interest Period, as the
case may be; provided that, the principal amount Converted to, or Continued as,
a Eurodollar Borrowing shall be in a minimum amount of $5,000,000 or a greater
integral multiple of $1,000,000. Administrative Agent shall promptly notify each
Lender with respect to each Notice of Conversion/Continuation. Absent Borrower’s
Notice of Conversion/Continuation, a Eurodollar Borrowing shall be deemed
Converted to a Prime Rate Borrowing effective as of the expiration of the
Interest Period applicable thereto. No Eurodollar Borrowing may be either made
or Continued as a Eurodollar Borrowing, and no Prime Rate Borrowing may be
Converted to a Eurodollar Borrowing, (i) if the interest rate for such
Eurodollar Borrowing would exceed the Maximum Rate, or (ii) while an Event of
Default exists, unless Required Lenders otherwise consent in writing.

     3.11 Order of Application.

     (a) Payments and prepayments of the Obligation shall be applied in the
order and manner specified in this Agreement; provided, however, if no order is
otherwise specified and no Potential Default or Event of Default exists,
payments and prepayments of the Obligation shall be applied first, to fees,
second, to accrued interest then due and payable on the Total Principal Debt,
and then to the remaining Obligation in the order and manner as Borrower may
direct.

Credit Agreement

31



--------------------------------------------------------------------------------



 



     (b) If a Potential Default or Event of Default exists (or if Borrower fails
to give directions as permitted under Section 3.11(a)), any payment or
prepayment (including proceeds from the exercise of any Rights) shall be applied
to the Obligation in the following order: (i) to the ratable payment of all
fees, expenses, and indemnities for which the Credit Parties have not been paid
or reimbursed in accordance with the Loan Documents; (ii) to the ratable payment
of accrued and unpaid interest on the Total Principal Debt; (iii) to the ratable
payment of the Total Principal Debt; and (iv) to the payment of the remaining
Obligation in the order and manner Required Lenders deem appropriate.

     (c) Subject to the provisions of Section 12 and provided that
Administrative Agent shall not in any event be bound to inquire into or to
determine the validity, scope, or priority of any interest or entitlement of any
Credit Party and may suspend all payments or seek appropriate relief (including
instructions from Required Lenders or an action in the nature of interpleader)
in the event of any doubt or dispute as to any apportionment or distribution
contemplated hereby, Administrative Agent shall promptly distribute such amounts
to each Credit Party in accordance with this Agreement and the related Loan
Documents.

     3.12 Right of Set-off; Adjustments.

     (a) Set-Off. Upon the occurrence and during the continuance of any Event of
Default, each Lender (and each of its Affiliates) is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Legal
Requirements, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender (or any of its Affiliates) to or for the credit or
the account of Borrower against any and all of the obligations of Borrower now
or hereafter existing under this Agreement and the Note held by such Lender,
irrespective of whether such Lender shall have made any demand under this
Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify Borrower after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender under this Section 3.12(a) are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that such
Lender may have.

     (b) Sharing of Payments. If any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of the Borrowings owing to it, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Borrowings owing to it, or interest thereon, then
such Benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Borrowings
owing to it, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with all Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefited
Lender, then such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.
Borrower agrees that any Lender so purchasing a participation from a Lender
pursuant to this Section 3.12(b) may, to the fullest extent permitted by
applicable Legal Requirements, exercise all of its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Person were the direct creditor of Borrower in the amount of such participation.

     3.13 Booking Borrowings. To the extent permitted by all Legal Requirements,
any Lender may make, carry, or transfer its Borrowings at, to, or for the
account of any of its branch offices or the

Credit Agreement

32



--------------------------------------------------------------------------------



 



office of any of its Affiliates; provided that no Affiliate shall be entitled to
receive any greater payment under Section 4 than the transferor Lender would
have been entitled to receive with respect to such Borrowings.

SECTION 4 CHANGE IN CIRCUMSTANCES.

     4.1 Increased Cost and Reduced Return.

     (a) Change in Legal Requirements. If, after the date hereof, the adoption
or phase-in of any applicable Legal Requirement, or any change in any applicable
Legal Requirement, or any change in the interpretation or administration thereof
by any Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender (or its Applicable Lending Office) with any
request or directive (whether or not having the force of law) of any such
Governmental Authority:

     (i) shall subject such Lender (or its Applicable Lending Office) to any
tax, duty, or other charge with respect to any Eurodollar Borrowing, its Note,
any Letter of Credit issued by it or its obligation to make Eurodollar
Borrowings or issue or participate in Letters of Credit, or change the basis of
taxation of any amounts payable to such Lender (or its Applicable Lending
Office) under this Agreement or its Note in respect of any Eurodollar Borrowings
or any L/C Obligations owing to it (other than taxes imposed on the overall net
income of such Lender by the jurisdiction in which such Lender has its principal
office or such Applicable Lending Office);

     (ii) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than the Reserve Requirement utilized
in the determination of the Adjusted Eurodollar Rate) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities or
commitments of, such Lender (or its Applicable Lending Office), including the
Commitment of such Lender hereunder; or

     (iii) shall impose on such Lender (or its Applicable Lending Office) or the
London interbank market any other condition affecting this Agreement or its Note
or any of such extensions of credit or liabilities or commitments;

and the result of any of the foregoing is or would be to increase the cost to
such Lender (or its Applicable Lending Office) of being obligated to make,
making, Converting into, Continuing, or maintaining any Eurodollar Borrowings or
of issuing Letters of Credit or purchasing or maintaining participations in
Letters of Credit or to reduce any sum received or receivable by such Lender (or
its Applicable Lending Office) under this Agreement or its Note with respect to
any Eurodollar Borrowings or with respect to any L/C Obligations owing to it,
then Borrower shall pay to such Lender on demand such amount or amounts as will
compensate such Lender for such increased cost or reduction. If any Lender
requests compensation by Borrower under this Section 4.1(a), then Borrower may,
by notice to such Lender (with a copy to Administrative Agent), suspend the
obligation of such Lender to make or Continue Eurodollar Borrowings, or Convert
all Eurodollar Borrowings into Prime Rate Borrowings, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 4.4 shall be applicable); provided that such suspension
shall not affect the Right of such Lender to receive the compensation so
requested.

     (b) Capital Adequacy. If, after the date hereof, any Lender shall have
determined that the adoption or phase-in of any applicable Legal Requirement
regarding capital adequacy or any change

Credit Agreement

33



--------------------------------------------------------------------------------



 



therein or in the interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof, or any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such Governmental Authority, has or would have the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
to a level below that which such Lender or such corporation could have achieved
but for such adoption, change, request, or directive (taking into consideration
its policies with respect to capital adequacy), then from time to time upon
demand Borrower shall pay to such Lender such additional amount or amounts as
will compensate such Lender for such reduction.

     (c) Notice. Each Lender shall promptly notify Borrower and Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Lender to compensation pursuant to this Section 4.1 and
will use reasonable efforts to designate a different Applicable Lending Office
if such designation will avoid the need for, or reduce the amount of, such
compensation and will not, in the judgment of such Lender, be otherwise
disadvantageous to it. Any Lender claiming compensation under this Section 4.1
shall furnish to Borrower and Administrative Agent a statement setting forth the
additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error. In determining such amount, such
Lender may use any reasonable averaging and attribution methods.

     4.2 Limitation on Types of Borrowings.

     If on or prior to the first (1st) day of any Interest Period for any
Eurodollar Borrowing:

     (a) Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period; or

     (b) Required Lenders determine (which determination shall be conclusive)
and notify Administrative Agent that the Adjusted Eurodollar Rate will not
adequately and fairly reflect the cost to Lenders of funding Eurodollar
Borrowings for such Interest Period;

then Administrative Agent shall give Borrower and each Lender prompt notice
thereof specifying the relevant amounts or periods, and so long as such
condition remains in effect, Lenders shall be under no obligation to make
additional Eurodollar Borrowings, Continue any Eurodollar Borrowings, or to
Convert any Prime Rate Borrowings to Eurodollar Borrowings and Borrower shall,
on the last day(s) of the then-current Interest Period(s) for the outstanding
Eurodollar Borrowings, either prepay such Borrowings or Convert such Borrowings
into Prime Rate Borrowings in accordance with the terms of this Agreement.

     4.3 Illegality. Notwithstanding any other provision of this Agreement, in
the event that it becomes unlawful for any Lender or its Applicable Lending
Office to make, maintain, or fund Eurodollar Borrowings hereunder, then such
Lender shall promptly notify Administrative Agent and Borrower thereof and such
Lender’s obligation to make or Continue Eurodollar Borrowings and to Convert
Prime Rate Borrowings into Eurodollar Borrowings shall be suspended until such
time as such Lender may again make, maintain, and fund Eurodollar Borrowings (in
which case the provisions of Section 4.4 shall be applicable).

     4.4 Treatment of Affected Loans. If the obligation of any Lender to make or
Continue Eurodollar Borrowings or to Convert Prime Rate Borrowings into
Eurodollar Borrowings shall be

Credit Agreement

34



--------------------------------------------------------------------------------



 



suspended pursuant to Section 4.1, 4.2, or 4.3, then such Lender’s Eurodollar
Borrowings shall be automatically Converted into Prime Rate Borrowings on the
last day(s) of the then current Interest Period(s) for all Eurodollar Borrowings
(or, in the case of a Conversion required by Section 4.3, on such earlier date
as such Lender may specify to Borrower with a copy to Administrative Agent) and,
unless and until such Lender gives notice as provided below that the
circumstances specified in Section 4.1, 4.2, or 4.3 that gave rise to such
Conversion no longer exist:

     (a) to the extent that such Lender’s Eurodollar Borrowings have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Borrowings shall be applied instead to its
Prime Rate Borrowings; and

     (b) all Borrowings that would otherwise be made or Continued by such Lender
as Eurodollar Borrowings shall be made or Continued instead as Prime Rate
Borrowings, and all Borrowings of such Lender that would otherwise be Converted
into Eurodollar Borrowings shall be Converted instead into (or shall remain as)
Prime Rate Borrowings.

If such Lender gives notice to Borrower (with a copy to Administrative Agent)
that the circumstances specified in Section 4.1, 4.2, or 4.3 that gave rise to
the Conversion of such Lender’s Eurodollar Borrowings pursuant to this
Section 4.4 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Borrowings made by
other Lenders are outstanding, then such Lender’s Prime Rate Borrowings shall be
automatically Converted, on the first (1st) day(s) of the next succeeding
Interest Period(s) for such outstanding Eurodollar Borrowings, to the extent
necessary so that, after giving effect thereto, all Eurodollar Borrowings held
by Lenders are held Pro Rata (as to principal amounts, Types, and Interest
Periods).

     4.5 Compensation. Upon the request of any Lender, Borrower shall pay to
such Lender such amount or amounts as shall be sufficient (in the reasonable
opinion of such Lender) to compensate it for any loss, cost, or expense (herein
called a “Consequential Loss”) incurred by it as a result of:

     (a) any payment, prepayment, or Conversion of a Eurodollar Borrowing for
any reason (including the acceleration of the Obligation pursuant to
Section 11.1) on a date other than the last day of the Interest Period for such
Borrowing; or

     (b) any failure by Borrower for any reason (including the failure of any
condition precedent specified in Section 6 to be satisfied) to borrow, Convert,
Continue, or prepay a Eurodollar Borrowing on the date for such Borrowing,
Conversion, Continuation, or prepayment specified in the relevant Notice of
Borrowing, Notice of Conversion/Continuation, or Notice of Prepayment.

     4.6 Taxes.

     (a) Any and all payments by Borrower to or for the account of any Credit
Party hereunder or under any other Loan Document shall be made free and clear of
and without deduction for any and all present or future Taxes, excluding, in the
case of each Credit Party, Taxes based on or measured by its income, and
franchise taxes imposed on it by the jurisdiction under the Legal Requirements
of which such Credit Party (or its Applicable Lending Office) is organized or
any political subdivision thereof (such income and franchise Taxes being
“Excluded Taxes”). If Borrower shall be required by any Legal Requirement to
deduct any Taxes (other than Excluded Taxes) from or in respect of any sum
payable under this Agreement or any other Loan Document to any Credit Party,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to

Credit Agreement

35



--------------------------------------------------------------------------------



 



additional sums payable under this Section 4.6) such Credit Party receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) Borrower shall make such deductions, and (iii) Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with all Legal Requirements.

     (b) In addition, Borrower agrees to pay any and all present or future stamp
or documentary Taxes and any other excise or property Taxes or charges or
similar levies which arise from any payment made under this Agreement or any
other Loan Document or from the execution or delivery of, or otherwise with
respect to, this Agreement or any other Loan Document (hereinafter referred to
as “Other Taxes”).

     (c) Borrower agrees to indemnify each Credit Party for the full amount of
Taxes (other than Excluded Taxes) and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 4.6) paid by such Credit Party and any liability (including penalties,
interest, and expenses) arising therefrom or with respect thereto.

     (d) Each Lender organized under the Legal Requirements of a jurisdiction
outside the United States, on or prior to the date of its execution and delivery
of this Agreement in the case of each Lender listed on the signature pages
hereof and on or prior to the date on which it becomes a Lender in the case of
each other Lender, and from time to time thereafter if requested in writing by
Borrower or Administrative Agent (but only so long as such Lender remains
lawfully able to do so), shall provide Borrower and Administrative Agent with
(i) Internal Revenue Service Form 1001 or 4224, as appropriate, or any successor
form prescribed by the Internal Revenue Service, certifying that such Lender is
entitled to benefits under an income tax treaty to which the United States is a
party which reduces the rate of withholding tax on payments of interest or
certifying that the income receivable pursuant to this Agreement is effectively
connected with the conduct of a trade or business in the United States, (ii)
Internal Revenue Service Form W-8 or W-9, as appropriate, or any successor form
prescribed by the Internal Revenue Service, and (iii) any other form or
certificate required by any taxing authority (including any certificate required
by Sections 871(h) and 881(c) of the Tax Code), certifying that such Lender is
entitled to an exemption from or a reduced rate of tax on payments pursuant to
this Agreement or any of the other Loan Documents.

     (e) For any period with respect to which a Lender referred to in the
foregoing Section 4.6(d) has failed to provide Borrower and Administrative Agent
with the appropriate form pursuant to Section 4.6(d) (unless such failure is due
to a change in any Legal Requirement occurring subsequent to the date on which a
form originally was required to be provided), such Lender shall not be entitled
to indemnification under Sections 4.6(a) or (b) with respect to Taxes imposed by
the United States; provided, however, that should a Lender, which is otherwise
exempt from or subject to a reduced rate of withholding tax, become subject to
Taxes (other than Excluded Taxes) because of its failure to deliver a form
required hereunder, Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.

     (f) If Borrower is required to pay additional amounts to or for the account
of any Lender pursuant to this Section 4.6, then such Lender will agree to use
reasonable efforts to change the jurisdiction of its Applicable Lending Office
so as to eliminate or reduce any such additional payment which may thereafter
accrue if such change, in the judgment of such Lender, is not otherwise
disadvantageous to such Lender.

Credit Agreement

36



--------------------------------------------------------------------------------



 



     (g) Within thirty (30) days after the date of any payment of Taxes or Other
Taxes, Borrower shall furnish to Administrative Agent the original or a
certified copy of a receipt evidencing such payment.

     (h) Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in Sections 4.1,
4.5, and 4.6 shall survive the termination of the Total Commitment and the
payment in full of the Notes.

SECTION 5 FEES.

     5.1 Treatment of Fees. Except as otherwise provided by any Legal
Requirement, the fees described in this Section 5: (a) do not constitute
compensation for the use, detention, or forbearance of money; (b) are in
addition to, and not in lieu of, interest and expenses otherwise described in
this Agreement; (c) shall be payable in accordance with Section 3.1; (d) shall
be non-refundable; (e) shall, to the fullest extent permitted by all Legal
Requirements, bear interest, if not paid when due, at the Default Rate; and
(f) shall be calculated on the basis of actual number of days (including the
first day but excluding the last day) elapsed, but computed as if each calendar
year consisted of 360 days.

     5.2 Fees of Administrative Agent. Borrower shall pay to Administrative
Agent the fees specified in the Fee Letter, which fees shall be for the account
of Administrative Agent and for the account of the Credit Parties as shall be
agreed between Administrative Agent and each other Credit Party.

     5.3 Facility Fees. Following the Closing Date, Borrower shall pay to
Administrative Agent, for the ratable account of Lenders, a facility fee,
calculated daily but payable on (a) the last day of each quarter for fees
accrued through and including the last day of such quarter, (b) on the
Termination Date, and (c) thereafter on demand, commencing September 30, 2005.
Each installment shall be in an amount equal to the product of (a) the rate per
annum equal to the Applicable Margin for Facility Fees times (b) the daily
amount of the Commitment of each Lender, whether used or unused (or, after the
Termination Date, on the Total Outstandings), in each case during the period
from and including the last payment date to and excluding the payment date for
such installment.

     5.4 Utilization Fee. Following the Closing Date, Borrower shall pay to
Administrative Agent, for the ratable benefit of Lenders, a utilization fee,
calculated daily but payable quarterly in installments in arrears, on each
payment date for facility fees as set forth in Section 5.3. Each installment
shall be in an amount equal to the product of (a) the rate per annum equal to
the Applicable Margin for Utilization Fees times (b) the daily Total
Outstandings for each day in which the Total Principal Debt exceeds an amount
equal to fifty percent (50%) of the Total Commitment during the period from and
including the last payment date to and excluding the payment date for such
installment.

     5.5 Letter of Credit Fees. Borrower shall pay to Administrative Agent for
the ratable account of Lenders a Letter of Credit fee for each outstanding
Letter of Credit equal to a rate per annum equal to the product of (a) the
Applicable Margin for Eurodollar Borrowings minus 0.10%, times (b) the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit). Such Letter
of Credit fees shall accrue and be computed on a quarterly basis in arrears, and
shall be due and payable (a) on the fifteenth (15th) day after the last day of
each March, June, September, and December for fees accrued through the last day
of the preceding quarter, (b) on the Letter of Credit Expiration Date, and
(c) thereafter on demand. If there is any change in the Applicable Margin during
any quarter, the daily maximum amount of each Letter of

Credit Agreement

37



--------------------------------------------------------------------------------



 



Credit shall be computed and multiplied by the Applicable Margin separately for
each period during such quarter that such Applicable Margin was in effect.

     5.6 Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Borrower shall pay directly to the applicable L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued or renewed
by such L/C Issuer equal to a rate per annum equal to the product of (a) 0.10%
times (b) the daily maximum amount which is available to be drawn under such
Letter of Credit. Such fronting fee shall accrue and be computed on a quarterly
basis in arrears, and shall be due and payable (a) on the fifteenth (15th) day
after the last day of each March, June, September, and December for fees accrued
through the last day of the preceding quarter, (b) on the Letter of Credit
Expiration Date, and (c) thereafter on demand. In addition, Borrower shall pay
directly to the applicable L/C Issuer for its own account the customary
issuance, presentation, amendment, and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

SECTION 6 CONDITIONS PRECEDENT.

     6.1 Conditions Precedent to Closing. This Agreement shall not become
effective unless the following conditions precedent are satisfied on or before
the Closing Date:

     (a) Borrower Documents. Borrower shall deliver or cause to be delivered to
Administrative Agent the following, each, unless otherwise noted, dated as of
the Closing Date:

     (i) certified copies of its Constituent Documents, together with existence
and good standing certificates from the Secretary of State of Nevada and foreign
qualification and good standing certificates from the State of Texas, each dated
a recent date prior to the Closing Date;

     (ii) a certificate of Responsible Officers of Borrower certifying (A) its
Constituent Documents, (B) resolutions of its Board of Directors (or of the
Executive Committee of the Board of Directors upon delivery of resolutions of
the Board of Directors authorizing such action by an Executive Committee)
approving and authorizing the execution, delivery, and performance of this
Agreement and the other Loan Documents, certified as of the Closing Date as
being in full force and effect without modification or amendment, and
(C) signatures and incumbency of its officers executing this Agreement and the
other Loan Documents;

     (iii) executed originals of this Agreement, the Notes, if any, payable to
the order of each applicable Lender and the other Loan Documents to be executed
by Borrower; and

     (iv) such other documents as Administrative Agent may reasonably request.

     (b) Opinion of Counsel for Borrower. The Credit Parties and their
respective counsel shall have received originally executed copies of a favorable
written opinion of counsel for Borrower, in form and substance reasonably
satisfactory to Administrative Agent and its counsel, dated as of the Closing
Date, addressed to the Administrative Agent and the Lenders, and setting forth
substantially the matters in the opinions designated in Exhibit D.

     (c) Fees. Borrower shall have paid to Administrative Agent, (i) for
distribution (as appropriate) to the Credit Parties, the fees payable on the
Closing Date referred to in Section 5.2, and

Credit Agreement

38



--------------------------------------------------------------------------------



 



(ii) all reasonable fees and expenses incurred by Administrative Agent and
Arranger in connection with the negotiation, preparation, and closing of the
transactions evidenced by the Loan Documents (including, without limitation,
Attorney Costs).

     (d) Completion of Proceedings. All corporate and other proceedings taken or
to be taken in connection with the transactions contemplated hereby and all
documents incidental thereto not previously found acceptable by Administrative
Agent, acting on behalf of Lenders, and its counsel shall be satisfactory in
form and substance to Administrative Agent and such counsel, and Administrative
Agent and such counsel shall have received all such counterpart originals or
certified copies of such documents as Administrative Agent may reasonably
request.

     (e) Termination of Existing Credit Facilities. Borrower shall have provided
to Administrative Agent evidence of payment and cancellation of the Existing
Revolver Credit Facility and the Existing L/C Facility.

     6.2 Conditions to all Credit Extensions. The obligations of the Credit
Parties to make each Credit Extension (including the initial Credit Extension)
are subject to the following further conditions precedent:

     (a) Notice of Borrowing. Administrative Agent shall have received, in
accordance with the provisions of Section 2.4 and Section 3.10, an originally
executed Notice of Borrowing or Notice of Conversion/Continuation, as
applicable.

     (b) Representations and Warranties; Performance of Agreements. As of the
date of such Credit Extension, Borrower’s representations and warranties in each
Loan Document are true, correct, and complete in all material respects (unless
they speak to a specific date or are based on facts which have changed by
transactions expressly contemplated or permitted by this Agreement).

     (c) No Default. No Potential Default or Event of Default exists or would be
caused by the making of such Credit Extension.

     (d) No Injunction or Restraining Order. No order, judgment, or decree of
any Governmental Authority shall purport to enjoin or restrain any Credit Party
from making such Credit Extension.

     (e) No Violation. The making of such Credit Extension shall not violate any
Legal Requirement, including Regulation T, Regulation U, or Regulation X of the
Board of Governors of the Federal Reserve System.

     (f) Other Matters. All matters related to such Credit Extension must be
satisfactory to Required Lenders and their respective counsel in their
reasonable determination, and upon the reasonable request of Administrative
Agent, Borrower shall deliver to Administrative Agent evidence substantiating
any of the matters in the Loan Documents which are necessary to enable Borrower
to qualify for such Credit Extension.

Each condition precedent in this Agreement is material to the transactions
contemplated in this Agreement, and time is of the essence in respect of each
thereof. Subject to the prior approval of Required Lenders, the Credit Parties
may make a Credit Extension without all conditions being satisfied, but, to the
extent permitted by all Legal Requirements, such Credit Extension shall not be
deemed to be a

Credit Agreement

39



--------------------------------------------------------------------------------



 



waiver of the requirement that each such condition precedent be satisfied as a
prerequisite for any subsequent Credit Extension, unless Required Lenders
specifically waive each such item in writing.

SECTION 7 REPRESENTATIONS AND WARRANTIES.

     Borrower represents and warrants to the Credit Parties as follows:

     7.1 Purpose of Credit Facility. Borrower will use (or will loan or
contribute such proceeds to its Subsidiaries to so use) all proceeds of Credit
Extensions for one or more of the following: (a) to refinance existing Debt of
Borrower under the Existing Revolver Credit Facility and the Existing L/C
Facility; and (b) for lawful, corporate purposes including, without limitation,
liquidity support for commercial paper issued by Borrower and to satisfy its
insurance bonding requirements. No Restricted Company is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any “margin stock” within the meaning of
Regulation U. No part of the proceeds of any Credit Extension will be used,
directly or indirectly, for a purpose which violates any Legal Requirement,
including the provisions of Regulation T, U, or X (as enacted by the Board of
Governors of the Federal Reserve System, as amended). “Margin Stock” (as defined
in Regulation U) constitutes less than twenty-five percent (25%) of those assets
of the Companies that are subject to any limitation on sale, pledge, or similar
restrictions hereunder.

     7.2 Existence, Good Standing, Authority, and Authorizations. Each
Restricted Company is duly organized, validly existing, and in good standing
under the Legal Requirements of its jurisdiction of organization. Each
Restricted Company is duly qualified to transact business and is in good
standing in each jurisdiction where the nature and extent of its business and
properties require the same, except where the failure to be so qualified could
not constitute a Material Adverse Event. Each Restricted Company possesses all
the Authorizations necessary or required in the conduct of its respective
business(es), and the same are valid, binding, enforceable, and subsisting
without any defaults thereunder or enforceable adverse limitations thereon and
are not subject to any proceedings or claims opposing the issuance, development,
or use thereof or contesting the validity thereof, except for any such
circumstance that could not be a Material Adverse Event.

     7.3 Subsidiaries; Capital Stock. The Companies have no Subsidiaries except
as disclosed on Schedule 7.3, such schedule reflecting each Subsidiary’s
jurisdiction of incorporation (as supplemented and modified in writing from time
to time to reflect any changes to such Schedule as a result of transactions
permitted or not prohibited by the Loan Documents) and each Unrestricted
Subsidiary is designated as such. All of the outstanding Stock of each
Subsidiary is duly authorized, validly issued, fully paid, and nonassessable
and, except (a) for directors’ qualifying shares, or (b) as otherwise set forth
on Schedule 7.3, are owned directly or indirectly by Borrower (as supplemented
and modified in writing from time to time to reflect any changes to such
Schedule as a result of transactions permitted or not prohibited by the Loan
Documents), free and clear, in the case of all Restricted Subsidiaries, of any
Liens, restrictions (including restrictions on transfer), claims, or Rights of
another Person except for restrictions on transfer imposed by securities Legal
Requirements and general corporate Legal Requirements.

     7.4 Authorization and Contravention. The execution and delivery by Borrower
of each Loan Document and the performance by Borrower of its obligations
thereunder (a) are within the corporate power of Borrower, (b) have been duly
authorized by all necessary corporate action on the part of Borrower,
(c) require no action by or in respect of Authorizations of or filing with, any
Governmental Authority, which action, Authorization, or filing has not been
taken, received, or made on or prior to the

Credit Agreement

40



--------------------------------------------------------------------------------



 



Closing Date (or if later, the date of execution and delivery of such Loan
Document) other than filing of the Loan Documents pursuant to securities Legal
Requirements, (d) will not violate any provision of the Constituent Documents of
any Company, (e) will not violate any provision of any Legal Requirement
applicable to any Company, other than such violations which individually or
collectively could not be a Material Adverse Event, (f) will not violate any
material written or oral agreements, contracts, commitments, or understandings
to which any Company is a party, other than such violations which could not be a
Material Adverse Event, or (g) will not result in the creation or imposition of
any Lien on any asset of any Company.

     7.5 Binding Effect. Upon execution and delivery by all parties thereto,
each Loan Document to which Borrower is a party will constitute a legal, valid,
and binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as enforceability may be limited by applicable Debtor
Relief Laws and general principles of equity.

     7.6 Financial Statements. The Current Financials were prepared in
accordance with GAAP and present fairly, in all material respects, the
consolidated financial condition, results of operations, and cash flows of the
Companies as of and for the portion of the fiscal year ending on the date or
dates thereof (subject only to normal year-end audit adjustments). There were no
material liabilities, direct or indirect, fixed or contingent, of the Companies
as of the date or dates of the Current Financials which are required under GAAP
to be reflected therein or in the notes thereto, and are not so reflected. No
Material Adverse Event has occurred from March 31, 2005 to the Closing Date.

     7.7 Litigation, Claims, Investigations. No Company is subject to, or aware
of the threat of, any Litigation which is reasonably likely to be determined
adversely to any Company, and, if so adversely determined, could (individually
or collectively with other Litigation) be a Material Adverse Event. There are no
outstanding orders or judgments for the payment of money in excess of
$25,000,000 (individually or collectively) or any warrant of attachment,
sequestration, or similar proceeding against the assets of any Company having a
value (individually or collectively) of $25,000,000 or more which is not either
(a) stayed on appeal, or (b) being contested in good faith by appropriate
proceedings diligently conducted, and against which reserves or other provisions
required by GAAP have been made. There are no formal complaints, suits, claims,
investigations, or proceedings initiated at or by any Governmental Authority
pending or, to the best knowledge of Borrower, threatened against any Company
which is reasonably likely to be determined adversely and, if so adversely
determined, could be a Material Adverse Event, nor any judgments, decrees, or
orders of any Governmental Authority outstanding against any Company that could
be a Material Adverse Event.

     7.8 Taxes. All Tax returns of each Company required to be filed have been
filed (or extensions have been granted) prior to delinquency, except for any
such returns for which the failure to so file could not be a Material Adverse
Event, and all Taxes imposed upon each Company which are due and payable have
been paid prior to delinquency, other than Taxes (a) that are being contested in
good faith by appropriate proceedings diligently conducted, and against which
reserves or other provisions required by GAAP have been made, or (b) for which
nonpayment thereof could not be a Material Adverse Event.

     7.9 Environmental Matters. No Company, after reasonable inquiry, (a) knows
of any environmental condition or circumstance, such as the presence or Release
of any Hazardous Materials, on any property presently or previously owned or
leased by any Company or to which Hazardous Materials generated by any Company
have been taken, that could be a Material Adverse Event, (b) knows of any
violation by any Company of any Environmental Law that could be a Material
Adverse Event, or

Credit Agreement

41



--------------------------------------------------------------------------------



 



(c) knows that any Company is under any obligation to remedy any violation of
any Environmental Law or any Release or threatened Release of any Hazardous
Materials that could be a Material Adverse Event.

     7.10 Employee Benefit Plans. (a) No Employee Plan has incurred an
accumulated funding deficiency, as defined in Section 302 of ERISA and
Section 412 of the Tax Code, (b) neither Borrower nor any ERISA Affiliate has
incurred a liability which is currently due and remains unpaid under Title IV of
ERISA to the PBGC or to an Employee Plan in connection with any such Employee
Plan, (c) neither Borrower nor any ERISA Affiliate has withdrawn in whole or in
part from participation in a Multiemployer Plan, (d) Borrower has not engaged in
any “prohibited transaction” (as defined in Section 406 of ERISA or Section 4975
of the Tax Code), and (e) no Reportable Event has occurred which is reasonably
likely to result in the termination of an Employee Plan, if such accumulated
funding deficiency, liability, withdrawal, prohibited transaction, or Reportable
Event is reasonably likely to result individually or in the aggregate in
liability on the part of Borrower in excess of $25,000,000. The present value of
all benefit liabilities within the meaning of Title IV of ERISA under each
Employee Plan (based on those actuarial assumptions used to fund such Employee
Plan) did not, as of the last annual valuation date for the most recent plan
year of such Employee Plan, exceed the value of the assets of such Employee
Plan, and the total present values of all benefit liabilities within the meaning
of Title IV of ERISA of all Employee Plans (based on the actuarial assumptions
used to fund each such Employee Plan) did not, as of the respective annual
valuation dates for the most recent plan year of each such Plan, exceed the
value of the assets of all such Employee Plans.

     7.11 Properties; Liens. Each Restricted Company has good and indefeasible
title to all its property reflected on the Current Financials, except for
property that (a) is obsolete, or (b) has been disposed of in the ordinary
course of business or as otherwise permitted by the Loan Documents. Except for
Permitted Liens, there is no Lien on any property of any Restricted Company.

     7.12 Government Regulations. No Company is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 1935, as amended, or any other Legal Requirement (other than Regulations
T, U, and X of the Board of Governors of the Federal Reserve System) which
regulates the incurrence of Debt.

     7.13 Transactions with Affiliates. No Restricted Company is a party to a
transaction with any of its Affiliates, other than transactions upon fair and
reasonable terms not materially less favorable than such Restricted Company
could obtain or could become entitled to in an arm’s-length transaction with a
Person that was not its Affiliate.

     7.14 No Default. No event has occurred and is continuing or would result
from the incurring of obligations by Borrower under this Agreement or any other
Loan Document which constitutes an Event of Default or a Potential Default. No
Restricted Company is in default under or with respect to any material written
or oral agreements, contracts, commitments, or understandings to which any
Restricted Company is party which could, individually or together with all such
defaults, be a Material Adverse Event.

     7.15 Solvency. At the time of each Credit Extension hereunder, each
Restricted Company is (and after giving effect to the transactions contemplated
by the Loan Documents and any incurrence of additional Debt, will be) Solvent.

     7.16 Compliance with Legal Requirements. No Company is in violation of any
Legal Requirements (including Environmental Laws), other than such violations
which could not, individually

Credit Agreement

42



--------------------------------------------------------------------------------



 



or collectively, be a Material Adverse Event. No Company has received notice
alleging any non-compliance with any Legal Requirements, except for such
non-compliance which no longer exists or which could not be a Material Adverse
Event.

     7.17 Full Disclosure. There is no material fact or condition relating to
the Loan Documents or the financial condition, business, or property of any
Company which could be a Material Adverse Event and which has not been
disclosed, in writing, to Administrative Agent. All information heretofore
furnished by any Company to any Credit Party in connection with the Loan
Documents was, and all such information hereafter furnished by any Company to
any Credit Party will be, true and accurate in all material respects or based on
reasonable estimates on the date as of which such information is stated or
certified.

     7.18 Senior Debt. The Obligation constitutes (and will constitute until
payment in full and cancellation of all Commitments hereunder) Borrower’s direct
and unconditional obligation and ranks at least pari passu with other unsecured
and unsubordinated Debt of Borrower.

SECTION 8 AFFIRMATIVE COVENANTS.

     Borrower covenants and agrees to perform, observe, and comply with each of
the following covenants, from the Closing Date and so long thereafter as Lenders
are committed to make any Credit Extensions under this Agreement and thereafter
until the payment in full of all Principal Debt and payment in full of all
interest, fees, and other amounts of the Obligation then due and owing, and so
long as any Letter of Credit shall remain outstanding, unless Borrower receives
a prior written consent to the contrary by Administrative Agent as authorized by
Required Lenders:

     8.1 Use of Proceeds. Borrower shall use the proceeds of all Credit
Extensions only for the purposes represented herein.

     8.2 Books and Records. Borrower shall, and shall cause each other Company
to, maintain books, records, and accounts necessary to prepare all Financial
Statements delivered hereunder in accordance with GAAP.

     8.3 Items to be Furnished. Borrower shall cause the following to be
furnished to Administrative Agent and each Lender:

     (a) Annual Financial Statements. Promptly after preparation, and no later
than ninety (90) days after the last day of each fiscal year of Borrower,
Financial Statements showing the consolidated and consolidating financial
condition and results of operations of the Companies, as of, and for the year
ended on, such day, each accompanied by:

     (i) with respect to the consolidated Financial Statements, the unqualified
opinion of a firm of nationally-recognized independent certified public
accountants, based on an audit using generally accepted auditing standards and
Securities Laws, that such Financial Statements were prepared in accordance with
GAAP and present fairly the consolidated financial condition and results of
operations of the Companies, and containing an attestation report as to
Borrower’s internal controls pursuant to Section 404 of Sarbanes-Oxley;

     (ii) any management letter delivered to Borrower prepared by such
accounting firm with respect to such Financial Statements; and

Credit Agreement

43



--------------------------------------------------------------------------------



 



     (iii) a Compliance Certificate.

     (b) Periodic Financial Statements. Promptly after preparation, and no later
than sixty (60) days after the last day of each fiscal quarter of Borrower
(other than the last fiscal quarter of any fiscal year), Financial Statements
showing the consolidated and consolidating financial condition and results of
operations calculated for the Companies for such fiscal quarter and for the
period from the beginning of the then-current fiscal year to such last day,
accompanied by (i) an internally prepared financial summary of the Companies and
other information as Administrative Agent may reasonably request, and (ii) a
Compliance Certificate with respect to such Financial Statements.

     (c) Management Letters. Promptly upon receipt thereof, copies of all
auditor’s annual management letters delivered to Borrower.

     (d) Notices of Litigation, Defaults, Etc. Notice, promptly after Borrower
knows or has reason to know of (i) the existence and status of any Litigation
which is reasonably likely to be determined adversely and, if so adversely
determined, could be a Material Adverse Event, or of any order or judgment for
the payment of money which (individually or collectively) is in excess of
$25,000,000, or any warrant of attachment, sequestration, or similar proceeding
against the assets of any Company having a value (individually or collectively)
of $25,000,000 or more, (ii) any material change in any material fact or
circumstance represented or warranted in any Loan Document, (iii) a Potential
Default or Event of Default specifying the nature thereof and what action
Borrower or any other Company has taken, is taking, or proposes to take with
respect thereto; provided, however, that Borrower shall have no obligation to
notify Administrative Agent or Lenders of a Potential Default under Section 9.12
unless Borrower has actual knowledge of such Potential Default and such
Potential Default has continued, or Borrower reasonably expects such Potential
Default to continue, for a period of five (5) consecutive days, (iv) the receipt
by any Company of any notice from any Governmental Authority of the expiration
without renewal, termination, material modification or suspension of, or
institution of any proceedings to terminate, materially modify, or suspend, any
Authorization which any Company is required to hold in order to operate its
business in compliance with all Legal Requirements, other than such expirations,
terminations, suspensions, or modifications which individually or in the
aggregate would not be a Material Adverse Event, (v) any federal, state, or
local statute, regulation, or ordinance or judicial or administrative order
limiting or controlling the operations of any Company which has been issued or
adopted hereafter and which is of material adverse importance or effect in
relation to the operations of the Companies taken as a whole, (vi) the receipt
by any Company of notice of any violation or alleged violation of any
Environmental Law, which violation or alleged violation could, individually or
collectively with other such violations or allegations, reasonably be expected
to be a Material Adverse Event, or (vii) (A) the occurrence of a Reportable
Event that, alone or together with any other Reportable Event, could reasonably
be expected to result in liability of any Company to the PBGC in an aggregate
amount exceeding $25,000,000; (B) any expressed statement in writing on the part
of the PBGC of its intention to terminate any Employee Plan or Plans;
(C) Borrower’s or an ERISA Affiliate’s becoming obligated to file with the PBGC
a notice of failure to make a required installment or other payment with respect
to an Employee Plan; or (D) the receipt by Borrower or an ERISA Affiliate from
the sponsor of a Multiemployer Plan of either a notice concerning the imposition
of withdrawal liability in an aggregate amount exceeding $25,000,000 or of the
impending termination or reorganization of such Multiemployer Plan.

     (e) Schedule and Exhibit Updates. Concurrently with the delivery of each
Compliance Certificate, to the extent any of the information or disclosures
provided on any of the Schedules or

Credit Agreement

44



--------------------------------------------------------------------------------



 



Exhibits delivered pursuant to this Agreement or any Loan Documents has become
outdated or incorrect in any material respect, such revised or updated Schedules
or Exhibits as may be necessary or appropriate to update or correct such
information or disclosures.

     (f) SEC Filings. Promptly after the filing thereof, a true, correct, and
complete copy of each Form 10-K and Form 10-Q filed by or on behalf of Borrower
with the Securities and Exchange Commission, and notice of the filing of any
Form 8-K by or on behalf of Borrower with the Securities and Exchange
Commission.

     (g) Change in Ratings. Promptly upon the receipt of notice thereof, and in
any event within three (3) Business Days after any change in the Moody’s Rating,
the S & P Rating, or the Fitch Rating, notice of such change.

     (h) Other Information. Promptly upon request therefor by any Credit Party,
such information (not otherwise required to be furnished under the Loan
Documents) respecting the business affairs, assets, and liabilities of the
Companies, as reasonably requested.

     (i) Borrower Materials. Borrower hereby acknowledges that
(a) Administrative Agent will make available to the Lenders and each L/C Issuer
materials and/or information provided by or on behalf of Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to Borrower or its
securities) (each, a “Public Lender”). Borrower hereby agrees that so long as
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” Borrower
shall be deemed to have authorized Administrative Agent, each L/C Issuer, and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Borrower or its securities for purposes
of United States Federal and state securities laws; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

     8.4 Inspections. Borrower shall, and shall cause each other Company to,
upon reasonable notice, allow any Credit Party (or its Representatives) (except
in the case of Administrative Agent or its Representatives or unless an Event of
Default exists (which in either case shall be at the expense of Borrower), at
the sole expense of such Credit Party) to inspect any of their properties, to
review reports, files, and other records and to make and take away copies
thereof, to conduct tests or investigations, and to discuss any of their
affairs, conditions, and finances with other creditors, directors, officers,
employees, other representatives, and independent accountants of the Companies,
from time to time, during reasonable business hours.

     8.5 Taxes. Borrower shall, and shall cause each other Company to
(a) promptly pay when due any and all Taxes other than Taxes the failure to pay
could not be a Material Adverse Event or the applicability, amount, or validity
of which is being contested in good faith by appropriate proceedings diligently
conducted, and against which reserves or other provisions required by GAAP have
been made,

Credit Agreement

45



--------------------------------------------------------------------------------



 



and in respect of which levy and execution of any lien securing same have been
and continue to be stayed, and (b) notify Administrative Agent immediately if
the Internal Revenue Service or any other taxing authority commences or notifies
any Company of its intention to commence an audit or investigation with respect
to any Taxes of any kind due or alleged to be due from any Company to the extent
that the failure to pay such Taxes could be a Material Adverse Event.

     8.6 Payment of Obligations. Borrower shall pay the Obligation in accordance
with the terms and provisions of the Loan Documents. Borrower shall, and shall
cause each Restricted Company to, promptly pay (or renew and extend) all of its
material obligations as the same become due (unless such obligations (other than
the Obligation) are being contested in good faith by appropriate proceedings).

     8.7 Maintenance of Existence, Assets, and Business. Except as otherwise
permitted by Section 9.10, Borrower shall, and shall cause each other Company
to, at all times: (a) maintain its existence and good standing in the
jurisdiction of its organization and its authority to transact business in all
other jurisdictions where the failure to so maintain could be a Material Adverse
Event; (b) maintain all licenses, permits, and franchises necessary for its
business where the failure to so maintain could be a Material Adverse Event;
(c) keep all of its assets which are useful in and necessary to its business in
good working order and condition (ordinary wear and tear excepted) and make all
necessary repairs thereto and replacements thereof where the failure to do so
could be a Material Adverse Event; and (d) do all things necessary to obtain,
renew, extend, and continue in effect all Authorizations which may at any time
and from time to time be necessary for the Companies to operate their businesses
in compliance with all Legal Requirements, where the failure to so obtain,
renew, extend, or continue in effect could be a Material Adverse Event.

     8.8 Insurance. Borrower shall, and shall cause each other Company to,
maintain with financially sound, responsible, and reputable insurance companies
or associations insurance concerning its properties and businesses against
casualties and contingencies and of types and in amounts (and with co-insurance
and deductibles) as is customary in the case of similar businesses. At
Administrative Agent’s request, Borrower shall, and shall cause each other
Company to, promptly deliver to Administrative Agent evidence of insurance for
each policy of insurance and evidence of payment of all premiums.

     8.9 Preservation and Protection of Rights. Borrower shall, and shall cause
each other Company to, perform such acts and duly authorize, execute,
acknowledge, deliver, file, and record any additional agreements, documents,
instruments, and certificates as Administrative Agent or Required Lenders may
reasonably deem necessary or appropriate in order to preserve and protect the
Rights of the Credit Parties under any Loan Document.

     8.10 Environmental Laws. Borrower shall, and shall cause each other Company
to (a) conduct its business so as to comply with all applicable Environmental
Laws and shall promptly take corrective action to remedy any non-compliance with
any Environmental Law, and (b) promptly investigate and remediate any known
Release or threatened Release of any Hazardous Material on any property owned by
any Company or at any facility operated by any Company to the extent and degree
necessary to comply with all Environmental Laws, except, in the cases of clauses
(a) and (b), to the extent that the failure to do so could not be a Material
Adverse Event.

     8.11 Compliance with Legal Requirements. Borrower shall, and shall cause
each other Company to, comply with the provisions of all Legal Requirements
applicable to it, and any material written or oral agreement, contract,
commitment, or understanding to which it is a party, unless the failure

Credit Agreement

46



--------------------------------------------------------------------------------



 



to so comply alone, or when aggregated with all other such non-compliance, could
not be a Material Adverse Event.

     8.12 Designation of Unrestricted Subsidiaries

     (a) Borrower shall have the option of designating any Restricted Subsidiary
as an Unrestricted Subsidiary by giving prior written notice to the
Administrative Agent and Lenders (as provided in the next sentence), provided
that (i) such designation does not result in an Event of Default or a Potential
Default, and (ii) the aggregate of (x) the Recourse Debt of such Restricted
Subsidiary (determined as at the date of such designation), and (y) the
aggregate Recourse Debt of all other Subsidiaries of Borrower, if any, which
Borrower has previously designated as Unrestricted Subsidiaries (determined for
each such other Subsidiary as at the date of designation of the new Unrestricted
Subsidiary and determined for all such Subsidiaries (including the new
Unrestricted Subsidiary) on a consolidated basis in accordance with GAAP) does
not exceed the greater of (a) twenty-five percent (25%) of Consolidated Debt
(determined as at the date of such designation) excluding the Restricted
Subsidiary to be so designated, or (b) $750,000,000. Each notice of designation
delivered pursuant to the preceding sentence shall be accompanied by the
following documents, each certified by a Responsible Officer of Borrower and
setting forth the relevant financial information as at a specified date not
earlier than ten (10) days before the effective date of such designation: (X) a
statement showing, in reasonable detail, the Tangible Net Worth, the total Debt,
and the total assets of each Restricted Subsidiary the subject of such notice of
designation; and (Y) a Compliance Certificate showing comparative figures for
Borrower and the Restricted Subsidiaries before and after giving effect to such
notice of designation and a statement demonstrating, in reasonable detail,
compliance with clause (ii) of the first sentence of this Section 8.12(a). Any
attempted designation by Borrower of a Restricted Subsidiary as an Unrestricted
Subsidiary other than in compliance with the limitations contained in this
Section 8.12(a) shall be ineffective as fully as if such attempted designation
had never occurred.

     (b) Borrower shall have the option of designating any newly formed or
acquired Subsidiary as an Unrestricted Subsidiary so long as such designation
complies with the requirements of the proviso in the first sentence of
Section 8.12(a) and Administrative Agent receives a list of newly formed or
acquired Unrestricted Subsidiaries in connection with the delivery of each
Compliance Certificate delivered to Administrative Agent pursuant to
Section 8.3, which Compliance Certificate shall contain a statement that
Borrower is in compliance with clause (ii) of the first sentence of
Section 8.12(a) (for such purpose the reference to “Restricted Subsidiary” in
clause (ii) of the first sentence of Section 8.12(a) shall be deemed to read
“newly formed or acquired Subsidiary”).

     (c) If, as of any date, the aggregate Recourse Debt of the Unrestricted
Subsidiaries (determined on a consolidated basis in accordance with GAAP)
exceeds the greater of (a) twenty-five percent (25%) of Consolidated Debt as of
such date or (b) $750,000,000, then Borrower shall designate an Unrestricted
Subsidiary or Subsidiaries to be a Restricted Subsidiary such that the aggregate
Recourse Debt of the remaining Unrestricted Subsidiaries does not exceed the
greater of (a) twenty-five percent (25%) of Consolidated Debt (including the
newly designated Restricted Subsidiary), or (b) $750,000,000. Borrower shall
notify Administrative Agent and Lenders of any such designation not later than
ten (10) days after the requirement to make such designation arises pursuant to
the preceding sentence, accompanied by the following documents, each certified
by a Responsible Officer of Borrower and setting forth the relevant financial
information as at a specified date not earlier than ten (10) days before the
effective date of such designation: (X) a statement showing, in reasonable
detail, the Tangible Net Worth, the total Debt, and the total assets of the
Subsidiary to be designated a Restricted Subsidiary, and (Y) a Compliance
Certificate showing comparative figures for Borrower and the Restricted
Subsidiaries

Credit Agreement

47



--------------------------------------------------------------------------------



 



before and after giving effect to such notice of designation and a statement
demonstrating, in reasonable detail, compliance with this Section 8.12(c).

SECTION 9 NEGATIVE COVENANTS.

     Borrower covenants and agrees to perform, observe, and comply with each of
the following covenants, from the Closing Date and so long thereafter as Lenders
are committed to make any Credit Extensions under this Agreement and thereafter
until the payment in full of all Principal Debt and payment in full of all other
interest, fees, and other amounts of the Obligation then due and owing, and so
long as any Letter of Credit shall remain outstanding, unless Borrower receives
a prior written consent to the contrary by Administrative Agent as authorized by
Required Lenders (or all Lenders, in the case of Section 9.6):

     9.1 Employee Benefit Plans. Borrower shall not, and shall not permit any
ERISA Affiliate to, directly or indirectly, engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Tax
Code), and the Companies and their respective ERISA Affiliates shall not,
directly or indirectly, (a) incur any “accumulated funding deficiency” as such
term is defined in Section 302 of ERISA with respect to any Employee Plan,
(b) permit any Employee Plan to be subject to involuntary termination
proceedings pursuant to Title IV of ERISA, or (c) fully or partially withdraw
from any Multiemployer Plan, if such prohibited transaction, accumulated funding
deficiency, termination proceeding, or withdrawal would result individually or
in the aggregate in liability on the part of Borrower in excess of $25,000,000.

     9.2 Liens. Borrower shall not, and shall not permit any other Restricted
Company to, directly or indirectly, (a) create, incur, or suffer or permit to be
created or incurred or to exist any Lien upon any Stock of any Restricted
Subsidiary (other than Stock not owned by a Company), or (b) create, incur, or
suffer or permit to be created or incurred or to exist any Lien upon any of its
other assets, except in the case of clause (b):

     (i) pledges or deposits made to secure payment of worker’s compensation, or
to participate in any fund in connection with worker’s compensation,
unemployment insurance, pensions, or other social security programs;

     (ii) good-faith pledges or deposits made to secure performance of bids,
tenders, insurance or other contracts (other than for the repayment of borrowed
money), or leases, or to secure statutory obligations, surety or appeal bonds,
or indemnity, performance, or other similar bonds as all such Liens arise in the
ordinary course of business of the Restricted Companies;

     (iii) encumbrances consisting of zoning restrictions, easements, or other
restrictions on the use of real property, none of which impair in any material
respect the use of such property by the Person in question in the operation of
its business, and none of which is violated by existing or proposed structures
or land use;

     (iv) Liens of landlords or of mortgagees of landlords, arising solely by
operation of law, on fixtures and movable property located on premises leased in
the ordinary course of business;

     (v) the following, so long as the applicability, amount, or validity of
which is being contested in good faith by appropriate proceedings diligently
conducted, and against which

Credit Agreement

48



--------------------------------------------------------------------------------



 



reserves or other provisions required by GAAP have been made, levy and execution
thereon have been stayed and continue to be stayed, and they do not in the
aggregate materially detract from the value of the property of the Person in
question, or materially impair the use thereof in the operation of its business:
(A) claims and Liens for Taxes (other than Liens relating to Environmental Laws
or ERISA); (B) claims and Liens upon, and defects of title to, real or personal
property, including any attachment of personal or real property or other legal
process prior to adjudication of a dispute of the merits; and (C) claims and
Liens of mechanics, materialmen, warehousemen, carriers, landlords, or other
like Liens;

     (vi) Liens in favor of Administrative Agent to secure the Obligation;

     (vii) Liens in favor of Borrower;

     (viii) Liens in assets or properties acquired with purchase money Debt
securing only such purchase money Debt; provided that such Liens attach to such
property concurrently with or within one hundred eighty (180) days after the
acquisition thereof;

     (ix) Liens on any property or asset of any corporation or other entity
existing at the time such corporation or other entity becomes a Subsidiary or is
merged or consolidated with or into any Restricted Company or at the time such
property or asset is acquired from such corporation or other entity, other than
any Lien placed on any property or asset of such corporation or other entity in
contemplation of such acquisition, merger, or consolidation;

     (x) Liens securing non-recourse Debt incurred in connection with industrial
revenue, municipal utility district, or similar financing;

     (xi) Liens for current taxes not yet due;

     (xii) other Liens securing Debt or other obligations not to exceed in the
aggregate for all such Liens the sum of $25,000,000; and

     (xiii) any renewals, extensions, or refinancings (but not increase in the
principal amount thereof) of any of the foregoing Permitted Liens.

     9.3 Subsidiary Indebtedness; Limitations on Upstreaming. Borrower shall not
permit any Restricted Subsidiary to guaranty any Debt of Borrower unless such
Restricted Subsidiary also executes a pari passu guaranty of the Obligation.
Borrower shall not, and shall not permit any Restricted Subsidiary to, directly
or indirectly agree to any restriction or limitation on the making of dividends
or distributions, the repaying of loans or advances or the transferring of
assets from any Restricted Subsidiary to Borrower or any other Restricted
Subsidiary, except (a) restrictions and limitations imposed by Legal
Requirements, (b) customary restrictions and limitations contained in agreements
relating to the sale of a Subsidiary or its assets that is permitted hereunder
and (c) any other restrictions that could not reasonably be expected to cause a
Material Adverse Event.

     9.4 Transactions with Affiliates. Borrower shall not, and shall not permit
any other Restricted Company to, enter into any transaction with any of its
Affiliates, other than transactions upon fair and reasonable terms not
materially less favorable than such Restricted Company could obtain or could
become entitled to in an arm’s-length transaction with a Person that was not its
Affiliate.

Credit Agreement

49



--------------------------------------------------------------------------------



 



     9.5 Compliance with Documents. Borrower shall not, and shall not permit any
other Company to, violate the provisions of its Constituent Documents, or
modify, repeal, replace, or amend any provision of its Constituent Documents, if
such action could materially and adversely affect the Rights of any Credit Party
under this Agreement or the other Loan Documents.

     9.6 Assignment. Borrower shall not assign or transfer any of its Rights,
duties, or obligations under any of the Loan Documents.

     9.7 Fiscal Year and Accounting Methods. Borrower shall not, and shall not
permit any other Restricted Company to, change its method of accounting, other
than immaterial changes in methods or as required by GAAP. Borrower shall not,
and shall not permit any other Restricted Company to, change its fiscal year for
book accounting purposes, except upon the delivery of written notice to
Administrative Agent.

     9.8 Government Regulations. Borrower shall not, and shall not permit any
other Restricted Company to, conduct its business in such a way that it will
become subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 1935, as amended, or any
other Legal Requirement (other than Regulations T, U, and X of the Board of
Governors of the Federal Reserve System) which regulates the incurrence of Debt.

     9.9 Sale of Assets. Borrower shall not, and shall not permit any other
Restricted Company to, sell, assign, transfer, or otherwise dispose of all or
substantially all of its assets, other than (a) sales, assignments, transfers,
or other dispositions of assets by a Restricted Subsidiary to Borrower or to
another Restricted Subsidiary and (b) sales, assignments, transfers, or other
dispositions of assets (to Persons other than Borrower or a Restricted
Subsidiary) of Restricted Subsidiaries (i) having an aggregate fair market value
not to exceed $100,000,000 in any fiscal year, or (ii) in the ordinary course of
business.

     9.10 Mergers and Dissolutions; Sale of Capital Stock. Borrower shall not,
and shall not permit any other Restricted Company to, directly or indirectly,
merge or consolidate with any other Person, other than (a) mergers or
consolidations involving Borrower if Borrower is the surviving entity, and
(b) mergers or consolidations among Wholly-owned Companies, in each case so long
as no Potential Default or Event of Default exists or would result therefrom;
provided that in any merger involving any Restricted Company, a Restricted
Company must be the surviving entity. Borrower shall not, and shall not permit
any other Restricted Company to, liquidate, wind up, or dissolve (or suffer any
liquidation or dissolution), other than liquidations, wind ups, or dissolutions
incident to mergers or consolidations permitted under this Section 9.10.
Borrower shall not, and shall not permit any other Company to, sell, assign,
lease, transfer, or otherwise dispose of the Stock of any other Restricted
Company, other than sales, assignments, leases, transfers, or other such
dispositions to another Company. Notwithstanding the foregoing, nothing in this
Agreement shall prohibit any mergers, consolidations, liquidations, wind ups, or
dissolutions of any Subsidiary or the sale, assignment, lease, transfer, or
other disposal of the Stock of any Subsidiary so long as (i) no Potential
Default or Event of Default exists or would result from such merger,
consolidation, liquidation, wind up, or dissolution or such sale, assignment,
lease, transfer, or other disposal of such Stock, (ii) after giving effect
thereto, the character of the business of the Restricted Companies, on a
consolidated basis, will not be materially changed, and (iii) the assets, annual
revenues, and annual net income, in each case determined in accordance with
GAAP, of the affected Subsidiary does not exceed $100,000,000.

     9.11 New Business. Borrower shall not, and shall not permit any other
Restricted Company to, directly or indirectly, permit or suffer to exist any
material change (on a consolidated basis) in the type

Credit Agreement

50



--------------------------------------------------------------------------------



 



of businesses in which it is engaged from the businesses (on a consolidated
basis) of the Companies as conducted on the Closing Date.

     9.12 Financial Covenants.

     (a) Leverage Ratio. Borrower shall not permit the Leverage Ratio (expressed
as a percent), as of the last day of any fiscal quarter of Borrower, to be
greater than fifty-five percent (55%).

     (b) Interest Coverage. Borrower shall not permit the Interest Coverage
Ratio, as of the last day of any fiscal quarter of Borrower, to be less than 2.0
to 1.0.

     (c) Minimum Tangible Net Worth. Borrower shall not permit Consolidated
Tangible Net Worth, as of the last day of any fiscal quarter of Borrower, to be
less than the sum of (a) $2,716,220,000, plus (b) fifty percent (50%) of the
amount of Net Proceeds from any Equity Issuance subsequent to March 31, 2005,
plus (c) fifty percent (50%) of Cumulative Consolidated Net Income.

SECTION 10 DEFAULT.

     The term “Event of Default” means the occurrence of any one or more of the
following events:

     10.1 Payment of Obligation. The failure or refusal of Borrower to pay
(a) all or any part of the Principal Debt or any L/C Obligation when the same
becomes due (whether by its terms, by acceleration, or as otherwise provided in
the Loan Documents), or (b) any other part of the Obligation within five
(5) calendar days after the due date, or (c) the indemnification and
reimbursement obligations provided for in the Loan Documents after demand
therefor.

     10.2 Covenants. The failure or refusal of Borrower (and, if applicable, any
other Company) to punctually and properly perform, observe, and comply with:

     (a) any covenant, agreement, or condition contained in Section 8.3 (other
than Sections 8.3(e), 8.3(f), and 8.3(g)); or

     (b) any covenant, agreement, or condition contained in Sections 8.3(e),
8.3(f), 8.3(g), 8.12, or 9, and such failure or refusal continues unremedied for
ten (10) days after the earlier of (i) notice given by Administrative Agent to
Borrower of such failure or refusal, or (ii) Borrower’s actual knowledge of such
failure or refusal; or

     (c) any other covenant, agreement, or condition contained in any Loan
Document (other than the covenants to pay the Obligation and the covenants in
clause (a) or (b) preceding) and such failure or refusal continues unremedied
for thirty (30) days after the earlier of (i) notice given by Administrative
Agent to Borrower of such failure or refusal, or (ii) Borrower’s actual
knowledge of such failure or refusal.

     10.3 Debtor Relief. Any Restricted Company (a) shall not be Solvent,
(b) fails to pay its Debts generally as they become due, (c) makes an assignment
for the benefit of creditors, (d) voluntarily seeks, consents to, or acquiesces
in the benefit of any Debtor Relief Law, other than as a creditor or claimant,
or (e) becomes a party to or is made the subject of any proceeding provided for
by any Debtor Relief Law, other than as a creditor or claimant, that could
suspend or otherwise adversely affect the Rights of any Credit Party granted in
the Loan Documents (unless, in the event such proceeding is involuntary, the
petition instituting same is dismissed within sixty (60) days after its filing
without the

Credit Agreement

51



--------------------------------------------------------------------------------



 



entry of an order for relief or the appointment of a receiver) or an order of
relief or judgment is entered in, or a receiver or similar officer is appointed
pursuant to, any such proceeding.

     10.4 Judgments and Attachments. Any Restricted Company fails, within sixty
(60) days after entry, to pay, bond, or otherwise discharge any judgment or
order for the payment of money in excess of $25,000,000 (individually or
collectively) or any warrant of attachment, sequestration, or similar proceeding
against any Restricted Company’s assets having a value (individually or
collectively) of $25,000,000, in each case, which is not stayed on appeal.

     10.5 Government Action.

     (a) A final non-appealable order is issued by any Governmental Authority,
including, but not limited to, the United States Justice Department, seeking to
cause any Restricted Company to divest assets with a fair market value in excess
of $25,000,000, pursuant to any antitrust, restraint of trade, unfair
competition, industry regulation, or similar Legal Requirements; or

     (b) Any Governmental Authority shall condemn, seize, or otherwise
appropriate, or take custody or control of, the assets of any Restricted Company
with a fair market value in excess of $25,000,000.

     10.6 Misrepresentation. Any representation or warranty made by Borrower
contained in any Loan Document shall at any time prove to have been incorrect in
any material respect when made.

     10.7 Change of Control. A Change in Control of Borrower shall occur.

     10.8 Default Under Other Debt and Agreements.

     (a) Any Restricted Company fails to make any payments when due (after lapse
of any applicable grace periods) with respect to any Debt of such Restricted
Company (other than the Obligation) in excess (individually or collectively) of
$25,000,000; and

     (b) Any default exists under any agreement (other than the Loan Documents)
to which any Restricted Company is a party, which has not been waived by the
parties thereto, the effect of which has been to cause, or to permit any Person
to cause, an amount of Debt of such Restricted Company in excess (individually
or collectively) of $25,000,000 to become due and payable by such Restricted
Company (whether by acceleration or by its terms).

     10.9 Employee Benefit Plans.

     (a) A “Reportable Event” or “Reportable Events,” or a failure to make a
required installment or other payment (within the meaning of Section 412(n)(1)
of the Tax Code), shall have occurred with respect to any Employee Plan or Plans
that is reasonably expected to result in liability of Borrower to the PBGC or to
an Employee Plan in an aggregate amount exceeding $25,000,000; or

     (b) Borrower or any ERISA Affiliate has provided to any affected party a
sixty (60) day notice of intent to terminate an Employee Plan pursuant to a
distress termination in accordance with Section 4041(c) of ERISA if the
liability reasonably expected to be incurred as a result of such termination
will exceed $25,000,000; or

Credit Agreement

52



--------------------------------------------------------------------------------



 



     (c) A trustee shall be appointed by a United States district court to
administer any such Employee Plan pursuant to Section 4042(b) of ERISA; or

     (d) The PBGC shall institute proceedings (including giving notice of intent
thereof) to terminate any such Employee Plan if such termination proceeding is
reasonably expected to result in liability on the part of Borrower in excess of
$25,000,000; or

     (e) (i) Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred withdrawal liability
(within the meaning of Section 4201 of ERISA) to such Multiemployer Plan,
(ii) Borrower or such ERISA Affiliate does not have reasonable grounds for
contesting such withdrawal liability or is not contesting such withdrawal
liability in a timely and appropriate manner and (iii) the amount of such
withdrawal liability specified in such notice, when aggregated with all other
amounts required to be paid to Multiemployer Plans in connection with withdrawal
liabilities (determined as of the date or dates of such notification), exceeds
$25,000,000; or

     (f) Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, if solely as a result
of such reorganization or termination the aggregate annual contributions of
Borrower and its ERISA Affiliates to all Multiemployer Plans that are then in
reorganization or have been or are being terminated have been or will be
increased over the amounts required to be contributed to such Multiemployer
Plans for their most recently completed plan years by an amount exceeding
$25,000,000.

     10.10 Validity and Enforceability of Loan Documents. Any Loan Document
shall, at any time after its execution and delivery and for any reason, cease to
be in full force and effect in any material respect or be declared to be null
and void (other than in accordance with the terms hereof or thereof) or the
validity or enforceability thereof be contested by Borrower or Borrower shall
deny in writing that it has any or any further liability or obligations under
any Loan Document to which it is a party.

SECTION 11 RIGHTS AND REMEDIES.

     11.1 Remedies Upon Default.

     (a) If an Event of Default exists under Section 10.3(c), 10.3(d), or
10.3(e) then (i) the commitment to extend credit hereunder shall automatically
terminate, (ii) the entire unpaid balance of the Obligation shall automatically
become due and payable, and (iii) Borrower shall automatically be required to
Cash Collateralize the then-undrawn amount of outstanding Letters of Credit (in
an amount equal to the outstanding amount thereof), in each case without any
action or notice of any kind whatsoever.

     (b) If any Event of Default exists, then Administrative Agent may (and,
subject to the terms of Section 12, shall upon the request of Required Lenders)
or Required Lenders may, do any one or more of the following: (i) if the
maturity of the Obligation has not already been accelerated under
Section 11.1(a), then declare the entire unpaid balance of the Obligation, or
any part thereof, immediately due and payable, whereupon it shall be due and
payable; (ii) terminate the commitments of Lenders to extend credit hereunder;
(iii) reduce any claim to judgment; (iv) to the extent permitted by all Legal
Requirements, exercise (or request each Lender to, and each Lender shall be
entitled to, exercise) the Rights of offset or banker’s Lien against the
interest of any Company in and to every account and other property of any
Company which are in the possession of any Credit Party to the extent of the
full amount

Credit Agreement

53



--------------------------------------------------------------------------------



 



of the Obligation (to the extent permitted by all Legal Requirements, Borrower
being deemed directly obligated to each Credit Party in the full amount of the
Obligation for such purposes); (v) require that Borrower Cash Collateralize the
then-undrawn amount of outstanding Letters of Credit (in an amount equal to the
outstanding amount thereof); and (vi) exercise any and all other legal or
equitable Rights afforded by the Loan Documents, the Legal Requirements of the
State of Texas, or any other applicable jurisdiction as Administrative Agent
shall deem appropriate, or otherwise, including, but not limited to, the Right
to bring suit or other proceedings before any Governmental Authority either for
specific performance of any covenant or condition contained in any of the Loan
Documents or in aid of the exercise of any Right granted to any Credit Party in
any of the Loan Documents; provided that each Lender reserves the Right to bring
suit to recover Obligations owing to such Lender after such Obligations become
due and payable in the event Administrative Agent or Required Lenders do not do
so on its behalf.

     11.2 Borrower Waivers. To the extent permitted by all Legal Requirements,
Borrower hereby waives presentment and demand for payment, protest, notice of
intention to accelerate, notice of acceleration, and notice of protest and
nonpayment, and agrees that its liability with respect to the Obligation (or any
part thereof) shall not be affected by any renewal or extension in the time of
payment of the Obligation (or any part thereof), by any indulgence, or by any
release or change in any security for the payment of the Obligation (or any part
thereof).

     11.3 Performance by Administrative Agent. If any covenant, duty, or
agreement of Borrower is not performed in accordance with the terms of the Loan
Documents, while an Event of Default exists, then Administrative Agent may, at
its option (but subject to the approval of Required Lenders), perform or attempt
to perform such covenant, duty, or agreement on behalf of Borrower. In such
event, any amount expended by Administrative Agent in such performance or
attempted performance shall be payable by Borrower to Administrative Agent on
demand, shall become part of the Obligation, and shall bear interest at the
Default Rate from the date of such expenditure by Administrative Agent until
paid. Notwithstanding the foregoing, it is expressly understood that
Administrative Agent does not assume, and shall never have, except by its
express written consent, any liability or responsibility for the performance of
any covenant, duty, or agreement of Borrower.

     11.4 Delegation of Duties and Rights. The Credit Parties may perform any of
their duties or exercise any of their Rights under the Loan Documents by or
through their respective Representatives.

     11.5 Not in Control. Nothing in any Loan Document shall, or shall be deemed
to (a) give any Credit Party the Right to exercise control over the assets
(including real property), affairs, or management of any Company, (b) preclude
or interfere with compliance by any Company with any Legal Requirement, or
(c) require any act or omission by any Company that may be harmful to Persons or
property. Any “Material Adverse Event” or other materiality qualifier in any
representation, warranty, covenant, or other provision of any Loan Document is
included for credit documentation purposes only and shall not, and shall not be
deemed to, mean that any Credit Party acquiesces in any non-compliance by any
Company with any Legal Requirement or document, or that any Credit Party does
not expect any Company to promptly, diligently, and continuously carry out all
appropriate removal, remediation, and termination activities required or
appropriate in accordance with all Environmental Laws. The Credit Parties have
no fiduciary relationship with or fiduciary duty to any Company arising out of
or in connection with the Loan Documents, and the relationship between the
Credit Parties, on the one hand, and the Companies, on the other hand, in
connection with the Loan Documents is solely that of debtor and creditor. The
power of the Credit Parties under the Loan Documents is limited to the Rights
provided in the Loan Documents, which Rights exist solely to assure payment and
performance of the Obligation

Credit Agreement

54



--------------------------------------------------------------------------------



 



and may be exercised in a manner calculated by the Credit Parties in their
respective good faith business judgment.

     11.6 Course of Dealing. The acceptance by any Credit Party at any time and
from time to time of partial payment on the Obligation shall not be deemed to be
a waiver of any Event of Default then existing. No waiver by any Credit Party of
any Event of Default shall be deemed to be a waiver of any other then-existing
or subsequent Event of Default. No delay or omission by any Credit Party in
exercising any Right under the Loan Documents shall impair such Right or be
construed as a waiver thereof or any acquiescence therein, nor shall any single
or partial exercise of any such Right preclude other or further exercise
thereof, or the exercise of any other Right under the Loan Documents or
otherwise.

     11.7 Cumulative Rights. All Rights available to the Credit Parties under
the Loan Documents are cumulative of and in addition to all other Rights granted
to the Credit Parties at law or in equity, whether or not the Obligation is due
and payable and whether or not the Credit Parties have instituted any suit for
collection, foreclosure, or other action in connection with the Loan Documents.

     11.8 Application of Proceeds. Any and all proceeds ever received by any
Credit Party from the exercise of any Rights pertaining to the Obligation shall
be applied to the Obligation in the order and manner set forth in Section 3.11.

     11.9 Certain Proceedings. Borrower will promptly execute and deliver, or
cause the execution and delivery of, all applications, certificates,
instruments, registration statements, and all other documents and papers any
Credit Party may reasonably request in connection with the obtaining of any
consent, approval, registration, qualification, permit, license, or
Authorization of any Governmental Authority or other Person necessary or
appropriate for the effective exercise of any Rights under the Loan Documents.
Because Borrower agrees that the Credit Parties’ remedies at law for failure of
Borrower to comply with the provisions of this Section 11.9 would be inadequate
and that such failure would not be adequately compensable in damages, Borrower
agrees that the covenants of this Section 11.9 may be specifically enforced.

Credit Agreement

55



--------------------------------------------------------------------------------



 



     11.10 Expenses; Indemnification.

     (a) Borrower agrees (i) to pay or reimburse Administrative Agent for all
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation, negotiation, and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent, or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated hereby or thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs, and (ii) to pay or reimburse Administrative Agent and each
Lender for all costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligation and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs. The foregoing costs and expenses shall
include all search, filing, recording, title insurance, and appraisal charges
and fees and taxes related thereto, and other out-of-pocket expenses incurred by
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. All amounts
due under this Section 11.10(a) shall be payable within ten (10) Business Days
after demand therefor. The agreements in this Section 11.10(a) shall survive the
termination of the Commitments and repayment of the Obligation.

     (b) Whether or not the transactions contemplated hereby are consummated,
Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents, and attorneys-in-fact (collectively, “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses, and disbursements (including
Attorney Costs) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (i) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (ii) any Commitment, Borrowing, Letter of Credit, other Credit
Extension, or the use or proposed use of the proceeds therefrom, or (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by Borrower or any Subsidiary,
or any liability under Environmental Law related in any way to Borrower or any
Subsidiary, or (iv) any actual or prospective claim, litigation, investigation,
or proceeding relating to any of the foregoing, whether based on contract, tort,
or any other theory (including any investigation of, preparation for, or defense
of any pending or threatened claim, investigation, litigation, or proceeding)
and regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”), IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE NEGLIGENCE OF THE
INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses, or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith, or
willful misconduct of such Indemnitee or such Indemnitee’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall Borrower or any Indemnitee have any
liability for any indirect, punitive, or consequential damages relating to this
Agreement or any other Loan Document or arising out of its

Credit Agreement

56



--------------------------------------------------------------------------------



 



activities in connection herewith or therewith (whether before or after the
Closing Date). All amounts due under this Section 11.10(b) shall be payable
within ten (10) Business Days after demand therefor. The agreements in this
Section 11.10(b) shall survive the resignation of Administrative Agent, the
replacement of any Lender, the termination of the Commitments, and the
repayment, satisfaction or discharge of the Obligation.

SECTION 12 ADMINISTRATIVE AGENT.

     12.1 Appointment and Authorization of Administrative Agent.

     (a) Each Lender hereby irrevocably appoints, designates, and authorizes
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Administrative Agent agrees to: (a) make
available promptly after the date of this Agreement to any Lender copies of all
Loan Documents in its possession which are requested by any such Lender, and
(b) timely distribute to each Lender all material information (including
financial statements), requests, documents, and items received from Borrower
under the Loan Documents. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to Administrative Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

     (b) Each L/C Issuer shall act on behalf of Lenders with respect to the
Letters of Credit issued by it and the Letter of Credit Applications associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(i) provided to Administrative Agent in this Section 12 with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Letter of Credit
Applications pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Section 12 and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.

     12.2 Delegation of Duties. Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees, or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

     12.3 Liability of Administrative Agent. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Company or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,

Credit Agreement

57



--------------------------------------------------------------------------------



 



report, statement, or other document referred to or provided for in, or received
by Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability, or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Company or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books, or
records of any Company or any Affiliate thereof.

     12.4 Reliance by Administrative Agent.

     (a) Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement, or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Company), independent
accountants and other experts selected by Administrative Agent. Administrative
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

     (b) For purposes of determining compliance with the conditions specified in
Section 6.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

     12.5 Notice of Event of Default. Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Event of Default, except
with respect to defaults in the payment of principal, interest, and fees
required to be paid to Administrative Agent for the account of the Lenders,
unless Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Event of Default and
stating that such notice is a “notice of default.” Administrative Agent will
notify Lenders of its receipt of any such notice and of its giving of notice to
Borrower pursuant to Sections 10.2(b) or (c). Administrative Agent shall take
such action with respect to such Event of Default as may be directed by the
Required Lenders in accordance with Section 10; provided, however, that unless
and until Administrative Agent has received any such direction, Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

     12.6 Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or

Credit Agreement

58



--------------------------------------------------------------------------------



 



review of the affairs of any Company or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial, and other condition and
creditworthiness of the Companies, and all applicable bank or other regulatory
Legal Requirements relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to Borrower
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals, and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial, and other condition and creditworthiness of Borrower.
Except for notices, reports, and other documents expressly required to be
furnished to Lenders by Administrative Agent herein, Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial, and other condition or creditworthiness of any Companies or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

     12.7 Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, Lenders shall indemnify upon
demand each Agent-Related Person (to the extent not reimbursed by or on behalf
of any Company and without limiting the obligation of any Company to do so), Pro
Rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent the same shall have been determined in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 12.7. Without
limitation of the foregoing, each Lender shall reimburse Administrative Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment,
or enforcement (whether through negotiations, legal proceedings or otherwise)
of, or legal advice in respect of rights or responsibilities under, this
Agreement, any other Loan Document, or any document contemplated by or referred
to herein, to the extent that Administrative Agent is not reimbursed for such
expenses by or on behalf of Borrower. The undertaking in this Section 12.7 shall
survive termination of the Total Commitments, the payment of the Obligation and
the resignation of Administrative Agent.

     12.8 Administrative Agent in its Individual Capacity. Administrative Agent
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with each Company and its
respective Affiliates as though Administrative Agent were not Administrative
Agent and without notice to or consent of Lenders. Lenders acknowledge that,
pursuant to such activities, Administrative Agent or its Affiliates may receive
information regarding any Company or its Affiliates (including information that
may be subject to confidentiality obligations in favor of such Company or such
Affiliate) and acknowledge that Administrative Agent shall be under no
obligation to provide such information to them. With respect to Borrowings,
Administrative Agent shall have the same rights and powers under this Agreement
as any other Lender and may exercise such rights and powers as though it

Credit Agreement

59



--------------------------------------------------------------------------------



 



were not Administrative Agent, and the terms “Lender” and “Lenders” include
Administrative Agent in its individual capacity.

     12.9 Successor Administrative Agent. Administrative Agent may at any time
give notice of its resignation to the Lenders, each L/C Issuer and Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, upon the consent of Borrower at all times other than during the
existence of an Event of Default (which consent of Borrower shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and each L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above (including the consent of Borrower as set forth
above); provided that if Administrative Agent shall notify Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by Administrative Agent on behalf of the
Lenders or any L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 11.10 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub agents and their
respective Agent-Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

     12.10 Administrative Agent May File Proofs of Claims. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition, or other judicial
proceeding relative to any Company, Administrative Agent (irrespective of
whether the principal of any Borrowing shall then be due and payable as herein
expressed or by declaration or

Credit Agreement

60



--------------------------------------------------------------------------------



 



otherwise and irrespective of whether Administrative Agent shall have made any
demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Borrowings and any other Obligation
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements,
and advances of Lenders and Administrative Agent and their respective agents and
counsel and all other amounts due Lenders and Administrative Agent under
Sections 5 and 11.10) allowed in such judicial proceeding; and

     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 5 and 11.10.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment, or composition affecting the Obligation
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

     12.11 Other Agent; Arrangers; and Managers. No Lender or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “senior managing agent,” “managing
agent,” “book manager,” “arranger,” or “lead arranger” shall have any right,
power, obligation, liability, responsibility, or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, no Lender or other Person so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

SECTION 13 MISCELLANEOUS.

     13.1 Headings. The headings, captions, and arrangements used in any of the
Loan Documents are, unless specified otherwise, for convenience only and shall
not be deemed to limit, amplify, or modify the terms of the Loan Documents, nor
affect the meaning thereof.

     13.2 Nonbusiness Days. In any case where any payment or action is due under
any Loan Document on a day which is not a Business Day, such payment or action
may be delayed until the next-succeeding Business Day, but interest and fees
shall continue to accrue in respect of any payment to which it is applicable
until such payment is in fact made; provided that if, in the case of any such
payment in respect of a Eurodollar Borrowing, the next-succeeding Business Day
is in the next calendar month, then such payment shall be made on the
next-preceding Business Day.

Credit Agreement

61



--------------------------------------------------------------------------------



 



     13.3 Communications.

     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed, or
delivered to the applicable address, facsimile number, or (subject to
Section 13.3(c) below) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number specified for such Person on
Schedule 2.1 or to such other address, facsimile number, electronic mail
address, or telephone number as shall be designated by such party in a notice to
the other parties. All such notices and other communications shall be deemed to
be given or made upon the earlier to occur of (i) actual receipt by the relevant
party hereto and (ii) (A) if delivered by hand or by courier, when signed for by
or on behalf of the relevant party hereto; (B) if delivered by mail, four
(4) Business Days after deposit in the mails, postage prepaid; (C) if delivered
by facsimile, when sent and receipt has been confirmed by telephone; and (D) if
delivered by electronic mail (which form of delivery is subject to the
provisions of Section 13.3(c) below), when delivered; provided, however, that
notices and other communications to Administrative Agent pursuant to Section 2
shall not be effective until actually received by Administrative Agent. In no
event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Companies,
Administrative Agent, and Lenders. Administrative Agent may also require that
any such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.

     (c) Electronic Mail. Notices and other communications to the Lenders and
each L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or any L/C Issuer pursuant to Section 2 if
such Lender or such L/C Issuer, as applicable, has notified Administrative Agent
that it is incapable of receiving notices under such Section by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

     Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

     (d) Reliance by Administrative Agent and Lenders. Administrative Agent and
Lenders shall be entitled to rely and act upon any notices (including telephonic
Notices of Borrowing) purportedly

Credit Agreement

62



--------------------------------------------------------------------------------



 



given by or on behalf of Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses, and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower. All telephonic notices to and
other communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.

     (e) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
ADMINISTRATIVE AGENT AND THE AGENT PARTIES DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ADMINISTRATIVE AGENT OR ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall Administrative Agent or any Agent
Party have any liability to the Borrower, any Lender, any L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of Borrower’s or
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
Administrative Agent or such Agent Party; provided, however, that in no event
shall any Administrative Agent or any Agent Party have any liability to
Borrower, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

     13.4 Form and Number of Documents. Each agreement, document, instrument, or
other writing to be furnished under any provision of this Agreement must be in
form and substance and in such number of counterparts as may be reasonably
satisfactory to Administrative Agent and its counsel.

     13.5 Exceptions to Covenants. Borrower shall not, and shall not permit any
other Company to, take any action or fail to take any action which is permitted
as an exception to any of the covenants contained in any Loan Document if such
action or omission would result in the breach of any other covenant contained in
any of the Loan Documents.

     13.6 Survival. All covenants, agreements, undertakings, representations,
and warranties made in any of the Loan Documents shall survive the execution and
delivery thereof and all closings under the Loan Documents. All such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Potential Default or Event of Default at the time of any Borrowing and shall
continue in full force and effect as long as any Borrowing or other Obligation
is outstanding. All rights of, and provisions relating to, reimbursement and
indemnification of any Credit Party shall survive termination of this Agreement
and payment in full of the Obligation.

     13.7 Governing Law. The Legal Requirements of the State of Texas and of the
United States of America shall govern the Rights and duties of the parties to
the

Credit Agreement

63



--------------------------------------------------------------------------------



 



Loan Documents and the validity, construction, enforcement, and interpretation
of the Loan Documents.

     13.8 Invalid Provisions. If any provision in any Loan Document is held to
be illegal, invalid, or unenforceable, then such provision shall be fully
severable; the appropriate Loan Document shall be construed and enforced as if
such provision had never comprised a part thereof; and the remaining provisions
thereof shall remain in full force and effect and shall not be affected by such
provision or by its severance therefrom. Each Credit Party and each Company
party to such Loan Document agree to negotiate, in good faith, the terms of a
replacement provision as similar to the severed provision as may be possible and
be legal, valid, and enforceable.

     13.9 Entirety. THE RIGHTS AND OBLIGATIONS OF BORROWER AND THE CREDIT
PARTIES SHALL BE DETERMINED SOLELY FROM WRITTEN AGREEMENTS, DOCUMENTS, AND
INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN SUCH PARTIES ARE SUPERSEDED
BY AND MERGED INTO SUCH WRITINGS. THIS AGREEMENT (AS AMENDED IN WRITING FROM
TIME TO TIME) AND THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY BORROWER AND/OR
ANY CREDIT PARTY (TOGETHER WITH ALL COMMITMENT LETTERS AND FEE LETTERS AS THEY
RELATED TO THE PAYMENT OF FEES AFTER THE CLOSING DATE)REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

     13.10 Jurisdiction; Venue; Service of Process; Jury Trial. Each Party
Hereto, in Each Case for Itself, its Successors and Assigns, Hereby
(A) irrevocably Submits to the Jurisdiction of the State and Federal Courts
Located in Texas, and Agrees and Consents That Service of Process May Be Made
upon it in Any Legal Proceeding Arising out of or in Connection with the Loan
Documents and the Obligation by Service of Process as Provided by Texas Legal
Requirements, (B) irrevocably Waives, to the Fullest Extent Permitted by all
Legal Requirements, Any Objection Which it May Now or Hereafter Have to the
Laying of Venue of Any Litigation Arising out of or in Connection with the Loan
Documents and the Obligation Brought in Any Such Court, (C) irrevocably Waives
Any Claims That Any Litigation Brought in Any Such Court Has Been Brought in an
Inconvenient Forum, (D) irrevocably Consents to the Service of Process out of
Any of the Aforementioned Courts in Any Such Litigation by the Mailing of Copies
Thereof by Certified Mail, Return Receipt Requested, Postage Prepaid, at its
Address Set Forth Herein, (E) irrevocably Agrees That Any Legal Proceeding
Against Any Party Hereto Arising out of or in Connection with the Loan Documents
or the Obligation Shall Be by Court trial without jury, and (F) irrevocably
Waives, to the Fullest Extent Permitted by all Legal Requirements, its
Respective Rights to a Jury Trial of Any Claim, Demand, Action, or Cause of
Action Based upon or Arising out of Any Loan Document, the Transactions
Contemplated Thereby, or in any way connected with or related or incidental to
the dealings of the parties hereto or any of them with respect to any Loan
Document, or the transactions related thereto, in each case whether now existing
or hereinafter arising, and whether founded in contract or tort or otherwise;
and that any party to this Agreement may file an original counterpart or copy of
this Section 13.10 with any Court as written evidence of the consent of the
signatories hereto to the waiver of their right to trial by jury. The scope of
each of the foregoing waivers is intended to be all-

Credit Agreement

64



--------------------------------------------------------------------------------



 



encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this transaction, including contract claims,
tort claims, breach of duty claims, and all other common law and statutory
claims. Borrower and each other party to this Agreement acknowledge that this
waiver is a material inducement to the agreement of each party hereto to enter
into a business relationship, that each has already relied on this waiver in
entering into this Agreement, and each will continue to rely on each of such
waivers in related future dealings. Borrower and each other party to this
Agreement warrant and represent that they have reviewed these waivers with their
legal counsel, and that they knowingly and voluntarily agree to each such waiver
following consultation with legal counsel. THE WAIVERS IN THIS SECTION 13.10 ARE
IRREVOCABLE, MEANING THAT THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THESE WAIVERS SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, SUPPLEMENTS, AND
REPLACEMENTS TO OR OF THIS OR ANY OTHER Loan Document. In the event of
Litigation, this Agreement may be filed as a written consent to a trial by the
court.

     13.11 Amendments, Consents, Conflicts, and Waivers.

     (a) Except as otherwise specifically provided, (i) this Agreement may only
be amended, modified or waived by an instrument in writing executed jointly by
Borrower and Required Lenders, and, in the case of any matter affecting
Administrative Agent by Administrative Agent, and may only be supplemented by
documents delivered or to be delivered in accordance with the express terms
hereof, and (ii) the other Loan Documents (other than the Fee Letter) may only
be the subject of an amendment, modification, or waiver if Borrower and Required
Lenders, and, in the case of any matter affecting Administrative Agent (except
as set forth above), Administrative Agent, have approved same; provided that no
such amendment or waiver shall, unless signed by each Lender directly affected
thereby, (i) increase the Commitment of such Lender, (ii) reduce the principal
of or rate of interest on any Unreimbursed Amount or Borrowing or any fees or
other amounts payable hereunder, (iii) postpone any date fixed for the payment
of any scheduled installment of principal of or interest on any Unreimbursed
Amount or Borrowing or any fees or other amounts payable hereunder or for
termination of any of the Total Commitment, (iv) change the percentage of the
Total Commitment or of the unpaid principal amount of the Notes, or the number
of Lenders, which shall be required for Lenders or any of them to take any
action under this Section 13.11(a) or any other provision of this Agreement;
(v) amend, modify or waive this Section 13.11(a); or (vi) amend, modify or waive
the Pro Rata or ratable treatment of Lenders under this Agreement, or amend,
modify or waive the obligation of Borrower to Cash Collateralize the outstanding
amount of Letters of Credit.

     (b) Any conflict or ambiguity between the terms and provisions herein and
terms and provisions in any other Loan Document shall be controlled by the terms
and provisions herein.

     (c) No course of dealing nor any failure or delay by any Credit Party or
any of its Representatives with respect to exercising any Right of any Credit
Party hereunder shall operate as a waiver thereof. A waiver must be in writing
and signed by Administrative Agent and Required Lenders (or by all Lenders, if
required hereunder) to be effective, and such waiver will be effective only in
the specific instance and for the specific purpose for which it is given.

     13.12 Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement; but, in
making proof of this Agreement, it shall not be necessary to produce or account
for more than one such counterpart. It is not necessary that each Lender execute
the same counterpart so long as identical counterparts are executed by Borrower,
each Lender, and Administrative

Credit Agreement

65



--------------------------------------------------------------------------------



 



Agent. This Agreement shall become effective when counterparts hereof shall have
been executed and delivered to Administrative Agent by each Lender,
Administrative Agent, and Borrower, or, when Administrative Agent shall have
received telecopied, telexed, or other evidence satisfactory to it that such
party has executed and is delivering to Administrative Agent a counterpart
hereof.

     13.13 Successors and Assigns; Assignments and Participations.

     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 13.13(b), (ii) by way of participation in accordance with
the provisions of Section 13.13(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 13.13(f). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 13.13(d) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and outstanding Borrowings (including for
purposes of this Section 13.13(b) participations in L/C Obligations) at the time
owing to it); provided that: (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and outstanding
Borrowings and participations in Unreimbursed Amounts at the time owing to it or
in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund (as defined in Section 13.13(g)) with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Borrowings
and participations in Unreimbursed Amounts outstanding thereunder) subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 or a whole multiple of $500,000 in
excess thereof, and after such assignment, no Lender shall hold a Commitment of
less than $5,000,000 unless each of Administrative Agent and, so long as no
Event of Default has occurred and is continuing, Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Borrowings or the Commitment assigned; (iii) any assignment of a
Commitment must be approved by Administrative Agent (which approval shall not be
unreasonably withheld) unless the Person that is the proposed assignee is itself
a Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and (iv) the parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500. Subject to acceptance and recording
thereof by Administrative Agent pursuant to Section 13.13(c), from and after the
effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.1,
4.5, and 4.6 (with respect to facts and circumstances occurring prior to the
effective date of

Credit Agreement

66



--------------------------------------------------------------------------------



 



such assignment) and 11.10). Upon request, Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 13.13(d).

     (c) Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at Administrative Agent’s office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of Lenders, and the Commitments of, and principal
amounts of the Borrowings and L/C Obligations owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive in the absence of manifest error, and Borrower,
Administrative Agent, and Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by Borrower and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

     (d) Any Lender may at any time, without the consent of, or notice to,
Borrower or Administrative Agent, sell participations to any Person (other than
a natural person or Borrower or any of Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or Borrowings and participations in L/C Obligations owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) Borrower, Administrative Agent,
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification, or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 13.11(a) that directly affects such Participant. Subject to Section
13.13(e), Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.1, 4.5, and 4.6 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 13.13(b).

     (e) A Participant shall not be entitled to receive any greater payment
under Sections 4.1 or 4.5 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Borrower’s prior
written consent. A Participant that would be a Lender that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Tax Code, if it
were a Lender shall not be entitled to the benefits of Section 4.6 unless
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of Borrower, to comply with Section 4.6 as
though it were a Lender.

     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Credit Agreement

67



--------------------------------------------------------------------------------



 



     (g) As used herein, the following terms have the following meanings:

Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Eligible Assignee means: (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) Administrative Agent (provided that Administrative Agent shall not give
such approval of any such other Person unless such other Person has a combined
capital and surplus of at least $250,000,000 and has among its usual business
activities the issuance of or the purchase of participations in letters of
credit), and (ii) unless an Event of Default has occurred and is continuing,
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include Borrower or any of Borrower’s Affiliates or Subsidiaries.

Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

     (h) Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the
Borrowings owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities, provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 13.13, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

     13.14 Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. The obligations of Borrower under the Loan Documents shall remain
in full force and effect until termination of the Total Commitment and payment
in full of the Total Outstandings and of all interest, fees, and other amounts
of the Obligation then due and owing, except that Sections 4, 11, and 13, and
any other provisions under the Loan Documents expressly intended to survive by
the terms hereof or by the terms of the applicable Loan Documents, shall survive
such termination. If at any time any payment of the principal of or interest on
any Note or any other amount payable by Borrower under any Loan Document is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of any Company or otherwise, then the obligations
of Borrower under the Loan Documents with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

     13.15 Limited Waiver. Each of the Lenders hereunder that is a Lender under
the Existing Revolver Credit Facility and the Existing L/C Facility hereby
waives the requirement set forth in Section 2.3 of each of the Existing Revolver
Credit Facility and the Existing L/C Facility that Borrower provide ten
(10) Business Days prior notice of the termination of the commitments
thereunder. The waiver set forth herein is limited as provided herein and shall
not be deemed to be a waiver or consent to any deviation from the terms of this
Agreement or the other Loan Documents.

     13.16 Confidentiality. Each of Administrative Agent and Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees, and agents, including accountants, legal counsel, and

Credit Agreement

68



--------------------------------------------------------------------------------



 



other advisors (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 13.16, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations, (g) with the consent of Borrower, or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 13.16 or (y) becomes available to
Administrative Agent or any Lender on a nonconfidential basis from a source
other than Borrower. For purposes of this Section, “Information” means all
information received from any Company relating to any Company or any of their
respective businesses, other than any such information that is available to
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Company, provided that, in the case of information received
from a Company after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 13.16 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

     13.17 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the Act), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act.

[Remainder of Page Intentionally Blank; Signature Pages Follow.]

Credit Agreement

69



--------------------------------------------------------------------------------



 



     EXECUTED as of the first date written above.

            CENTEX CORPORATION,
as Borrower
      By:   /s/ Gail M. Peck         Name:   Gail M. Peck        Title:  Vice
President and Treasurer   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Maria A. McClain         Name:   Maria A. McClain       
Title:  Vice President   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
as an L/C Issuer and as a Lender
      By:   /s/ Mark W. Lariviere         Name:   Mark W. Lariviere       
Title:  Senior Vice President   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agent, as an L/C Issuer, and as a Lender
      By:   /s/ David L. Howard         Name:   David L. Howard       
Title:  Vice President   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            THE ROYAL BANK OF SCOTLAND PLC,
as Co-Syndication Agent and as a Lender
      By:   /s/ Maria Amaral-LeBlanc         Name:   Maria Amaral-LeBlanc       
Title:  Senior Vice President   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            CITICORP NORTH AMERICA, INC.,
as Co-Documentation Agent and as a Lender
      By:   /s/ Jeanne M. Craig         Name:   Jeanne M. Craig       
Title:  Vice President   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            CREDIT SUISSE, Cayman Islands Branch,
as Co-Documentation Agent and as a Lender
      By:   /s/ Bill O’Daly         Name:   Bill O’Daly        Title: Director 
 

            By:   /s/ Cassandra Droogan         Name:   Cassandra Droogan       
Title:  Associate   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            BNP PARIBAS,
as a Senior Managing Agent, as an L/C Issuer, and as a Lender
      By:   /s/ Jeff Tebeaux         Name:   Jeff Tebeaux        Title:  Vice
President   

            By:   /s/ Henry F. Setina         Name:   Henry F. Setina       
Title:  Director   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            CALYON NEW YORK BRANCH,
as a Senior Managing Agent and as a Lender
      By:   /s/ Philippe Soustra         Name:   Philippe Soustra       
Title:  Executive Vice President   

            By:   /s/ Attila Coach         Name:   Attila Coach       
Title:  Managing Director   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK,
as a Managing Agent, as an L/C Issuer, and as a Lender
      By:   /s/ Gregory T. Horstman         Name:   Gregory T. Horstman       
Title:  Senior Vice President   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF TOKYO-MITSUBISHI, LTD.,
as a Managing Agent and as a Lender
      By:   /s/ D. Barnell         Name:   D. Barnell        Title:  V.P. &
Manager   

            By:   /s/ B. Trader         Name:   B. Trader        Title:  Banking
Officer   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            LLOYDS TSB BANK PLC,
as a Managing Agent and as a Lender
      By:   /s/ Windsor R. Davies         Name:   Windsor R. Davies       
Title:  Director, Corporate Banking, USA
                              D061   

            By:   /s/ Deborah Carlson         Name:   VP & Manager – Business   
    Title:  Development C.B.
                              C103   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Timothy S. Blake         Name:   Timothy S. Blake       
Title:  Vice President   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            COMERICA BANK,
as an L/C Issuer and as a Lender
      By:   /s/ Casey L. Ostrander         Name:   Casey L. Ostrander       
Title:  Vice President   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            WASHINGTON MUTUAL BANK, FA,
as a Lender
      By:   /s/ Paul Ulrich         Name:   Paul Ulrich        Title:  SVP   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            BARCLAYS BANK PLC,
as a Lender
      By:   /s/ Nicholas Bell         Name:   Nicholas Bell       
Title:  Director   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Douglas G. Paul         Name:   Douglas G. Paul       
Title:  Senior Vice President   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            UBS LOAN FINANCE LLC,
as a Lender
      By:   /s/ Marie A. Haddad         Name:   Marie A. Haddad       
Title:  Associate Director
           Banking Products Services, US   

            By:   /s/ Barbara Ezell-McMichael         Name:   Barbara
Ezell-McMichael        Title:  Associate Director
           Banking Products Services, US   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            CITY NATIONAL BANK, a national banking association, as a Lender
      By:   /s/ Mary Bowman         Name:   Mary Bowman        Title:  SVP   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            THE NORTHERN TRUST COMPANY,
as a Lender
      By:   /s/ Paul H. Theiss         Name:   Paul H. Theiss       
Title:  Vice President   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            US BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Christopher W. Rupp         Name:   Christopher W. Rupp       
Title:  Vice President   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            BANCA DI ROMA – CHICAGO BRANCH,
as a Lender
      By:   /s/ Joyce Montgomery         Name:   Joyce Montgomery       
Title:  Vice President   

            By:   /s/ Enrico Verdoscia         Name:   Enrico Verdoscia       
Title:  Sr. Vice President   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            COMPASS BANK,
as a Lender
      By:   /s/ Key Coker         Name:   Key Coker        Title:  Executive
Vice President   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



         

            MERRILL LYNCH BANK USA,
as a Lender
      By:   /s/ Louis Alder         Name:   Louis Alder        Title:  Director 
   

Signature Page to Centex Corporation Credit Agreement (2005)

 



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF REVOLVING NOTE

$                       July 1, 2005

     FOR VALUE RECEIVED, the undersigned, CENTEX CORPORATION, a Nevada
corporation (“Borrower”), hereby promises to pay to the order of
                                         (“Lender”), at the offices of BANK OF
AMERICA, N.A., as Administrative Agent for Lender and others as hereinafter
described, on the Termination Date, the lesser of (i)
                                                            
($                    ) and (ii) the aggregate Principal Debt disbursed by
Lender to Borrower and outstanding and unpaid on the Termination Date (together
with accrued and unpaid interest thereon).

     This note has been executed and delivered under, and is subject to the
terms of, the Credit Agreement dated as of July 1, 2005 (as amended, modified,
supplemented, or restated from time to time, the “Agreement”), among Borrower,
Lender and other lenders named therein, and Agents, and is one of the “Notes”
referred to therein. Unless defined herein, capitalized terms used herein that
are defined in the Agreement have the meaning given to such terms in the
Agreement. Reference is made to the Agreement for provisions affecting this note
regarding applicable interest rates, principal and interest payment dates, final
maturity, voluntary and mandatory prepayments, acceleration of maturity,
exercise of Rights, payment of attorneys’ fees, court costs and other costs of
collection, certain waivers by Borrower and others now or hereafter obligated
for payment of any sums due hereunder and security for the payment hereof.
Without limiting the immediately preceding sentence, reference is made to
Section 3.8 of the Agreement for usury savings provisions.

     THE LAWS OF THE STATE OF TEXAS AND OF THE UNITED STATES OF AMERICA SHALL
GOVERN THE RIGHTS AND DUTIES OF BORROWER AND LENDER AND THE VALIDITY,
CONSTRUCTION, ENFORCEMENT, AND INTERPRETATION HEREOF.

                      CENTEX CORPORATION
 
               
 
  By                          
 
      Name:        
 
               
 
      Title:        
 
               

Centex Exhibits and Schedules (2005)

1



--------------------------------------------------------------------------------



 



EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE
(Centex Corporation)

     
DATE:
                                          ,                     
 
   
SUBJECT PERIOD:
                      ended                                         ,
                    
 
   
ADMINISTRATIVE AGENT:
  Bank of America, N.A.
 
   
BORROWER:
  Centex Corporation



 

     This certificate is delivered under the Credit Agreement dated as of
July 1, 2005 (as amended, modified, supplemented, or restated from time to time,
the “Credit Agreement”), among Borrower, Administrative Agent, and other Agents
and Lenders party thereto. Capitalized terms used herein and not otherwise
defined herein shall have the meaning given to such terms in the Credit
Agreement.

     The undersigned certifies to Lenders that:

     (a) the undersigned is a Responsible Officer of Borrower in the position(s)
set forth under the signature below;

     (b) the Financial Statements of the Companies attached to this certificate
were prepared in accordance with GAAP, and present fairly in all material
respects the consolidated financial condition and results of operations of the
Companies as of, and for the [three, six, or nine months, or fiscal year] ended
on,                                         ,                      (the “Subject
Period”) [(subject only to normal year-end audit adjustments)];

     (c) a review of the activities of the Companies during the Subject Period
has been made under my supervision with a view to determining whether, during
the Subject Period, the Companies have kept, observed, performed, and fulfilled
all of their respective obligations under the Loan Documents, and during the
Subject Period, (i) the Companies kept, observed, performed, and fulfilled each
and every covenant and condition of the Loan Documents (except for the
deviations, if any, set forth on Annex A to this certificate) in all material
respects, and (ii) no Event of Default (nor any Potential Default) has occurred
which has not been cured or waived (except the Events of Default or Potential
Defaults, if any, described on Annex A to this certificate);

     (d) the status of compliance by Borrower with Section 9.12(a), (b), and (c)
of the Credit Agreement at the end of the Subject Period is as set forth on
Annex B to this certificate; and

     (e) during the Subject Period, each Schedule to each Loan Document that was
required to be revised and supplied to Administrative Agent in accordance with
the terms of the Loan Documents has been so revised and supplied.

Centex Exhibits and Schedules (2005)

2



--------------------------------------------------------------------------------



 



[Signature of Responsible Officer of Borrower]

               
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

Centex Exhibits and Schedules (2005)

3



--------------------------------------------------------------------------------



 



ANNEX A TO COMPLIANCE CERTIFICATE

DEVIATIONS FROM LOAN DOCUMENTS/
DEFAULTS OR POTENTIAL DEFAULTS

(If none, so state.)

Centex Exhibits and Schedules (2005)

4



--------------------------------------------------------------------------------



 



ANNEX B TO COMPLIANCE CERTIFICATE
(Centex Corporation)

Status of Compliance with Section 9.12(a), (b) and (c)of the Credit Agreement 1

     Borrower shall provide to Administrative Agent (for the benefit of Lenders)
detailed calculations, in form and substance reasonably acceptable to
Administrative Agent, demonstrating compliance with the following covenants:

Section 9.3 Indebtedness of Restricted Subsidiaries

Section 9.12(a) Leverage Ratio

Section 9.12(b) Interest Coverage

Section 9.12(c) Minimum Tangible Net Worth



 
1 All as more particularly determined in accordance with the terms of the Credit
Agreement, which control in the event of conflicts with this form.

Centex Exhibits and Schedules (2005)

5



--------------------------------------------------------------------------------



 



EXHIBIT C-1

FORM OF NOTICE OF BORROWING

                                                             ,
                    

      Bank of America, N.A.
 
  as Administrative Agent for the
 
  Lenders as defined in the Credit
 
  Agreement referred to below 901 Main Street, 14th Floor Dallas, Texas 75202
Attn: Taelitha Harris
 
  Phone: 214.209.3645
 
  Fax: 214.290.9644

     Reference is made to the Credit Agreement dated as of July 1, 2005 (as
amended, modified, supplemented, or restated from time to time, “Agreement”),
among the undersigned, the Lenders named therein, and Agents. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Agreement. The undersigned hereby gives you notice pursuant to
the Agreement that it requests a Borrowing under the Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

                   
(A)
  Date of Borrowing*     (A)        
 
                 
 
                 
(B)
  Amount of Borrowing**     (B)        
 
                 
 
                 
(C)
  Type of Borrowing***     (C)        
 
                 
 
                 
(D)
  For a Eurodollar Borrowing, the Interest Period and the last day thereof****  
  (D)        
 
                 

     On the date the rate is set, please confirm the interest rate below and
return by facsimile transmission to                                         .

     Borrower hereby certifies that the following statements are true and
correct on the date hereof, and will be true and correct on the Borrowing Date
specified herein after giving effect to such Borrowing:

     (a) this Borrowing will not cause the Total Outstandings to exceed the
Total Commitment;

     (b) all of the representations and warranties of Borrower set forth in the
Loan Documents (excluding the representations and warranties which speak to a
specific date or are based on facts which have changed by transactions expressly
contemplated or permitted by the Agreement) are true and correct in all material
respects;

Centex Exhibits and Schedules (2005)

6



--------------------------------------------------------------------------------



 



     (c) no Event of Default or Potential Default has occurred and is
continuing; and

     (d) the funding of such Borrowing is permitted by all applicable Legal
Requirements.

                    Very truly yours,
 
                CENTEX CORPORATION
 
           
 
  By        
 
       
 
      Name:    
 
           
 
      Title:    
 
           

     
Facility Rate:
   
 
   
 
   
Confirmed by:
   
 
   



 

*   Must be a Business Day occurring prior to the Termination Date and be at
least (i) three (3) Business Days following receipt by Administrative Agent of
this Notice of Borrowing for any Eurodollar Borrowing, and (ii) one (1) Business
Day following receipt by Administrative Agent of this Notice of Borrowing for
any Prime Rate Borrowing.   **   Not less than $5,000,000 or a greater integral
multiple of $1,000,000 (whether a Prime Rate Borrowing or a Eurodollar
Borrowing).   ***   Eurodollar Borrowing or Prime Rate Borrowing.   ****  
Eurodollar Borrowing — 1, 2, 3, or 6 months.       In no event may the Interest
Period end after the Termination Date.

Centex Exhibits and Schedules (2005)

7



--------------------------------------------------------------------------------



 



EXHIBIT C-2

FORM OF NOTICE OF CONVERSION/CONTINUATION

                                                              ,
                    

      Bank of America, N.A.
 
  as Administrative Agent for the
 
  Lenders as defined in the Credit
 
  Agreement referred to below 901 Main Street, 14th Floor Dallas, Texas 75202
Attn: Taelitha Harris
 
  Phone: 214.209.3645
 
  Fax: 214.290.9644

     Reference is made to (i) the Credit Agreement dated as of July 1, 2005 (as
amended, modified, supplemented, or restated from time to time, “Agreement”),
among the undersigned, the Lenders named therein, and Agents. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Agreement. The undersigned hereby gives you notice pursuant to
Section 3.10 of the Agreement that it elects to Convert a Borrowing from one
Type to another Type or elects to Continue a Borrowing and select a new Interest
Period for a Eurodollar Borrowing, and in that connection, sets forth below the
terms on which such Conversion or Continuation is requested to be made:

                   
(A)
  Date of Borrowing*     (A)        
 
                 
 
                 
(B)
  Amount of Borrowing**     (B)        
 
                 
 
                 
(C)
  Type of Borrowing***     (C)        
 
                 
 
                 
(D)
  For Conversion to, or Continuation of, a Eurodollar Borrowing, the Interest
Period and the last day thereof****     (D)        
 
                 

     On the date the rate is set, please confirm the interest rate below and
return by facsimile transmission to ___.

                    Very truly yours,
 
                CENTEX CORPORATION
 
           
 
  By        
 
       
 
      Name:    
 
           
 
      Title:    
 
           

     
Facility Rate:
   
 
   
 
   
Confirmed by:
   
 
   

Centex Exhibits and Schedules (2005)

8



--------------------------------------------------------------------------------



 



 

*   Must be a Business Day at least (i) three (3) Business Days following
receipt by Administrative Agent of this Notice of Conversion/Continuation for a
Conversion from a Prime Rate Borrowing to a Eurodollar Borrowing or a
Continuation of a Eurodollar Borrowing for an additional Interest Period, and
(ii) one (1) Business Day following receipt by Administrative Agent of this
Notice of Conversion/Continuation for a Conversion from a Eurodollar Borrowing
to a Prime Rate Borrowing.   **   Not less than $5,000,000 or a greater integral
multiple of $1,000,000 (if a Prime Rate Borrowing); not less than $5,000,000 or
a greater integral multiple of $1,000,000 (if a Eurodollar Borrowing).   ***  
Eurodollar Borrowing or Prime Rate Borrowing.   ****   Eurodollar Borrowing — 1,
2, 3, or 6 months.       In no event may the Interest Period end after the
Termination Date.

Centex Exhibits and Schedules (2005)

9



--------------------------------------------------------------------------------



 



EXHIBIT C-3

FORM OF NOTICE OF PREPAYMENT

______________ __, ____

      Bank of America, N.A.
 
  as Administrative Agent for the
 
  Lenders as defined in the Credit
 
  Agreement referred to below 901 Main Street, 14th Floor Dallas, Texas 75202
Attn:
  Taelitha Harris
 
  Phone: 214.209.3645
 
  Fax: 214.290.9644

     Reference is made to the Credit Agreement dated as of July 1, 2005 (as
amended, modified, supplemented, or restated from time to time, “Agreement”),
among the undersigned, the Lenders named therein, and Agents. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Agreement. The undersigned hereby gives you notice pursuant to
the Agreement that it plans to make a prepayment of a Borrowing under the
Agreement, and in that connection sets forth below the terms on which such
prepayment will be made:

                   
(A)
  Prepayment date*     (A)        
 
                 
 
                 
(B)
  Amount of prepayment**     (B)        
 
                 
 
                 
(C)
  Type of Borrowing to be prepaid***     (C)        
 
                 
 
                 
(D)
  For a Eurodollar Borrowing, the Interest Period and the last day thereof for
the prepayment to be applied****     (D)        
 
                 

                    Very truly yours,
 
                CENTEX CORPORATION
 
           
 
  By        
 
       
 
      Name:    
 
           
 
      Title:    
 
           

Centex Exhibits and Schedules (2005)

10



--------------------------------------------------------------------------------



 



 

*   Must be a Business Day occurring on or prior to the Termination Date and be
at least (i) three (3) Business Days following receipt by Administrative Agent
of this Notice of Prepayment for any Eurodollar Borrowing, and (ii) one
(1) Business Day following receipt by Administrative Agent of this Notice of
Prepayment for any Prime Rate Borrowing.   **   Not less than $5,000,000 or a
greater integral multiple of $1,000,000 (whether a Prime Rate Borrowing or a
Eurodollar Borrowing).   ***   Eurodollar Borrowing or Prime Rate Borrowing.  
****   Eurodollar Borrowing — 1, 2, 3, or 6 months.

Centex Exhibits and Schedules (2005)

11



--------------------------------------------------------------------------------



 



EXHIBIT D

FORM OF OPINION OF COUNSEL

     The opinion delivered by counsel to Borrower must be in form and substance
acceptable to Administrative Agent and its special counsel and cover the
following matters:

     1. Borrower is duly incorporated, validly existing, and in good standing
under the Legal Requirements of the State of Nevada.

     2. Borrower is duly qualified to transact business and is in good standing
as a foreign corporation in the State of Texas and in each other jurisdiction
where, to the best of that counsel’s knowledge, the nature and extent of
Borrower’s business and properties require due qualification and good standing.

     3. Borrower possesses all requisite corporate power and authority to
conduct its business as is now being, or is contemplated by the Credit Agreement
to be, conducted.

     4. The execution and delivery by Borrower of each Loan Document to which it
is a party and the performance by it of its obligations thereunder, (a) are
within its corporate power, (b) have been duly authorized by all necessary
corporate action on its behalf, (c) except for any action or filing that has
been taken or made on or before the date of this opinion, and the filing of the
Loan Documents with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, require no action by or filing with any
Governmental Authority, (d) do not violate any provision of its Constituent
Documents, (e) do not to the best knowledge of counsel after reasonable inquiry
violate any Legal Requirement applicable to it or, to the best knowledge of
counsel after reasonable inquiry, any material agreements to which it is a party
and of which counsel is aware, and (f) do not result in the creation or
imposition of any Lien on any asset of Borrower pursuant to a material agreement
of Borrower of which counsel is aware.

     5. Upon execution and delivery by all parties to it, each Loan Document
will constitute a legal and binding obligation of Borrower, enforceable against
it in accordance with its terms, except as enforceability may be limited by
applicable Debtor Relief Laws and general principles of equity.

     6. To the best knowledge of counsel after reasonable inquiry, (a) no
Company is subject to, or aware of the threat of, any Litigation that is
reasonably likely to be determined adversely to it and, if so adversely
determined, would be a Material Adverse Event, and (b) no outstanding or unpaid
judgments against any Company exist that could be a Material Adverse Event.

Centex Exhibits and Schedules (2005)

12



--------------------------------------------------------------------------------



 



EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (“Assignor”) and [Insert name of Assignee] (“Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, Assignor hereby irrevocably sells and assigns to
Assignee, and Assignee hereby irrevocably purchases and assumes from Assignor,
subject to and in accordance with the Standard Terms and Conditions and the
Credit Agreement (including Section 13.13(b) thereof), as of the Effective Date
inserted by Administrative Agent as contemplated below (i) all of Assignor’s
rights and obligations as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of Assignor under the respective facilities identified
below and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action, and any other right of Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto, or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims, and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to Assignor and, except as expressly provided in
this Assignment and Assumption, without representation or warranty by Assignor.

              1.   Assignor:  
                                                            
 
            2.   Assignee:  
                                                             [and is an
Affiliate/Approved Fund of [identify Lender]1]
 
            3.   Borrower:   Centex Corporation, a Nevada corporation
 
           
4.
  Administrative Agent:       Bank of America, N.A., as the administrative agent
under the Credit Agreement
 
           
5.
  Credit Agreement:       The Credit Agreement dated as of July 1, 2005, among
Centex Corporation, the Lenders parties thereto, and Bank of America, N.A., as
Administrative Agent

 

1 Select as applicable.

Centex Exhibits and Schedules (2005)

13



--------------------------------------------------------------------------------



 



6. Assigned Interest:

                              Total     Amount of     Percentage      
Commitment/Borrowings     Commitment/Borrowings     Assigned of   Facility
Assigned   for all Lenders*     Assigned*     Commitment/Borrowings2  
 
  $       $           %
 
                 
 
  $       $           %
 
                 
 
  $       $           %
 
                 

[7. Trade Date: __________________]3

Effective Date:                                         , 20                    
[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

                ASSIGNOR     [NAME OF ASSIGNOR]
 
       
 
  By:    
 
       
 
      Title:
 
            ASSIGNEE     [NAME OF ASSIGNEE]
 
       
 
  By:    
 
       
 
      Title:

Consented to and Accepted:

      BANK OF AMERICA, N.A., as Administrative Agent
 
   
By:
   
 
   
 
  Title:
 
    [Consented to and Accepted:
 
    CENTEX CORPORATION, a Nevada corporation
 
   
By:
   
 
   
 
  Title:]

 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   2
  Set forth, to at least 9 decimals, as a percentage of the
Commitment/Borrowings of all Lenders thereunder.   3   To be completed if
Assignor and Assignee intend that the minimum assignment amount is to be
determined as of the Trade Date.

Centex Exhibits and Schedules (2005)

14



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

     1. Representations and Warranties.

     1.1. Assignor. Assignor: (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance, or other adverse claim, and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties, or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency, or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates, or any other Person of any of
their respective obligations under any Loan Document.

     1.2. Assignee. Assignee: (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.3 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on
Administrative Agent or any other Lender, and (v) if it is a Lender that is not
a “United States person” within the meaning of Section 7701(a)(30) of the Tax
Code, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
Assignee; and (b) agrees that (i) it will, independently and without reliance on
Administrative Agent, Assignor or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

     2. Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of the Assigned interest (including payments of
principal, interest, fees and other amounts) to Assignee whether such amounts
have accrued prior to or on or after the Effective Date. The Assignor and
Assignee shall make all appropriate adjustments in payments by Administrative
Agent for periods prior to the Effective Date or with respect to the making of
this assignment directly between themselves.

     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one

Centex Exhibits and Schedules (2005)

15



--------------------------------------------------------------------------------



 



instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of Texas.

Centex Exhibits and Schedules (2005)

16



--------------------------------------------------------------------------------



 



SCHEDULE 1.1

EXISTING LETTERS OF CREDIT

         
All Centex Corporation Letters of Credit Global amounts as of 06/28/05.
       
Total:
  $ 279,286,514.29  

                              Bank of America                         LC#  
Amount     Issued   Expires   Beneficiary   Action
916355
  $ 8,000,000.00     12/20/1998   12/19/2005   Travelers Casualty A   increased
6,100,000.00 05/31/05
3054936
  $ 1,500,000.00     3/19/2003   3/14/2006   Donlen Trust        
3704341
  $ 245,000.00     12/1/2000   12/1/2005   Mullrock Mortgage        
3704342
  $ 500,000.00     1/23/2001   1/19/2006   Enterprise Leasing        
3704347
  $ 1,000,000.00     3/1/2001   2/27/2006   Old Republic Insurance        
3704367
  $ 647,160.00     6/27/2001   6/13/2006   Liberty Mutual Insurance   extended
3704389
  $ 7,000,000.00     11/14/2001   11/14/2005   Zurich-American Insurance        
3704393
          12/4/2001   12/5/2005   Arbor Commercial Mort.   cancelled 04/15
3704394
          12/4/2001   12/5/2005   Arbor Commercial Mort.   cancelled 04/15
3704403
  $ 400,000.00     8/8/2002   8/6/2005   Liberty Mutual Insurance        
113767
  $ 250,000.00     10/2/1999   10/1/2005   Commissioner of Insurance        
3055540
  $ 755,631.87     4/16/2003   10/31/2005   Union County        
3056164
  $ 25,047.00     5/16/2003   5/15/2006   City of Boynton Beach   extended
3056469
  $ 5,997.00     5/30/2003   5/28/2006   City of Boynton Beach   extended
3056601
          6/5/2003   6/3/2005   City of Lake St Louis   expired
3056852
  $ 168,668.30     6/16/2003   6/16/2006   St Louis County, MO        
3056853
  $ 65,112.18     6/16/2003   6/16/2005   St Louis County, MO        
3056854
          6/16/2003   6/16/2005   St Louis County, MO   decreased 1,784
05/17/05/ cancelled 05/31/05
3056856
          6/16/2003   6/16/2005   St Louis County, MO   decreased 05/03
6,260/cancelled 05/24/05
3056857
  $ 131,057.28     6/16/2003   6/16/2005   St Louis County, MO   decreased 04/29
15,216.00
3056858
  $ 39,330.47     6/16/2003   6/16/2006   St Louis County, MO   decreased 04/07
3057299
  $ 121,675.00     7/2/2003   7/1/2006   County of Lexington   extended
3057300
  $ 154,249.00     7/2/2003   7/1/2006   County of Lexington   extended

     
Centex Exhibits and Schedules (2005)
   17 

 



--------------------------------------------------------------------------------



 



                              Bank of America                         LC#  
Amount     Issued   Expires   Beneficiary   Action
3057331
          7/8/2003   7/8/2005   St Louis County, MO   cancelled 04/14
3057332
  $ 165,654.67     7/8/2003   7/8/2005   St Louis County, MO        
3704335
  $ 14,354.00     8/24/2000   10/31/2005   Board of County Comm        
3704336
  $ 137,355.25     8/24/2000   9/1/2005   Board of County Comm        
3704337
  $ 164,900.00     8/25/2000   9/1/2005   City of Farmington        
3704355
  $ 24,620.00     5/25/2001   5/22/2006   Charter Township of   extended
3704358
  $ 286,080.00     5/25/2001   12/22/2005   Washtenaw County Dra        
3704364
  $ 26,500.00     6/11/2001   2/1/2006   City of Maple Grove        
3704372
  $ 60,000.00     6/20/2001   6/20/2005   Raritan Township        
3704385
  $ 48,900.00     10/31/2001   6/3/2006   County of Lexington   extended
3704404
  $ 87,960.40     8/19/2002   12/31/2005   The City of Inver Gr        
3704408
  $ 17,857.00     10/7/2002   10/4/2005   Union County   decreased 354,702 05/19
3704409
  $ 13,553.00     10/7/2002   10/4/2005   Union County        
3704410
  $ 12,902.00     10/7/2002   10/4/2005   Union County   decreased 317,843 05/19
3704411
  $ 19,440.00     10/7/2002   10/4/2005   Union County        
3704413
  $ 37,000.00     1/15/2003   5/1/2006   County of Lexington        
3710150
  $ 150,000.00     1/31/2003   1/27/2006   Walker Title & Escrow        
3043543
  $ 77,942.60     8/26/2003   8/21/2005   St Louis County, MO   decreased 04/29
4,020.00
3043546
  $ 74,703.35     9/5/2003   9/4/2005   City of Raleigh        
3043547
  $ 42,500.00     9/5/2003   9/4/2005   Gary W Purser, SR and Charvick        
3043548
  $ 7,105.00     9/8/2003   9/4/2005   Union County   decreased 68,368 05/19
3043549
  $ 5,335.00     9/8/2003   9/4/2005   Union County        
3043550
  $ 182,028.69     9/8/2003   9/4/2005   City of O’Fallon        
3704362
  $ 500,000.00     8/7/2003   5/31/2006   Enterprise Leasing of DFW   extended
3043557
  $ 56,727.00     9/26/2003   9/24/2005   Town of Mount Pleasant        
3043554
  $ 122,575.00     9/30/2003   9/22/2005   City of Inver Frove Heights        
3043733
  $ 49,667.55     10/8/2003   10/7/2005   St Louis County, MO   decreased 05/03
11,472.00
3043734
  $ 23,461.22     10/8/2003   10/7/2005   St Louis County, MO        
3043735
  $ 131,280.86     10/8/2003   10/7/2005   St Louis County, MO   decreased 05/03
27,840.00
3043736
  $ 31,000,000.00     10/8/2003   10/7/2005   Zurich-American Insurance        
3043542
  $ 89,184.73     10/9/2003   10/7/2005   Village of Oswego        
3043732
  $ 124,583.52     10/9/2003   10/7/2005   Village of Oswego        
3043559
  $ 2,500,000.00     10/14/2003   10/10/2005   Glenn Goodpasture, Esquire AS    
   
3043741
  $ 411,460.20     10/29/2003   10/23/2005   Union County        
3043742
  $ 30,809.25     10/29/2003   10/23/2005   Union County        
3043745
  $ 50,000.00     10/31/2003   10/29/2005   City of Rosemount        
3043746
  $ 117,000.00     10/31/2003   10/29/2005   City of Inver Grove Heights        

     
Centex Exhibits and Schedules (2005)
   18 

 



--------------------------------------------------------------------------------



 



                              Bank of America                         LC#  
Amount     Issued   Expires   Beneficiary   Action
3043747
  $ 50,000.00     10/31/2003   6/30/2005   Round Lake Development        
3043883
  $ 160,247.19     11/13/2003   11/11/2005   St Louis County, MO   decreased
05/03 28,884
3043885
          11/19/2003   11/18/2005   Washington Metropolitan Area   cancelled
06/09/05
3043749
  $ 104,356.00     11/20/2003   11/18/2005   City of Romulus        
3043884
  $ 808,032.00     11/20/2003   11/17/2005   City of Boca Raton        
3043886
  $ 109,233.06     12/8/2003   12/8/2005   County of Lexington        
3043889
  $ 750,000.00     12/11/2003   12/11/2005   Piedmont Title Agency        
3043891
  $ 50,007.86     1/2/2004   1/2/2006   County of Lexington        
3043892
  $ 925,000.00     1/22/2004   1/16/2006   Russell L Cheatham        
3043897
  $ 3,000.00     1/20/2004   1/14/2006   Commerce Title Company        
3043899
  $ 70,000.00     2/3/2004   1/30/2006   North Carolina        
3043900
  $ 98,641.25     2/5/2004   2/4/2006   St Louis County, MO        
3043901
  $ 14,835.30     2/5/2004   2/4/2006   South Valley Sewer        
3044035
  $ 6,725,789.07     2/12/2004   2/12/2006   RFC Construction Funding, LLC  
decreased 04/14 518,960.06
3044037
  $ 27,638.00     2/13/2004   2/13/2006   Town of Mount Pleasant        
3044036
  $ 151,764.00     2/17/2004   2/11/2006   City of Durham        
3044041
  $ 16,000.00     2/25/2004   2/23/2006   Commerce Title Comp        
3044042
  $ 72,837.74     2/26/2004   2/24/2006   Union County        
3044043
  $ 34,468.79     2/26/2004   2/24/2006   Union County        
3044044
  $ 888,496.07     2/26/2004   2/24/2006   Union County        
3044049
  $ 50,000.00     3/12/2004   3/10/2006   Robert H Hodgson        
3044050
  $ 243,000.00     3/15/2005   5/4/2006   City of Elk River   reinstated 03/15
to 772,000 decreased 529,000 on 06/20/05
3044051
  $ 94,853.37     3/16/2004   3/15/2006   City of Inver Grove Heights        
3044052
  $ 105,107.20     3/19/2004   3/18/2006   County of Lexington        
3044053
  $ 856,200.00     3/22/2004   2/1/2006   City of Maple Grove   decreased 04/12
746,000
3044111
  $ 614,350.00     3/22/2004   2/1/2006   City of Maple Grove        
3044206
  $ 75,000.00     5/28/2004   5/28/2006   BRI/Legacy Park Business Cntr LTD  
extended
3044129
  $ 500,000.00     6/1/2004   5/27/2006   Gainesville Village Place   extended
3044128
          5/26/2004   5/26/2005   Delmarva Power and Light Company        
3044126
  $ 1,500,000.00     5/10/2004   5/10/2006   Walker Title & Escrow   extended
3044125
          5/7/2004   5/7/2005   Village of Shiloh        
3044127
  $ 500,000.00     5/24/2004   5/19/2006   Rudgate Red Cedars Co   extended
3044115
          4/7/2004   4/7/2005   Lennar Communities of Carolina   cancelled 04/07
3044112
  $ 21,550.00     4/8/2004   8/18/2005   Horry County        
3044113
  $ 25,500.00     4/8/2004   8/18/2005   Horry County        
3044114
  $ 250,000.00     4/12/2004   4/12/2006   Central Land Title        

     
Centex Exhibits and Schedules (2005)
   19 

 



--------------------------------------------------------------------------------



 



                              Bank of America                         LC#  
Amount     Issued   Expires   Beneficiary   Action
3044116
  $ 1,132,980.00     4/12/2004   4/12/2006   Liberty Mutual Insurance        
3044117
  $ 771,400.00     4/15/2004   4/12/2006   Jefferson Water and Sewer District  
decreased 05/04/05 45,800
3044118
  $ 812,000.00     4/15/2004   4/12/2006   Jefferson Water and Sewer District  
decreased 05/04/05 50,600
3044119
  $ 7,166,666.67     4/16/2004   4/16/2006   Residential Funding Corporation    
   
3044120
  $ 297,313.20     4/28/2004   4/27/2006   Union County        
3044121
  $ 71,555.46     4/28/2004   4/27/2006   Union County        
3044122
  $ 775,420.99     4/28/2004   4/27/2006   Union County        
3044123
  $ 925,000.00     4/28/2004   4/28/2006   James F. Steffey        
3044124
  $ 152,657.08     4/30/2004   4/30/2006   St Louis County, MO        
3044207
          6/8/2004   6/3/2005   Georgetown County        
3044208
          6/10/2004   6/10/2005   Horry County   cancelled 06/01/05
3044209
  $ 57,671.79     6/14/2004   6/14/2006   City of Ellisville        
3044210
          6/21/2004   6/18/2005   City of Spanish Fork        
3044211
  $ 16,582.50     6/21/2004   6/18/2005   South Valley Sewer        
3044214
  $ 3,000,000.00     7/1/2004   7/1/2005   Residential Funding Corporation      
 
3044216
  $ 792,836.00     7/8/2004   7/7/2006   Horry County   extended
3044217
          7/9/2004   7/8/2005   U S Bank National Association   cancelled
06/01/05
3044215
  $ 1,000,000.00     7/2/2004   7/1/2005   First American Title Isurance Co    
   
3044223
  $ 15,054.56     7/19/2004   7/16/2005   City of Spanish Fork   decreased
198,325.77 05/26
3044224
  $ 219,991.26     7/19/2004   7/16/2005   City of Spanish Fork   decreased
878,313.71 05/26
3044218
  $ 688,960.50     7/19/2004   7/19/2005   Town of Cary, North Carolina        
3044219
  $ 72,737.50     7/19/2004   7/19/2005   Town of Cary, North Carolina        
3044220
  $ 95,844.50     7/19/2004   7/19/2005   Town of Cary, North Carolina        
3044221
  $ 78,458.75     7/19/2004   7/19/2005   Town of Cary, North Carolina        
3044222
  $ 22,350.00     7/19/2004   7/19/2005   Town of Cary, North Carolina        
3044225
  $ 39,724.00     7/26/2004   7/26/2005   City of Wentzville        
3044226
  $ 175,000.00     7/26/2004   7/26/2005   Davidson Township Development LLC    
   
3044213
  $ 1,078,988.65     7/27/2004   7/27/2005   Board of County Supervisors        
3044227
  $ 601,631.84     7/27/2004   7/26/2005   Board of County Supervisors        
3044228
  $ 270,014.70     7/28/2004   7/27/2005   City of Spanish Fork        
3044229
  $ 2,925,890.44     8/4/2004   8/4/2005   Union County        
3044230
  $ 137,060.10     8/4/2004   8/4/2005   Union County        
3044231
  $ 292,083.77     8/5/2004   8/5/2005   City of Spanish Fork        
3044232
  $ 229,500.00     8/5/2004   8/4/2005   City of Farmington        
3044233
          8/5/2004   7/1/2005   U S Bank National Association   cancelled 06/03
3044234
  $ 975,000.00     8/6/2005   8/5/2005   Union Title and Escrow        
3044235
          8/6/2005   8/5/2005   Union Title and Escrow   cancelled 05/24/05

     
Centex Exhibits and Schedules (2005)
   20 

 



--------------------------------------------------------------------------------



 



                              Bank of America                         LC#  
Amount     Issued   Expires   Beneficiary   Action
3044237
          8/17/2004   7/1/2005   US Bank National Association        
3044238
          8/17/2004   8/13/2005   Seaside Worcester Development Corp        
3044239
  $ 32,496.75     8/17/2004   8/16/2005   Town of Mount Pleasant        
3044240
  $ 101,673.80     8/26/2004   11/1/2005 *   Larimer County        
3044241
  $ 64,816.28     8/26/2004   8/26/2005   City of Wentzville        
3044242
  $ 297,512.00     8/27/2004   8/26/2005   Lower Colorado River Authority      
 
3044243
  $ 32,918.00     8/31/2004   8/27/2005   County of Jefferson        
3044263
  $ 35,024.55     8/31/2004   8/27/2005   City of O’Fallon        
3044266
  $ 230,000.00     9/9/2004   9/9/2005   Walker Title & Escrow        
3044267
  $ 380,000.00     9/9/2004   9/9/2005   Walker Title & Escrow        
3044268
  $ 240,000.00     9/9/2004   9/9/2005   Walker Title & Escrow        
3044264
  $ 40,561.00     9/15/2004   9/15/2005   City of Durham        
3044265
  $ 57,219.00     9/15/2004   9/15/2005   City of Durham        
3044270
  $ 176,506.25     9/17/2004   9/17/2005   Greenville County        
3044271
  $ 142,981.25     9/17/2004   9/17/2005   Greenville County        
3044272
  $ 180,807.19     9/17/2004   9/17/2005   Greenville County        
3044236
  $ 228,000.00     9/21/2004   9/15/2005   Commerce Title Comp        
3044273
          9/21/2004   9/15/2005   Premier Title Co.        
3044269
  $ 930,000.00     9/22/2004   9/22/2005   Residential Funding Corporation      
 
3044274
  $ 558,634.00     9/29/2004   9/28/2005   The Ryland Group        
3044275
  $ 335,057.52     9/29/2004   9/28/2005   The Ryland Group        
3044276
  $ 132,214.00     10/12/2004   10/12/2005   Los Angeles Department of Water and
       
3044277
  $ 174,400.00     10/12/2004   10/12/2005   Los Angeles Department of Water and
       
3044278
  $ 1,386,153.64     10/18/2004   10/18/2005   City of Wentzville        
3044279
  $ 30,000.00     10/22/2004   10/22/2005   Greenville County        
3044281
  $ 70,741.00     10/27/2004   10/26/2005   City of Hazelwood        
3044415
  $ 15,696.00     10/29/2004   10/26/2005   Town of Cary, North Carolina        
3044416
  $ 256,346.00     11/3/2004   10/27/2005   Greenville County        
3044417
  $ 850,377.62     11/3/2004   11/3/2005   Horry County        
3044419
  $ 9,936,215.00     11/3/2004   11/3/2005   First American Title Isurance Co  
     
3044420
  $ 700,000.00     11/5/2004   8/1/2005   Liberty Mutual Insurance        
3044421
  $ 2,356,565.63     11/12/2004   11/12/2005   Horry County        
3044422
  $ 382,533.20     11/12/2004   11/12/2005   City of Jonestown, Texas        
3044423
  $ 715,587.06     11/12/2004   11/12/2005   Horry County        
3044424
  $ 1,371,846.88     11/12/2004   11/12/2005   Horry County        
3044425
  $ 466,162.50     11/17/2004   11/15/2005   City of Thornton        
3044280
  $ 1,556,628.00     12/1/2004   12/1/2005   Harris-Fort Bend Counties        

     
Centex Exhibits and Schedules (2005)
   21 

 



--------------------------------------------------------------------------------



 



                              Bank of America                         LC#  
Amount     Issued   Expires   Beneficiary   Action
3044427
  $ 100,000.00     12/3/2004   12/2/2005   Washington Metropolitan Area        
3044428
  $ 100,000.00     12/3/2004   12/2/2005   Washington Metropolitan Area        
3044426
  $ 803,505.63     12/13/2004   12/3/2005   Greenville County        
3044429
  $ 238,459.38     12/28/2004   12/28/2005   Greenville County        
3044430
  $ 49,449.75     1/4/2005   1/4/2006   Town of Cary, North Carolina        
3044431
  $ 23,963.00     1/4/2005   1/4/2006   City of Durham        
3044432
  $ 136,143.00     1/4/2005   1/4/2006   Town of Cary, North Carolina        
3044433
  $ 11,892.42     1/4/2005   1/4/2006   Grand Strand Water-Sewer Authority      
 
3066554
  $ 175,463.00     1/4/2005   1/4/2006   South Valley Sewer        
3066566
  $ 64,475.06     1/28/2005   1/28/2006   County of Lexington        
3066568
  $ 2,386,516.33     1/28/2005   1/28/2006   Town of Bernalillo, New Mexico    
   
3066563
  $ 144,163.50     1/27/2005   1/27/2006   Town of Cary, North Carolina        
3066564
  $ 269,181.00     1/27/2005   1/27/2006   Town of Cary, North Carolina        
3066565
  $ 26,195.63     1/27/2005   1/27/2006   Grand Strand Water-Sewer Authority    
   
3066561
  $ 2,643,345.00     1/25/2005   1/25/2006   Windemere BLC Land Co, LLC        
3066562
  $ 2,377,824.00     1/25/2005   1/25/2006   Windemere BLC Land Co, LLC        
3066560
  $ 2,000,000.00     1/12/2005   1/12/2006   Commerce Title Comp        
3066555
  $ 252,069.06     1/7/2005   1/7/2006   Horry County        
3066556
  $ 1,015,386.80     1/7/2005   1/7/2006   Horry County        
3066557
  $ 1,005,082.25     1/7/2005   1/7/2006   Horry County        
3066558
  $ 320,520.69     1/7/2005   1/7/2006   Horry County        
3066559
  $ 42,312.50     1/7/2005   1/7/2006   Horry County        
3066569
  $ 50,995.82     2/7/2005   2/7/2006   City of Lake St Louis        
3066570
  $ 29,419.00     2/14/2005   2/14/2006   Lower Colorado Authority        
3066567
  $ 430,000.00     2/11/2005   2/10/2006   U S Bank National Association        
3066795
  $ 23,081.25     4/1/2005   3/15/2006   Greenville County        
3066796
  $ 36,725.00     4/1/2005   3/15/2006   Greenville County        
3066797
  $ 30,331.25     4/1/2005   3/15/2006   Greenville County        
3066571
  $ 71,074.50     3/23/2005   3/15/2006   Greenville County        
3066572
  $ 537,500.00     3/10/2005   3/10/2006   City of Inver Grove        
3066573
  $ 114,345.45     3/24/2005   7/1/2006   US Bank National Association        
3066794
  $ 431,385.87     3/24/2005   7/1/2006   US Bank National Association        
3066805
  $ 21,510.00     4/27/2005   6/27/2006   Horry County   New
3066803
  $ 35,206.00     5/4/2005   5/4/2006   St Louis County, MO   New
3066806
  $ 114,563.00     5/4/2005   5/15/2006   Greenville County   New
3066798
          4/19/2005   4/19/2006   Georgetown County   New/cancelled 04/25
1,066,621.88
3066799
  $ 1,066,621.88     4/19/2005   4/19/2006   Georgetown County   New

     
Centex Exhibits and Schedules (2005)
   22 

 



--------------------------------------------------------------------------------



 



                              Bank of America                         LC#  
Amount     Issued   Expires   Beneficiary   Action
3066802
  $ 21,494,086.00     4/18/2005   4/18/2006   Culpeper County Water and Sewer  
New
3066801
  $ 9,274,133.00     4/13/2005   4/13/2006   Lawyers Title of Arizona   New
3066800
  $ 433,119.00     4/12/2005   10/5/2005   Jurupa Community Services District  
New
3066804
  $ 664,330.63     4/25/2005   4/25/2006   Georgetown County   New
3066807
  $ 29,500.00     5/11/2005   7/11/2006   Horry County   New
3066808
  $ 270,887.55     5/17/2005   5/13/2006   City of Raleigh   New
3066812
  $ 20,384.37     5/27/2005   5/26/2006   City of Raleigh   New
3066810
  $ 500,000.00     5/24/2005   5/23/2006   1212 LLC   New
3066811
  $ 650,000.00     5/24/2005   5/23/2006   Wishing Well Trailer Park JV   New
3066813
  $ 1,065,809.20     6/1/2005   6/1/2006   Horry County   New
3066914
  $ 79,209.06     6/1/2005   6/1/2006   Horry County   New
3066915
  $ 5,000,000.00     6/6/2005   12/1/2005   Zurich-American Insurance   New
3066916
  $ 1,425,500.00     6/7/2005   6/7/2006   City of Mascoutah   New
3066917
  $ 797,956.30     6/10/2005   6/10/2006   Union County   New
3066918
  $ 463,562.13     6/10/2005   6/10/2006   Union County   New
3066919
  $ 64,629.75     6/10/2005   6/10/2006   Union County   New
3066920
  $ 538,581.25     6/10/2005   6/10/2006   Union County   New
3066921
  $ 17,959.16     6/15/2005   6/15/2006   Grand Strand Water-Sewer Authority  
New
3066922
  $ 461,664.57     6/23/2005   6/21/2006   City of Spanish Fork   New
3066923
  $ 12,405.00     6/22/2005   6/22/2006   Grand Strand Water-Sewer Authority  
New
3066924
  $ 89,529.38     6/24/2005   7/15/2006   Greenville County   New              
                Bank One           Issued   Expire   Beneficiary        
327902
  $ 171,541.90     7/1/2003   7/1/2006   Union County        
327908
  $ 7,863.00     7/1/2003   7/1/2006   Union County        
327885
  $ 78,000.00     1/30/2003   1/27/2006   439 Development        
327894
  $ 50,000.00     4/15/2003   7/1/2006   City of Elk River   decreased 06/20/05
50,000
327900
  $ 54,000.00     4/25/2003   4/25/2006   W&B Development   decrease 76,500.00
03/31/05
327907
  $ 10,527.00     7/1/2003   7/1/2006   Union County   decreased 194,927.45
05/19/05
327904
  $ 10,261.00     7/1/2003   7/1/2006   Union County        
327905
  $ 109,367.35     7/1/2003   7/1/2006   Union County   extended
327906
  $ 14,673.00     7/1/2003   7/1/2006   Union County   extended
313941
          5/4/1992   5/4/2005   County of Loudoun        
318615
          9/5/2000   2/1/2006   City of Maplegrove   cancelled 04/07
318619
  $ 370,596.50     9/21/2000   12/1/2005   City of Longmont        
318647
  $ 351,600.00     7/26/2001   7/30/2005   Charter Townshio of Canton        
318648
  $ 535,530.00     7/26/2001   7/30/2005   Washtenaw Co. Drain Commissioner    
   

     
Centex Exhibits and Schedules (2005)
   23 

 



--------------------------------------------------------------------------------



 



                              Bank One           Issued   Expire   Beneficiary  
     
318650
  $ 177,832.00     8/23/2001   8/20/2006   Washtenaw County Rd Commissioner    
   
318655
  $ 111,538.00     9/26/2001   12/31/2005   City of Prior Lake          
318671
  $ 109,575.00     2/28/2002   2/1/2006   City of Maple Grove        
318663
  $ 43,093.00     4/15/2002   4/11/2005   City of Oceanside        
318673
  $ 112,482.00     4/15/2002   4/11/2005   City of Oceanside        
318683
          6/13/2002   6/22/2005   City of Rosemont   cancelled 05/03
318682
  $ 87,000.00     5/28/2002   5/28/2005   Killeen thunder Creek        
318685
  $ 41,384.50     7/2/2002   1/8/2006   County of Lexington, So. Carolina      
 
318689
  $ 743,177.23     8/2/2002   7/30/2005   Union County        
318690
  $ 36,063.19     8/2/2002   7/30/2005   Union County        
318691
  $ 350,000.00     8/5/2004   8/5/2005   Waugh Chapel Limited Partnership      
 
318692
  $ 36,274.39     8/15/2002   8/8/2005   Union County        
318693
  $ 29,466.00     8/15/2002   8/12/2005   Union County   decreased 1,019,316.21
05/19/05
318695
          8/15/2002   8/15/2005   City of Westminster        
382361
          8/13/1997   2/1/2006   City of Maple Grove   cancelled 04/07
382375
          11/14/1997   8/27/2005   Town of Parker        
382702
          9/4/1998   9/4/2005   C.V. Perry & Co.        
327898
  $ 21,577.61     4/15/2003   6/1/2006   Union County   extended
327899
  $ 245,100.45     4/15/2003   6/1/2005   Union County   extended
327867
  $ 32,000.00     9/18/2002   9/16/2005   Echo Development        
327878
  $ 425,881.00     11/12/2002   11/11/2005   Village of Round Lake        
327877
  $ 363,489.70     11/6/2002   11/30/2005   City of Longmont        
327872
  $ 740,980.00     10/23/2002   10/31/2005   Wells Fargo Bank Minnesota        
327873
  $ 1,500,000.00     10/23/2002   10/31/2005   Wells Fargo Bank Minnesota      
 
327879
  $ 298,322.38     11/13/2002   11/11/2005   Village of Oswego        
327884
  $ 357,774.50     1/13/2003   1/9/2006   City of Wheatridge        
327891
  $ 50,000.00     4/2/2003   4/2/2006   City of Rosemont        
327886
  $ 204,500.00     4/15/2003   2/1/2006   City of Maple Grove        
318686
  $ 50,000.00     8/7/2003   6/30/2005   Round Lake Development        
327911
  $ 161,963.34     2/17/2004   2/12/2006   City of Champlin        
382411
  $ 106,000.00     8/10/2004   5/1/2006   City of Joliet        
327895
  $ 253,950.00     9/1/2004   8/31/2005   City of Elk River        
327892
  $ 55,807.15     3/10/2005   6/1/2006   County of Union        
327893
  $ 778,651.38     3/10/2005   6/1/2006   County of Union        
650295
  $ 253,050.00     6/22/2005   6/22/2006   Encana Oil and Gas, Inc   New

     
Centex Exhibits and Schedules (2005)
   24 

 



--------------------------------------------------------------------------------



 



                              JP Morgan           Issued   Expire   Beneficiary
       
D-221538
  $ 7,000,000.00     1/23/2002   1/17/2006   Zurich American Insurance Group    
   
D-220589
  $ 6,400,000.00     12/21/2001   1/9/2006   The Travelers Indemnity Company    
   
D-229664
  $ 83,627.30     9/5/2002   3/1/2006   County of Lexington So. Carolina        
D-229684
  $ 127,541.72     9/5/2002   3/1/2006   County of Lexington So. Carolina      
 
D-233345
  $ 3,000,000.00     12/26/2002   12/31/2005   Old Republic Insurance Company  
     
D-249445
  $ 250,000.00     6/30/2004   12/31/2005   Chase Manhattan Mortgage        
D-623257
  $ 236,000.00     3/15/2005   3/14/2006   Rottlund Campany, Inc        
D-624251
  $ 10,000,000.00     3/29/2005   3/28/2006   Insurance Commissioner St of
Hawaii        
D-250200
  $ 85,000.00     8/10/2004   8/9/2006   Douglas Emmett Realty Fund 1998        
                              Suntrust           Issued   Expire   Beneficiary  
     
F503221
  $ 319,680.00     3/7/2002   3/1/2006   Liberty Mutual Ins        
F840258
  $ 250,000.00     12/12/2002   12/12/2005   Liberty Mutual Ins        
P000126
          12/12/2002   12/12/2005   City of Mt. Juliet        
P000127
          12/12/2002   12/12/2005   City of Mt. Juliet        
P000184
  $ 205,305.86     1/6/2003   12/1/2005   Union County        
P000185
  $ 22,812.80     1/6/2003   12/1/2005   Union County        
P000262
          1/30/2003   5/1/2005   County of York c/o James McReynolds   expired
05/02
P000379
  $ 500,000.00     3/11/2003   3/11/2006   Commerce title Agenct        
P000473
  $ 1,008,248.07     4/16/2003   10/31/2005   Union City        
P000474
  $ 196,674.04     4/16/2003   10/31/2005   Union City        
P000475
  $ 40,250.00     4/16/2003   6/30/2005   Union City        
P000487
  $ 311,184.25     4/25/2003   12/31/2005   City bof Inner Grove Heights        
P000495
  $ 1,000,000.00     4/28/2003   4/28/2006   County of York c/o James McReynolds
  decreased 04/07 1,150,000.00
P000635
  $ 28,220.00     7/10/2003   7/9/2005   West Wilson Utility District        
P000685
  $ 14,579.40     8/4/2003   8/4/2005   South Valley Sewer District        
P601230
          3/13/2001   2/1/2006   City of Maple Grove   cancelled 04/12/05
P601250
          4/11/2001   4/1/2005   Powhatan Enterprises Inc        
P601253
  $ 6,500.00     4/13/2001   4/11/2006   City of Brentwood        
P601272
  $ 72,000.00     4/30/2001   4/27/2006   Williamson Cnty Regional Planning    
   
 
                  Commission        
P601275
          4/30/2001   4/27/2005   City of Brentwood   expired 04/27
P601447
  $ 105,000.00     1/29/2002   12/14/2005   Board of Supervisors of Fairfax
County        
P601449
  $ 337,100.00     1/30/2002   12/14/2005   Board of Supervisors of Fairfax
County        
P601457
  $ 215,000.00     2/11/2002   1/31/2006   Board of Supervisors of Fairfax
County        
P601475
          3/20/2002   3/18/2006   Residential Funding Corp        

     
Centex Exhibits and Schedules (2005)
   25 

 



--------------------------------------------------------------------------------



 



                              Suntrust           Issued   Expire   Beneficiary  
     
P601500
  $ 161,800.00     4/18/2002   4/17/2006   Board of Supervisors of Fairfax
County        
P601558
  $ 146,150.00     6/14/2002   6/14/2006   City of Brentwood   extended
P601559
  $ 14,000.00     6/17/2002   6/3/2006   Metropolitan Dept of Water & Sewage  
decreased 9,750.00 05/19/05/extended
P601649
  $ 358,200.00     10/16/2002   10/11/2005   Board of Supervisors of Fairfax
County        
P001083
  $ 206,200.00     2/5/2004   2/4/2006   Town of Smyrna        
P001084
  $ 228,000.00     2/5/2004   2/4/2006   Town of Smyrna        
P001097
  $ 35,000.00     2/11/2004   2/11/2006   Town of Smyrna        
P001300
  $ 101,600.00     5/25/2004   5/24/2006   County of Henrico, Virginia  
extended
P001208
  $ 80,445.00     4/20/2004   4/20/2006   City of Mt Juliet        
P001209
  $ 343,092.00     4/20/2004   4/20/2006   City of Mt Juliet        
P001225
          4/14/2004   4/16/2005   City of Spring Hill   expired 04/18/05
P001475
  $ 62,350.00     8/19/2004   8/19/2006   City of Mt Juliet   extended
P001878
  $ 170,171.00     12/30/2004   12/30/2005   Orange County BOCC        
P001976
  $ 130,000.00     2/9/2005   2/9/2006   City of Spring Hill        
P002080
  $ 52,550.00     3/24/2005   4/25/2006            
P002052
  $ 195,000.00     3/10/2005   3/10/2006   City of Murfreesboto        
P002053
  $ 136,000.00     3/10/2005   3/10/2006   City of Murfreesboto        
F845981
  $ 100,000.00     3/11/2005   3/10/2006            
F846221
  $ 2,000,000.00     4/15/2005   4/14/2006       NEW                            
  BNP           Issued   Expire   Beneficiary        
S400150
          2/4/1994   2/8/2005   Travelers Indemnity Company        
91866446
  $ 13,300,000.00     1/31/2003   1/31/2006   Zurich American Insurance Group  
                                    Comerica           Issued   Expire  
Beneficiary        
583342
  $ 7,370.00     5/23/2003   2/1/2006   City of Maple Grove        
583272
          5/21/2003   2/1/2006   City of Maple Grove        
583273
  $ 17,545.00     5/21/2003   2/1/2006   City of Maple Grove        
583344
  $ 3,520.00     5/23/2003   2/1/2006   City of Maple Grove        
583341
  $ 1,022,774.00     5/23/2003   5/14/2006   Washtenaw County Rd Commission    
   
583402
  $ 725,000.00     5/28/2003   5/28/2006   Wellington Partners LLC        
584189
  $ 240,000.00     6/30/2003   6/27/2006   Washtenaw County Rd Commission  
decreased 502,054 05/03/05
584301
          7/7/2003   7/2/2005   City of Rosemont        
584302
  $ 75,000.00     7/7/2003   7/2/2006   City of Rosemont   extended
584752
  $ 836,106.76     7/22/2003   7/23/2006   City of Woodbury   extended

     
Centex Exhibits and Schedules (2005)
   26 

 



--------------------------------------------------------------------------------



 



                              Comerica           Issued   Expire   Beneficiary  
     
584753
  $ 54,022.20     7/22/2003   7/23/2006   City of Woodbury   extended
584943
  $ 2,307,000.00     7/30/2003   7/30/2006   Wal-Mart Stores East LP   extended
584536
  $ 753,918.00     7/14/2003   7/11/2006   Washtenaw County Rd Commission      
 
585535
  $ 86,400.00     9/8/2003   9/8/2005   Charter Township of Canton        
585864
  $ 91,400.00     9/12/2003   9/11/2005   City of Rosemont        
585865
  $ 86,950.00     9/12/2003   9/11/2005   City of Rosemont        
586011
  $ 60,000.00     9/22/2003   9/17/2005   Wayne County, MI        
586078
  $ 329,957.00     9/22/2003   9/19/2005   Washtenaw County Drain Commission    
   
587497
          11/19/2003   11/18/2005   City of Loveland (Colorado)        
589030
  $ 125,000.00     1/23/2004   1/21/2006   Village of Lake in the Hills        
589031
  $ 105,000.00     1/23/2004   1/21/2006   Village of Lake in the Hills        
589113
          1/29/2004   1/26/2006   Harris County Municipal Utility District  
cancelled 05/17/05
 
589114
  $ 386,286.98     1/29/2004   1/26/2006   Harris County Municipal Utility
District   decreased 109,294.70 05/25/05
589115
  $ 33,072.99     1/29/2004   1/26/2006   Harris County Municipal Utility
District   decreased 91,716.93 05/26/05
589734
  $ 78,729.00     2/24/2004   2/20/2006   Washtenaw County Drain Commissioners  
     
591080
  $ 43,413.15     4/12/2004   4/7/2006   City of Oregon   decreased 05/06/05
591090
  $ 1,054,000.00     4/9/2004   4/9/2006   City of Rosemont        
591091
  $ 99,000.00     4/9/2004   4/9/2006   City of Rosemont        
591092
  $ 121,000.00     4/9/2004   4/9/2006   City of Rosemont        
591093
  $ 301,395.00     4/9/2004   4/9/2006   City of Rosemont        
591094
  $ 227,150.00     4/9/2004   4/9/2006   City of Rosemont        
591146
  $ 1,517,300.00     4/13/2004   4/9/2006   City of Rosemont        
591726
  $ 246,800.00     4/30/2004   4/29/2006   City of Rosemont        
591727
  $ 49,500.00     4/30/2004   4/29/2006   City of Rosemont        
591728
  $ 87,050.00     4/30/2004   4/29/2006   City of Rosemont        
591955
  $ 70,000.00     5/10/2004   5/6/2006   Wayne County, MI        
593376
  $ 150,000.00     6/30/2004   6/30/2006   City of Chaska, MN        
593377
  $ 890,000.00     6/30/2004   6/29/2006   City of Buffalo, MN        
593576
  $ 1,786,000.00     7/8/2004   7/9/2006   City of Shakopee, MN   extended
593575
  $ 168,750.00     7/8/2004   7/9/2005   City if Hugo, MN        
594103
  $ 56,764.00     7/29/2004   7/27/2005   City if Hugo, MN        
594390
  $ 66,000.00     8/9/2004   8/6/2006   Michigan Dept of Environmental        
 
                  Development        
594521
  $ 74,842.00     8/13/2004   8/12/2006   City of Woodbury   extended
594522
  $ 1,517,301.00     8/13/2004   8/12/2006   City of Woodbury   extended

     
Centex Exhibits and Schedules (2005)
   27 

 



--------------------------------------------------------------------------------



 



                              Comerica           Issued   Expire   Beneficiary  
     
594842
  $ 73,960.00     8/30/2004   8/30/2006   City of Shakopee, MN   extended
594940
  $ 2,598,000.00     9/1/2004   9/1/2006   City of Rochester Hills   extended
594956
  $ 582,550.00     9/1/2004   8/31/2005   City of Hugo        
594955
  $ 349,000.00     9/3/2004   9/3/2006   Washtenaw County Rd Commission  
extended
595716
  $ 4,125,000.00     9/30/2004   9/30/2006   GMAC Model Home Finance   extended
596011
  $ 180,000.00     10/13/2004   10/13/2005   City of Shakopee, MN        
596012
  $ 21,500.00     10/13/2004   10/13/2005   City of Shakopee, MN        
596929
  $ 364,000.00     11/17/2004   11/17/2005   City of Shakopee, MN        
597508
  $ 28,836.08     12/6/2004   5/31/2006   City of Loveland (Colorado)        
597509
          12/6/2004   5/31/2006   City of Loveland (Colorado)   cancelled
06/16/05
598322
  $ 237,695.08     1/7/2005   1/6/2006   Harris County Municipal Utility
District        
598855
  $ 52,000.00     1/26/2005   1/26/2006   City of Wheat Ridge CO        
598640
  $ 927,500.00     1/20/2005   1/21/2007   City of Oregon        
599703
  $ 211,000.00     3/3/2005   3/3/2006   Charter Township of Canton        
600428
  $ 162,124.00     4/1/2005   4/1/2006   Washtenaw County Road Commissioners    
   
600429
  $ 609,600.00     4/1/2005   4/1/2006   City of Rosemont        
600430
  $ 44,000.00     4/1/2005   4/1/2006   City of Rosemont        
600431
  $ 60,830.00     4/1/2005   4/1/2006   City of Rosemont        
599734
  $ 148,140.00     3/7/2005   3/4/2006   Michigan Dept of Environmental Quality
       
599767
  $ 225,000.00     3/7/2005   3/7/2006   Charter Township of Canton        
600125
  $ 749,250.00     3/22/2005   3/21/2006   City of Shakopee, MN        
600126
  $ 885,200.00     3/22/2005   3/21/2006   City of Shakopee, MN        
600890
  $ 113,263.00     4/20/2005   4/19/2006   City of Farmington   NEW
600822
  $ 417,965.00     4/18/2005   4/18/2006   City of Hastings   NEW
600504
  $ 1,768,000.00     4/5/2005   4/5/2006   City of Hugo   NEW
600579
  $ 540,220.00     4/7/2005   4/7/2006   Washtenaw County Drain Commissioners  
NEW
600580
  $ 54,022.00     4/7/2005   4/7/2006   Washtenaw County Drain Commissioners  
NEW
600951
  $ 30,000.00     4/21/2005   4/20/2006   Charter Township of Ypsilanti   NEW
601217
  $ 228,000.00     5/3/2005   4/28/2005   Washtenaw County Drain Commissioners  
NEW
610573
  $ 100,000.00     5/27/2005   5/27/2006   City of Milan   NEW
610476
  $ 2,096,921.00     5/25/2005   5/24/2006   City of Farmington   NEW
610469
  $ 1,375,000.00     5/25/2005   5/24/2006   City of Hastings   NEW
610147
  $ 278,300.00     5/13/2005   5/13/2006   Selective Delaware   NEW
610304
  $ 465,326.00     5/18/2005   5/18/2006   City of Apple Valley, MN   NEW

     
Centex Exhibits and Schedules (2005)
   28 

 



--------------------------------------------------------------------------------



 



                              Comerica           Issued   Expire   Beneficiary  
     
611320
  $ 100,000.00     6/15/2005   9/15/2005   Lima Township, Michigan   NEW
611250
  $ 300,544.00     6/23/2005   6/22/2006   Washtenaw County Drain Commissioners
  NEW  
TOTAL
  $ 279,286,514.29                      

     
Centex Exhibits and Schedules (2005)
   29 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1

COMMITMENTS
AND APPLICABLE PERCENTAGES

                              Applicable   Lender   Commitment     Percentage  
     
Bank of America, N.A.
  $ 149,000,000       9.93333333 %
 
               
JPMorgan Chase Bank
  $ 134,000,000       8.933333333 %
 
               
Royal Bank of Scotland plc
  $ 134,000,000       8.933333333 %
 
               
Citibank, N.A.
  $ 134,000,000       8.933333333 %
 
               
Credit Suisse First Boston
  $ 134,000,000       8.933333333 %
 
               
BNP Paribas
  $ 95,000,000       6.333333333 %
 
               
Calyon New York Branch
  $ 95,000,000       6.333333333 %
 
               
Suntrust Bank
  $ 70,000,000       4.666666667 %
 
               
The Bank of Tokyo-Mitsubishi, Ltd.
  $ 70,000,000       4.666666667 %
 
               
Lloyds TSB Bank, plc
  $ 60,000,000       4.000000000 %
 
               
Wachovia Bank, National Association
  $ 50,000,000       3.333333333 %
 
               
Comerica Bank
  $ 50,000,000       3.333333333 %
 
               
Washington Mutual Bank, FA
  $ 50,000,000       3.333333333 %
 
               
Barclays
  $ 50,000,000       3.333333333 %
 
               
PNC Bank, National Association
  $ 35,000,000       2.333333333 %
 
               
UBS Loan Finance LLC
  $ 35,000,000       2.333333333 %
 
               
City National
  $ 30,000,000       2.000000000 %
 
               
The Northern Trust Company
  $ 25,000,000       1.666666667 %
 
               
US Bank National Association
  $ 25,000,000       1.666666667 %
 
               
Banca di Roma – Chicago Branch
  $ 25,000,000       1.666666667 %
 
               
Compass
  $ 25,000,000       1.666666667 %
 
               
Merrill Lynch
  $ 25,000,000       1.666666667 %
 
               
Total
  $ 1,500,000,000       100.000000000 %

Centex Exhibits and Schedules (2005)

30



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

ADMINISTRATIVE AGENT:

Administrative Agent’s Office:
(for payments and requests for Credit Extensions)

Bank of America, N.A.
901 Main Street
TX1-492-14-05
Dallas, TX 75202-3714
Attention: Taelitha Harris
Telephone: 214-209-3645
Facsimile: 214-290-9644
Electronic Mail: taelitha.m.harris@bankofamerica.com
Account No: 1292000883
ABA: 111 000 012
Ref: Centex Corporation

Other Notices as Administrative Agent:
Bank of America, N.A.
100 North Tryon Street
NC1-007-14-24
Charlotte, NC 28255
Attention: Kimberly Crane
Telephone: 704-387-5451
Facsimile: 704-409-0901
Electronic Mail: kimberly.crane@bankofamerica.com

LENDERS:

Bank of America, N.A.
231 South LaSalle Street
10th Floor
Chicago, IL 60697
Attention: Mark Lariviere
Telephone: 312-828-2513
Facsimile: 312-828-5086
Electronic Mail: mark.lariviere@BankofAmerica.com
Account No: 1292000883
ABA: 111 000 012
Ref: Centex Corporation

Centex Exhibits and Schedules (2005)

31



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank
2200 Ross Avenue, 3rd Floor
Dallas, TX 75201
Attention: David L. Howard
Telephone: 214.965.4756
Facsimile: 214.965.2044
Electronic Mail: David.L.Howard@chase.com
Account No: 457 0776 9284
ABA: 113000609
Ref: Centex Corp.

The Royal Bank of Scotland plc
101 Park Avenue, 12th Floor
New York, NY 10178
Attention: David Apps
Telephone: 212.401.3745
Facsimile: 212.401.3456
Electronic Mail: david.apps@rbos.com
Account No: 400931052
ABA: 021000021
Ref: Centex

Citicorp North America, Inc.
390 Greenwich St., 1st Floor
New York, NY 10013
Attention: Thomas J. Flanagan
Telephone: 212.723.6927
Facsimile: 646.862.8866
Electronic Mail: Thomas.j.flanagan@citigroup.com
Account No: 40784524
ABA: 021000089
Ref: Leverage Finance Centex

Credit Suisse First Boston, acting through its Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010
Attention: William O’Daly
Telephone: 212.325.1986
Facsimile: 212.743.2254
Electronic Mail: william.o’daly@csfb.com
Account No: 890-0387-742
ABA: 021 000 018
Ref: Centex Corp.

Centex Exhibits and Schedules (2005)

32



--------------------------------------------------------------------------------



 



BNP Paribas
12201 Merit Drive, Suite 860
Dallas, TX 75251
Attention: Jeff Tebeaux
Telephone: 214.953.9737
Facsimile: 972.788.9140
Electronic Mail: jeff.tebeaux@americas.bnpparibas.com
Account No: 52131543461
ABA: 026007689
Ref: Centex Corporation

Calyon New York Branch
2200 Ross Avenue, Suite 4400 West
Dallas, TX 75201
Attention: Robert Smith
Telephone: 214.220.2311
Facsimile: 214.220.2323
Electronic Mail: Robert.smith@us.calyon.com
Account No: 01881793701
ABA: 0260-0807-3
Ref: Centex Corporation

Comerica Bank
500 Woodward Avenue, 7th Floor
MC: 3256
Detroit, MI 48226
Attention: Casey L. Ostrander
Telephone: 313.222.5286
Facsimile: 313.222.9295
Electronic Mail: casey_ostrander@comerica.com
Account No: 2158590010
ABA: 072-000-096
Ref: Centex Corporation

SunTrust Bank
8330 Boone Boulevard, 8th Floor
Vienna, VA 22182
Attention: W. John Wendler
Telephone: 703.442.1563
Facsimile: 703.442.1570
Electronic Mail: john.wendler@suntrust.com
Account No: 9175001700
ABA: 061000104
Ref: Centex Corporation

Centex Exhibits and Schedules (2005)

33



--------------------------------------------------------------------------------



 



The Bank of Tokyo Mitsubishi, Ltd.11 Louisiana Ave., Suite 2800
Houston, TX 77002
Account No: 97770191
ABA: 0260-0963-2
Ref: Centex/Houston

With a copy to:

The Bank of Tokyo-Mitsubishi, Ltd.
2001 Ross Avenue, Suite 3150
Dallas, TX 75201
Attention: Brenda Trader
Telephone: 214.954.1200 ext. 111
Facsimile: 214.954.1007
Electronic Mail: btrader@btmna.com

Washington Mutual Bank, FA
620 W. Germantown Pike, Suite 200
Plymouth Meeting, PA 19462
Attention: Paul Ulrich
Telephone: 610.238.6929
Facsimile: 610.828.7293
Electronic Mail: Paul.Ulrich@wamu.net
Account No: 09507002714
ABA: 111993776
Ref: Centex Corporation

Lloyds TSB Bank plc
1251 Avenue of the Americas, 39th Floor
New York, NY 10020
Attention: Windsor Davies
Telephone: 212.930.8909
Facsimile: 212.930.5098
Electronic Mail: Wdavies@lloydstsb-usa.com
Account No: 655-010-1938
ABA: 026-009-593
Ref: Centex

PNC Bank, National Association
Two Tower Center, 18th Floor
East Brunswick, NJ 08816
Attention: Douglas Paul
Telephone: 732.220.3566
Facsimile: 732.220.3755
Electronic Mail: Douglas.paul@pnc.com
Account No: 130760016803
ABA: 043000096
Ref: Centex Corporation

Centex Exhibits and Schedules (2005)

34



--------------------------------------------------------------------------------



 



UBS Loan Finance LLC
677 Washington Boulevard
6-South
Stamford, CT 06901
Attention: Safraz Hassan
Telephone: 203.719.3143
Facsimile: 203.719.3888
Electronic Mail: safraz.hassan@ubs.com
Account No: 101-WA-894001-001
ABA: 026007993
Ref: Centex

Banca di Roma – Chicago Branch
225 West Washington, Suite 1200
Chicago, IL 60606
Attention: Joyce Montgomery
Telephone: 312.704.2648
Facsimile: 312.726.3058
Electronic Mail: Bdrchjm@ameritech.net
Account No: 574022759541
ABA: 026009580
Ref: Centex

The Northern Trust Company
50 South LaSalle Street
Chicago, IL 60675
Attention: Paul Theiss
Telephone: 312.557.1791
Facsimile: 312.444.7028
Electronic Mail: PHT1@NTRS.COM
Account No: 5186401000
ABA: 071-000-152
Ref: Centex Corporation

U.S. Bank National Association
800 Nicollet Mall, 3rd Floor
BC-MN-H03N
Minneapolis, MN 55402
Attention: Christopher Rupp
Telephone: 612.303.3510
Facsimile: 612.303.2265
Electronic Mail: Christopher.rupp@usbank.com
Account No: 00018642160600
ABA: 081000210
Ref: Centex Corporation

Centex Exhibits and Schedules (2005)

35



--------------------------------------------------------------------------------



 



Wachovia Bank, National Association
191 Peachtree Street NE, 21st Floor
Atlanta, GA 30303
Attention: Tim Blake
Telephone: 404.332.5582.
Facsimile: 404.332.1450
Electronic Mail: tim.blake@wachovia.com
Account No: 01459168116011
ABA: 053000219
Ref: Centex Corporation

Barclays Capital
200 Park Avenue, 4th Floor
New York, NY 10166
Attention: Nicholas Bell
Telephone: 212.412.4029
Facsimile: 212.412.7600
Electronic Mail: nicholas.bell@barcap.com
Account No: 050-019104
ABA: 026 002 574
Ref: Centex Corporation

City National Bank
2001 N. Main Street, Suite 200
Walnut Creek, CA 94596
Attention: Xavier Barrera
Telephone: 925.274.2783
Facsimile: 925.274.2758
Electronic Mail: Xavier.barreragonzalez@cnb.com
Account No: 101-306674
ABA: 122016066
Ref: Centex Corp.

Compass Bank
8080 N. Central Expwy., Suite 250
Dallas, TX 75206
Attention: Key Coker
Telephone: 214.706.8044
Facsimile: 214.346.2746
Electronic Mail: Key.coker@compassbnk.com
Account No: 90124099
ABA: 113010547
Ref: Centex

Centex Exhibits and Schedules (2005)

36



--------------------------------------------------------------------------------



 



Merrill Lynch Bank USA
15 W. South Temple, Suite 300
Salt Lake City, UT 84101
Attention: Derek Befus
Telephone: 801.526.6814
Facsimile: 801.531.7470
Electronic Mail: Derek_Befus@ml.com
Account No: 62030
ABA: 124-084-669
Ref: Centex - CPR# 2273

Centex Exhibits and Schedules (2005)

37



--------------------------------------------------------------------------------



 



SCHEDULE 7.3

SUBSIDIARIES

                  State of   Ownership   Subsidiary   Formation   Percentage  
3333 DEVELOPMENT CORPORATION
  (Nevada)     100 %
3333 HOLDING CORPORATION
  (Nevada)     100 %
AAA HOLDINGS, L.P.
  (Delaware)     100 %
ABC HOMES LIMITED
  (United Kingdom)     50 %
ACCORD LENDING, L.P.
  (Texas)     50.01 %
ADFITECH, INC.
  (Nevada)     100 %
AMERICAN LANDMARK MORTGAGE, LTD.
  (Florida)     50.01 %
ARMOR INSURANCE COMPANY
  (Vermont)     100 %
ASSURANCE FINANCIAL SERVICES, L.P.
  (Washington)     50.01 %
AT-HOME MORTGAGE ASSOCIATES, LTD.
  (Florida)     50.01 %
BARRINGTON CARPET, LLC
  (Delaware)     100 %
BATCHELLORS FOREST, LLC
  (Delaware)     50 %
BATESON DAILEY, A JOINT VENTURE
  (Michigan)     65 %
BENEFIT ASSET MANAGEMENT CORPORATION
  (California)     100 %
BENICIA CS DEVELOPERS, LLC
  (Delaware)     50 %
BLADON MORTGAGE, L.P.
  (Delaware)     50.01 %
BUILDER’S HOME MORTGAGE, L.P.
  (Washington)     50.01 %
CDC2020 PLC
  (UK)     99.95 %
CDMC HOLDING, INC.
  (Nevada)     100 %
CDPWH ACQUISITION LLC
  (Delaware)     100 %
CL NORTH LAKES, LLC
  (Delaware)     100 %
CENTEX BUILDING SERVICES, INC.
  (Nevada)     100 %
CENTEX COMMERCIAL DEVELOPMENT, L.P.
  (Delaware)     99.95 %
CENTEX COMMERCIAL DEVELOPMENT, LLC
  (Delaware)     99.95 %
CENTEX CONCORD
  (Tennessee)     50 %
CENTEX CONCORD PROPERTY MANAGEMENT, L.L.C.
  (Tennessee)     50 %
CENTEX CONSTRUCTION, INC.
  (Nevada)     100 %
CENTEX CONSTRUCTION, LLC
  (Delaware)     100 %
CENTEX CONSTRUCTION GROUP, INC.
  (Nevada)     100 %
CENTEX DEVELOPMENT COMPANY UK-LIMITED
  (UK)     99.95 %
CENTEX DEVELOPMENT COMPANY, L.P.
  (Delaware)     99.95 %
CENTEX DEVELOPMENT FUNDING COMPANY UK LIMITED
  (UK)     99.95 %
CENTEX DEVELOPMENT MANAGEMENT COMPANY
  (Nevada)     100 %
CENTEX ENGINEERING & CONSTRUCTION, INC.
  (Nevada)     100 %
CENTEX EQUITY CORPORATION
  (Nevada)     100 %
CENTEX FINANCIAL SERVICES, INC.
  (Nevada)     100 %
CENTEX GOLDEN CONSTRUCTION COMPANY
  (Nevada)     100 %
CENTEX HOME EQUITY COMPANY, LLC
  (Delaware)     100 %
CENTEX HOME EQUITY ADVANCE RECEIVABLES COMPANY
  (Delaware)     100 %

Centex Exhibits and Schedules (2005)

38



--------------------------------------------------------------------------------



 



                  State of   Ownership   Subsidiary   Formation   Percentage  
CENTEX HOME SERVICES COMPANY
  (Nevada)     100 %
CENTEX HOMES
  (Nevada)     99.95 %
CENTEX HOMES INTERNATIONAL LIMITED
  (United Kingdom)     100 %
CENTEX HOMES LIMITED
  (UK)     99.95 %
CENTEX HOMES UK LIMITED
  (UK)     99.95 %
CENTEX HOMES MARKETING, INC.
  (Georgia)     100 %
CENTEX HOMES OF CALIFORNIA II, LLC
  (Delaware)     99.73 %
CENTEX HOMES OF CALIFORNIA, LLC
  (Delaware)     99.73 %
CENTEX HOMES REALTY COMPANY
  (Nevada)     100 %
CENTEX HOMES REALTY, INC.
  (Michigan)     100 %
CENTEX HOMES, INC.
  (Texas)     100 %
CENTEX HOMES, LLC
  (Delaware)     99.95 %
CENTEX HOMES WESTSIDE URBAN RENEWAL I, LLC
  (New Jersey)     100 %
CENTEX HOMES WESTSIDE URBAN RENEWAL II, LLC
  (New Jersey)     100 %
CENTEX HOSPITALITY GROUP, LLC
  (Delaware)     100 %
CENTEX/HOWARD/ROCA, A JOINT VENTURE
  (Texas)     85 %
CENTEX INDUSTRIAL CAMARILLO IV, LLC
  (Delaware)     99.95 %
CENTEX INTERNATIONAL, INC.
  (Nevada)     100 %
CENTEX INTERNATIONAL, LLC
  (Delaware)     98.95 %
CENTEX/JENNINGS, A JOINT VENTURE
  (Florida)     63 %
CENTEX LAND HOLDINGS GENPAR, LLC
  (Delaware)     99.95 %
CENTEX LAND HOLDINGS, L.P.
  (Delaware)     99.95 %
CENTEX LAND VISTA RIDGE LEWISVILLE III GEN. PART. , LLC
  (Delaware)     100 %
CENTEX LAND VISTA RIDGE LEWISVILLE III, L.P.
  (Delaware)     100 %
CENTEX LATIN AMERICA, INC.
  (Nevada)     100 %
CENTEX LEE, LLC
  (Delaware)     80 %
CENTEX/LENNAR AT MARTIN’S CROSSING, LLC
  (Florida)     50 %
CENTEX/LENNAR AT PORTOFINO ISLES, LLC
  (Florida)     50 %
CENTEX/LENNAR AT WOODFIELD, LLC
  (Delaware)     50 %
CENTEX LOST CREEK RANCH, LLC
  (Delaware)     99.95 %
CENTEX MANAGEMENT SERVICES LIMITED
  (United Kingdom)     98.95 %
CENTEX MORTGAGE, TITLE AND INSURANCE GROUP, LLC
  (Delaware)     100 %
CENTEX MOSELEY, LLC
  (Virginia)     90 %
CENTEX MULTI-FAMILY COMMUNITITES, L.P.
  (Delaware)     99.95 %
CENTEX MULTI-FAMILY COMMUNITITES, LLC
  (Delaware)     99.95 %
CENTEX MULTI-FAMILY COMPANY
  (Delaware)     99.95 %
CENTEX MULTI-FAMILY INVESTMENTS, L.P.
  (Delaware)     99.95 %
CENTEX MULTI-FAMILY ST. PETE HOLDING CO., L.L.C.
  (Delaware)     99.95 %
CENTEX MULTI-FAMILY ST. PETE II, L.L.C.
  (Delaware)     99.95 %
CENTEX MULTI-FAMILY UPPER LANDING, LLC
  (Delaware)     99.95 %
CENTEX OFFICE CITYMARK I GENERAL PARTNER, LLC
  (Delaware)     99.95 %
CENTEX OFFICE CITYMARK I, L.P.
  (Delaware)     99.95 %
CENTEX OFFICE GENERAL PARTNER, LLC
  (Delaware)     99.95 %

Centex Exhibits and Schedules (2005)

39



--------------------------------------------------------------------------------



 



                  State of   Ownership   Subsidiary   Formation   Percentage  
CENTEX OFFICE SOUTHPOINTE II, L.L.C.
  (Delaware)     99.95 %
CENTEX OFFICE VISTA RIDGE LEWISVILLE II, L.P.
  (Delaware)     99.95 %
CENTEX REAL ESTATE CONSTRUCTION COMPANY
  (Nevada)     100 %
CENTEX REAL ESTATE CORPORATION
  (Nevada)     100 %
CENTEX REALTY, INC.
  (Florida)     100 %
CENTEX ROONEY CONSTRUCTION CO., INC./LANDIS COMPANY, INC. A JOINT VENTURE
  (Louisiana)     70 %
CENTEX ROONEY CONSTRUCTION CO., INC./RATTLER CONSTRUCTION CONTRACTORS, INC., A
JOINT VENTURE
  (Florida)     75 %
CENTEX ROONEY CONSTRUCTION COMPANY/ACI, A JOINT VENTURE
  (Florida)     50 %
CENTEX ROONEY/BOND CLASSROOMS, LLC
  (Delaware)     50 %
CENTEX ROONEY/GRAY CONSTRUCTION, A JOINT VENTURE
  (Florida)     85 %
CENTEX ROONEY/LLT, A JOINT VENTURE
  (Florida)     75 %
CENTEX ROONEY/PEREZ & PEREZ DESIGN/BUILDERS, L.L.C.
  (Delaware)     90 %
CENTEX ROONEY/SCHENKEL SHULTZ DESIGN/BUILDERS, L.C.
  (Florida)     50 %
CENTEX SECURITY, INC.
  (Nevada)     100 %
CENTEX SEISMIC SERVICES, INC.
  (Nevada)     95 %
CENTEX SERVICE COMPANY
  (Nevada)     100 %
CENTEX SMITHGROUP, L.L.C.
  (Delaware)     100 %
CENTEX STRATEGIC LAND LIMITED
  (UK)     99.95 %
CENTEX/TAYLOR, LLC
  (Delaware)     100 %
CENTEX TECHNOLOGY, INC.
  (Nevada)     100 %
CENTEX/THACKER, A JOINT VENTURE
  (Florida)     80 %
CENTEX TITLE & ANCILLARY SERVICES, INC.
  (Nevada)     100 %
CENTEX UK LTD
  (UK)     99.95 %
CENTEX/VESTAL, A JOINT VENTURE
  (Texas)     90 %
CENTEX/F&S, L.L.C.
  (Delaware)     100 %
CENTEX/FPC, L.L.C.
  (Delaware)     100 %
CENTEX/HKS II, L.L.C.
  (Delaware)     100 %
CENTEX/HKS, L.L.C.
  (Delaware)     100 %
CENTEX/OMNIPLAN, L.L.C.
  (Delaware)     100 %
CENTEX/PEGASUS, A JOINT VENTURE
  (Texas)     90 %
CENTEX/SCHENKEL SHULTZ, L.L.C.
  (Delaware)     100 %
CENTEX/WORTHGROUP, L.L.C.
  (Delaware)     100 %
CENTEX-3D/I, A JOINT VENTURE
  (Texas)     90 %
CENTEX-AIM CONSTRUCTION, L.L.C.
  (Michigan)     80 %
CENTEX-GILFORD, A JOINT VENTURE
  (Virginia)     79.58 %
CENTEX-GILFORD, A JOINT VENTURE II
  (Virginia)     88 %
CENTEX-ROONEY CONSTRUCTION CO. OF GEORGIA, LLC
  (Delaware)     100 %
CENTEX-ROONEY CONSTRUCTION CO., INC./CONSTRUCT TWO CONSTRUCTION MANAGERS, INC.,
A JOINT VENTURE
  (Florida)     90 %
CHEC ASSET RECEIVABLE CORPORATION
  (Nevada)     100 %
CHEC CONDUIT FUNDING, LLC
  (Delaware)     100 %

Centex Exhibits and Schedules (2005)

40



--------------------------------------------------------------------------------



 



                  State of   Ownership   Subsidiary   Formation   Percentage  
CHEC FUNDING, LLC
  (Delaware)     100 %
CHEC INDUSTRIAL LOAN COMPANY
  (Tennessee)     100 %
CHEC INDUSTRIAL LOAN CORPORATION
  (Minnesota)     100 %
CHEC RESIDUAL, LLC
  (Delaware)     100 %
CITY HOMEBUILDERS, INC.
  (Texas)     100 %
CKC FACILITIES GROUP, L.C.
  (Florida)     60 %
CL OCEAN VILLAS, LLC
  (Delaware)     50 %
CP SUNRIDGE, LLC
  (Delaware)     50 %
CLAREMONT HILLS LLC
  (Delaware)     50 %
COMMERCE APPRAISAL SERVICES, LLC
  (Delaware)     100 %
COMMERCE ESCROW COMPANY
  (Delaware)     100 %
COMMERCE LAND TITLE AGENCY, LLC
  (Ohio)     100 %
COMMERCE LAND TITLE, INC.
  (Nevada)     100 %
COMMERCE TITLE COMPANY
  (California)     100 %
COMMERCE TITLE COMPANY OF NEW MEXICO, LLC
  (Delaware)     100 %
COMMERCE TITLE INSURANCE AGENCY, LLC
  (Utah)     100 %
COMMERCE TITLE INSURANCE COMPANY
  (California)     100 %
CROSLAND ACCEPTANCE ASSOCIATES V
  (North Carolina)     100 %
CROSLAND BOND COMPANY
  (North Carolina)     100 %
CTX BUILDERS SUPPLY SERVICES, LLC
  (Delaware)     99.95 %
CTX HOLDING COMPANY
  (Nevada)     100 %
CTX MORTGAGE COMPANY, LLC
  (Delaware)     100 %
CTX MORTGAGE FUNDING III, LLC
  (Delaware)     100 %
CTX MORTGAGE FUNDING, LLC
  (Delaware)     100 %
CTX MORTGAGE VENTURES, LLC
  (Delaware)     100 %
CTX SWAP I, LLC
  (Delaware)     100 %
DARDEN FINANCIAL SERVICES, L.P.
  (Texas)     50.01 %
DIAMOND LENDING GROUP, L.P.
  (Texas)     50.01 %
DOVE BARRINGTON DEVELOPMENT LLC
  (Delaware)     50 %
ELIZABETH RIVER MORTGAGE, L.P.
  (Texas)     50.01 %
EMPRESAS INMOBILIARIAS DE MEXICO, S. DE R.L. DE C.V.
  (Mexico)     100 %
FAIR CHASE DEVELOPMENT LLC
  (Delaware)     50 %
FAIRCLOUGH HOMES GROUP LIMITED
  (UK)     99.95 %
FAIRCLOUGH HOMES LIMITED
  (UK)     99.95 %
FAIRFIELD, L.L.C.
  (Missouri)     50 %
FAIRPINE LIMITED
  (UK)     50 %
FOUR OAKS MORTGAGE, L.P.
  (North Carolina)     50.01 %
FOX & JACOBS, INC.
  (Texas)     100 %
GARDEN PLUS CO, INC.
  (California)     100 %
GENBOND TWO, INC.
  (North Carolina)     100 %
GHQ COMPANY, INC.
  (Nevada)     100 %
GLG MORTGAGE, L.P.
  (Texas)     50.01 %
GOLD DUST FINANCIAL, L.P.
  (Washington)     50.01 %
GUNSTRA MORTGAGE SERVICES, L.P.
  (Texas)     50.01 %

Centex Exhibits and Schedules (2005)

41



--------------------------------------------------------------------------------



 



                  State of   Ownership   Subsidiary   Formation   Percentage  
HARWOOD INSURANCE SERVICES, LLC
  (California)     100 %
HARWOOD SERVICE COMPANY OF GEORGIA, LLC
  (Georgia)     100 %
HARWOOD SERVICE COMPANY OF NEW JERSEY, LLC
  (New Jersey)     100 %
HARWOOD SERVICE COMPANY, LLC
  (Delaware)     100 %
HARWOOD STREET FUNDING I, LLC
  (Delaware)     *  
HARWOOD STREET FUNDING II, LLC
  (Delaware)     100 %
HEARTLAND MORTGAGE, L.P.
  (California)     50.01 %
HOMESELECT SETTLEMENT SOLUTIONS, INC.
  (Delaware)     100 %
HOMETEAM PEST DEFENSE, INC.
  (Nevada)     100 %
HOMETEAM PEST DEFENSE, LLC
  (Delaware)     100 %
INDEPENDENT GENERAL AGENCY, INC.
  (Texas)     100 %
JACK JENINGS & SONES/CENTEZ ROONEY, A JOINT VENTURE
  (Florida)     51 %
JOHN CROSLAND COMPANY
  (North Carolina)     100 %
KAWEAH LENDING, L.P.
  (Texas)     50.01 %
KIRCHMAN/CENTEX, A JOINT VENTURE
  (Florida)     75 %
LMX FINANCIAL SERVICES, LTD.
  (Florida)     50.01 %
LOWER MISSOURI RIVER, L.L.C.
  (Missouri)     66.64 %
MEADOW VISTA COMPANY, LLC
  (Delaware)     100 %
MELROSE PARK JOINT VENTURE
  (Florida)     53.31 %
METROPOLITAN TAX SERVICE, INC.
  (Nevada)     100 %
METROPOLITAN TITLE & GUARANTY COMPANY
  (Florida)     100 %
MH ACQUISITION COMPANY, LLC
  (Delaware)     100 %
MORTGAGE ACCEPTANCE ASSOCIATES NO. 2
  (North Carolina)     100 %
MORTGAGE COLLATERAL ASSOCIATES NO. 1
  (North Carolina)     100 %
MORTGAGE COLLATERAL ASSOCIATES NO. 3
  (North Carolina)     100 %
MORTGAGE PORTFOLIO SERVICES, INC.
  (Delaware)     100 %
MPS FUNDING CORPORATION
  (Delaware)     100 %
NEW HOME MORTGAGE SPECIALISTS, L.P.
  (Washington)     50.01 %
NOMAS CORP.
  (Nevada)     99.73 %
NOVATO COMMUNITY PARTNERS, LLC
  (California)     50 %
OAKDALE COMMUNITY PARTNERS, LLC
  (Delaware)     50 %
PDNB MORTGAGE COMPANY, L.P.
  (Texas)     50.01 %
PLANT 51, LLC
  (Delaware)     100 %
PRIME HOME MORTGAGE, L.P.
  (Washington)     50.01 %
POTOMAC YARD DEVELOPMENT LLC
  (Delaware)     50 %
POTOMAC YARD DEVELOPMENT SOLE MEMBER LLC
  (Delaware)     50 %
PWH HOSPITALITY LLC
  (Texas)     100 %
QUALIFIED MORTGAGE SOLUTIONS, L.P.
  (Texas)     50.01 %
REALTY ONE MORTGAGE, L.P.
  (North Carolina)     50.01 %
ROBERG FINANCIAL, L.P.
  (Texas)     50.01 %
S-C PERRIS, LLC
  (Delaware)     50 %
SEABREEZE, LLC
  (California)     66.7 %
SELECTIVE - DELAWARE, L.L.C.
  (Delaware)     99.95 %

Centex Exhibits and Schedules (2005)

42



--------------------------------------------------------------------------------



 



                  State of   Ownership   Subsidiary   Formation   Percentage  
SILVER FALLS, LLC
  (Delaware)     50 %
ST LENDING, INC.
  (Delaware)     99.73 %
SYCAMORE CREEK
  (California)     50.00 %
T.W. LEWIS MORTGAGE COMPANY, L.P.
  (Texas)     50.01 %
TECH VILLAGE PARTNERS II, LLC
  (Florida)     50 %
THE JONES COMPANY BUILDING SERVICES, LLC
  (Nevada)     99.95 %
THE JONES COMPANY HOMES REALTY, LLC
  (Nevada)     99.95 %
THE JONES COMPANY HOMES, LLC
  (Nevada)     99.95 %
TRIPLE A DELAWARE LIMITED, LLC
  (Delaware)     100 %
TRIPLE A GENERAL, LLC
  (Delaware)     100 %
TRIPLE CREEK, LLC
  (Delaware)     100 %
TUSTIN LEGACY COMMUNITY PARTNERS, LLC
  (Delaware)     50 %
VENTURE TITLE AGENCY, LTD., LLLP
  (Florida)     50.02 %
VIEWTON PROPERTIES LIMITED
  (UK)     99.95 %
WATERFORD AMERICAN MORTGAGE, LTD.
  (Florida)     50.01 %
WAYNE HOMES MID ATLANTIC, LLC
  (Delaware)     99.95 %
WAYNE HOMES, LLC
  (Delaware)     97.44 %
WESTWOOD INSURANCE AGENCY
  (Nevada)     100 %
WESTWOOD INSURANCE AGENCY
  (California)     100 %
WESTWOOD INSURANCE AGENCY OF ARIZONA, INC.
  (Arizona)     100 %

                  State of   Ownership   Unrestricted Subsidiary   Formation  
Percentage  
3333 DEVELOPMENT CORPORATION
  (Nevada)     100 %
3333 HOLDING CORPORATION
  (Nevada)     100 %
ACCORD LENDING, L.P.
  (Texas)     50.01 %
ADFITECH, INC.
  (Nevada)     100 %
AMERICAN LANDMARK MORTGAGE, LTD.
  (Florida)     50.01 %
ASSURANCE FINANCIAL SERVICES, L.P.
  (Washington)     50.01 %
AT-HOME MORTGAGE ASSOCIATES, LTD.
  (Florida)     50.01 %
BLADON MORTGAGE, L.P.
  (Delaware)     50.01 %
BENEFIT ASSET MANAGEMENT CORPORATION
  (California)     100 %
BUILDER’S HOME MORTGAGE, L.P.
  (Washington)     50.01 %
CDC2020 PLC
  (UK)     99.95 %
CDMC HOLDING, INC.
  (Nevada)     100 %
CENTEX COMMERCIAL DEVELOPMENT, L.P.
  (Delaware)     99.95 %
CENTEX COMMERCIAL DEVELOPMENT, LLC
  (Delaware)     99.95 %
CENTEX DEVELOPMENT COMPANY UK-LIMITED
  (UK)     99.95 %
CENTEX DEVELOPMENT COMPANY, L.P.
  (Delaware)     99.95 %
CENTEX DEVELOPMENT FUNDING COMPANY UK LIMITED
  (UK)     99.95 %
CENTEX EQUITY CORPORATION
  (Nevada)     100 %
CENTEX FINANCIAL SERVICES, INC.
  (Nevada)     100 %

Centex Exhibits and Schedules (2005)

43



--------------------------------------------------------------------------------



 



                  State of   Ownership   Subsidiary   Formation   Percentage  
CENTEX HOME EQUITY COMPANY, LLC
  (Delaware)     100 %
CENTEX HOME EQUITY ADVANCE RECEIVABLES COMPANY
  (Delaware)     100 %
CENTEX HOMES LIMITED
  (UK)     99.95 %
CENTEX HOMES UK LIMITED
  (UK)     99.95 %
CENTEX INDUSTRIAL CAMARILLO IV, LLC
  (Delaware)     99.95 %
CENTEX LAND HOLDINGS GENPAR, LLC
  (Delaware)     99.95 %
CENTEX LAND HOLDINGS, L.P.
  (Delaware)     99.95 %
CENTEX LAND INVESTMENTS II, LLC
  (Delaware)     99.95 %
CENTEX LAND VISTA RIDGE LEWISVILLE III GEN. PART. , LLC
  (Delaware)     100 %
CENTEX LAND VISTA RIDGE LEWISVILLE III, L.P.
  (Delaware)     100 %
CENTEX MORTGAGE, TITLE AND INSURANCE GROUP, LLC
  (Delaware)     100 %
CENTEX MULTI-FAMILY COMMUNITITES, L.P.
  (Delaware)     99.95 %
CENTEX MULTI-FAMILY COMMUNITITES, LLC
  (Delaware)     99.95 %
CENTEX MULTI-FAMILY COMPANY
  (Delaware)     99.95 %
CENTEX MULTI-FAMILY INVESTMENTS, L.P.
  (Delaware)     99.95 %
CENTEX MULTI-FAMILY ST. PETE HOLDING CO., L.L.C.
  (Delaware)     99.95 %
CENTEX MULTI-FAMILY ST. PETE II, L.L.C.
  (Delaware)     99.95 %
CENTEX MULTI-FAMILY UPPER LANDING, LLC
  (Delaware)     99.95 %
CENTEX OFFICE CITYMARK I GENERAL PARTNER, LLC
  (Delaware)     99.95 %
CENTEX OFFICE CITYMARK I, L.P.
  (Delaware)     99.95 %
CENTEX OFFICE GENERAL PARTNER, LLC
  (Delaware)     99.95 %
CENTEX OFFICE SOUTHPOINTE II, L.L.C.
  (Delaware)     99.95 %
CENTEX OFFICE VISTA RIDGE LEWISVILLE II, L.P.
  (Delaware)     99.95 %
CENTEX STRATEGIC LAND LIMITED
  (UK)     99.95 %
CENTEX TECHNOLOGY, INC.
  (Nevada)     100 %
CENTEX TITLE & ANCILLARY SERVICES, INC.
  (Nevada)     100 %
CENTEX UK LTD
  (UK)     99.95 %
CHEC ASSET RECEIVABLE CORPORATION
  (Nevada)     100 %
CHEC CONDUIT FUNDING, LLC
  (Delaware)     100 %
CHEC FUNDING, LLC
  (Delaware)     100 %
CHEC INDUSTRIAL LOAN COMPANY
  (Tennessee)     100 %
CHEC INDUSTRIAL LOAN CORPORATION
  (Minnesota)     100 %
CHEC RESIDUAL, LLC
  (Delaware)     100 %
COMMERCE APPRAISAL SERVICES, LLC
  (Delaware)     100 %
COMMERCE LAND TITLE AGENCY, LLC
  (Ohio)     100 %
COMMERCE LAND TITLE, INC.
  (Nevada)     100 %
COMMERCE ESCROW COMPANY
  (Delaware)     100 %
COMMERCE TITLE COMPANY
  (California)     100 %
COMMERCE TITLE COMPANY OF NEW MEXICO, LLC
  (Delaware)     100 %
COMMERCE TITLE INSURANCE AGENCY, LLC
  (Utah)     100 %
COMMERCE TITLE INSURANCE COMPANY
  (California)     100 %
CROSLAND ACCEPTANCE ASSOCIATES V
  (North Carolina)     100 %
CROSLAND BOND COMPANY
  (North Carolina)     100 %
CTX MORTGAGE COMPANY, LLC
  (Delaware)     100 %

Centex Exhibits and Schedules (2005)

44



--------------------------------------------------------------------------------



 



                  State of   Ownership   Subsidiary   Formation   Percentage  
CTX MORTGAGE FUNDING III, LLC
  (Delaware)     100 %
CTX MORTGAGE FUNDING, LLC
  (Delaware)     100 %
CTX MORTGAGE VENTURES, LLC
  (Delaware)     100 %
CTX SWAP I, LLC
  (Delaware)     100 %
DARDEN FINANCIAL SERVICES, L.P.
  (Texas)     50.01 %
DIAMOND LENDING GROUP, L.P.
  (Texas)     50.01 %
ELIZABETH RIVER MORTGAGE, L.P.
  (Texas)     50.01 %
FAIRCLOUGH HOMES GROUP LIMITED
  (UK)     99.95 %
FAIRCLOUGH HOMES LIMITED
  (UK)     99.95 %
FOUR OAKS MORTGAGE, L.P.
  (North Carolina)     50.01 %
GENBOND TWO, INC.
  (North Carolina)     100 %
GLG MORTGAGE, L.P.
  (Texas)     50.01 %
GOLD DUST FINANCIAL, L.P.
  (Washington)     50.01 %
GREAT LAKES DEVELOPMENT CO., INC.
  (Nevada)     100 %
GUNSTRA MORTGAGE SERVICES, L.P.
  (Texas)     50.01 %
HARWOOD INSURANCE SERVICES, LLC
  (California)     100 %
HARWOOD SERVICE COMPANY OF GEORGIA, LLC
  (Georgia)     100 %
HARWOOD SERVICE COMPANY OF NEW JERSEY, LLC
  (New Jersey)     100 %
HARWOOD SERVICE COMPANY, LLC
  (Delaware)     100 %
HARWOOD STREET FUNDING I, LLC
  (Delaware)     *  
HARWOOD STREET FUNDING II, LLC
  (Delaware)     100 %
HEARTLAND MORTGAGE, L.P.
  (California)     50.01 %
HOMESELECT SETTLEMENT SOLUTIONS, INC.
  (Delaware)     100 %
JOHN CROSLAND COMPANY
  (North Carolina)     100 %
KAWEAH LENDING, L.P.
  (Texas)     50.01 %
LMX FINANCIAL SERVICES, LTD.
  (Florida)     50.01 %
METROPOLITAN TAX SERVICE, INC.
  (Nevada)     100 %
METROPOLITAN TITLE & GUARANTY COMPANY
  (Florida)     100 %
MH ACQUISITION COMPANY, LLC
  (Delaware)     100 %
MORTGAGE ACCEPTANCE ASSOCIATES NO. 2
  (North Carolina)     100 %
MORTGAGE COLLATERAL ASSOCIATES NO. 1
  (North Carolina)     100 %
MORTGAGE COLLATERAL ASSOCIATES NO. 3
  (North Carolina)     100 %
MORTGAGE PORTFOLIO SERVICES, INC.
  (Delaware)     100 %
MPS FUNDING CORPORATION
  (Delaware)     100 %
NEW HOME MORTGAGE SPECIALISTS, L.P.
  (Washington)     50.01 %
PDNB MORTGAGE COMPANY, L.P.
  (Texas)     50.01 %
PRIME HOME MORTGAGE, L.P.
  (Washington)     50.01 %
QUALIFIED MORTGAGE SOLUTIONS, L.P.
  (Texas)     50.01 %
REALTY ONE MORTGAGE, L.P.
  (North Carolina)     50.01 %
ROBERG FINANCIAL, L.P.
  (Texas)     50.01 %
T.W. LEWIS MORTGAGE COMPANY, L.P.
  (Texas)     50.01 %
VENTURE TITLE AGENCY, LTD., L.P.
  (Florida)     50.02 %
VIEWTON PROPERTIES LIMITED
  (UK)     99.95 %
WATERFORD AMERICAN MORTGAGE, LTD.
  (Florida)     50.01 %

Centex Exhibits and Schedules (2005)

45



--------------------------------------------------------------------------------



 



                  State of   Ownership   Subsidiary   Formation   Percentage  
WESTWOOD INSURANCE AGENCY
  (Nevada)     100 %
WESTWOOD INSURANCE AGENCY
  (California)     100 %
WESTWOOD INSURANCE AGENCY OF ARIZONA, INC.
  (Arizona)     100 %

 

*   Owned 100% by holders of various series of Subordinated Certificates issued
by Harwood Street Funding I, LLC. These holders are not affiliated with Centex
Corporation.

Centex Exhibits and Schedules (2005)

46